Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 5 TO
AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

 

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT, dated
as of June 7, 2012, (this “Amendment”) is entered into by and among Ares Capital
CP Funding LLC as the borrower (in such capacity, the “Borrower”), Ares Capital
Corporation as the servicer (in such capacity, the “Servicer”) and as the
transferor (in such capacity, the “Transferor”), Wells Fargo Bank, National
Association (as successor by merger to Wachovia Bank, National Association) as
the note purchaser (in such capacity, the “Note Purchaser”), Wells Fargo
Securities, LLC as the agent (in such capacity, the “Agent”), and U.S. Bank
National Association as the collateral custodian (in such capacity, the
“Collateral Custodian”), the trustee (in such capacity, the “Trustee”) and as
the bank (in such capacity, the “Bank”). Capitalized terms used but not defined
herein have the meanings provided in the Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, reference is made to the Amended and Restated Sale and Servicing
Agreement, dated as of January 22, 2010 (as further amended, modified, waived,
supplemented or restated from time to time, the “Agreement”), by and among the
Borrower, the Servicer, the Transferor, the Note Purchaser, the Agent, the
Trustee, the Collateral Custodian and the Bank;

 

WHEREAS, the parties hereto desire to join Wells Fargo Bank, National
Association as the swingline lender (in such capacity, the “Swingline Lender”)
to the Agreement, and acknowledge that Wells Fargo Bank, National Association
hereby assumes its obligations as the Swingline Lender;

 

WHEREAS, the parties hereto desire to join (i) EverBank Commercial Finance, Inc.
(“EverBank”) as a lender (in such capacity, a “Lender”) to the Agreement, and
acknowledge that EverBank hereby assumes its obligations as a Lender and
(ii) Royal Bank of Canada (“RBC”) as a lender (in such capacity, a “Lender”) to
the Agreement, and acknowledge that RBC hereby assumes its obligations as a
Lender; and

 

WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.                            AMENDMENT.

 

The Agreement, including all exhibits and schedules thereto, is hereby amended
such that, after giving effect to all such amendments, it shall read in its
entirety as Exhibit A attached hereto.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            AGREEMENT IN FULL FORCE AND EFFECT AS
AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect.  After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby.  This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.

 

SECTION 3.                            Representations.

 

Each of the Borrower, the Servicer and the Transferor, severally for itself
only, represents and warrants as of the date of this Amendment as follows:

 

(i)                                     it is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization;

 

(ii)                                  the execution, delivery and performance by
it of this Amendment and the Agreement as amended hereby are within its powers,
have been duly authorized, and do not contravene (A) its charter, by-laws, or
other organizational documents, or (B) any Applicable Law;

 

(iii)                               no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any governmental
authority, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment and the Agreement as amended hereby
by or against it;

 

(iv)                              this Amendment has been duly executed and
delivered by it;

 

(v)                                 each of this Amendment and the Agreement as
amended hereby constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and

 

(vi)                              there is no Unmatured Event of Default, Event
of Default or Servicer Termination Event.

 

SECTION 4.                            Conditions to Effectiveness.

 

The effectiveness of this Amendment is conditioned upon: (i) payment of the
invoiced outstanding fees and disbursements of the Lenders; (ii) payment of the
invoiced outstanding fees and disbursements of Dechert LLP, as counsel to the
Agent and the Lenders; (iii) delivery of executed signature pages by all parties
hereto to the Agent; (iv) delivery of a duly executed Swingline Note in the name
of “Wells Fargo Bank, National Association, as Swingline Lender” and in the face
amount equal to $100,000,000; (v) delivery of a duly executed Variable Funding
Note in the name of “Wells Fargo Bank, National Association, as Lender” and in
the face amount equal to $500,000,000; (vi) delivery of a duly executed Variable
Funding Note in the

 

2

--------------------------------------------------------------------------------


 

name of “EverBank Commercial Finance, Inc., as Lender” and in the face amount
equal to $40,000,000; (vii) delivery of a duly executed Variable Funding Note in
the name of “Royal Bank of Canada, as Lender” and in the face amount equal to
$40,000,000; (viii) delivery and execution of certain amendments to the Wells
Fargo Fee Letter by the parties thereto; (ix) delivery of each executed Lender
Fee Letter to the Agent; (x) delivery of the executed Non-Usage Fee Letter to
the Agent; and (xi) delivery of favorable opinions of counsel in form and
substance reasonably satisfactory to the Agent.

 

SECTION 5.                            Miscellaneous.

 

(a)                                  The Borrower, by its execution of this
Amendment (a) re-pledges and re-grants to the Trustee, for the benefit of the
Secured Parties, a security interest in the Collateral Portfolio (as defined in
the Agreement) to secure the Obligations (as defined in the Agreement) and
(b) confirms and ratifies that all of its obligations and the security interests
granted by it under each of the Transaction Documents to which it is a party
shall continue in full force and effect in favor of the Trustee, for the benefit
of the Secured Parties.

 

(b)                                 This Amendment may be executed in any number
of counterparts (including by facsimile or e-mail), and by the different parties
hereto on the same or separate counterparts, each of which shall be deemed to be
an original instrument but all of which together shall constitute one and the
same agreement.

 

(c)                                  The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(d)                                 This Amendment may not be amended or
otherwise modified except as provided in the Agreement.

 

(e)                                  The failure or unenforceability of any
provision hereof shall not affect the other provisions of this Amendment.

 

(f)                                    Whenever the context and construction so
require, all words used in the singular number herein shall be deemed to have
been used in the plural number, and vice versa, and the masculine gender shall
include the feminine and neuter and the neuter shall include the masculine and
feminine.

 

(g)                                 This Amendment and the Agreement represent
the final agreement among the parties with respect to the matters set forth
therein and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties.  There are no unwritten oral
agreements among the parties with respect to such matters.

 

(h)                                 THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND
NOTICE PROVISIONS OF THE AGREEMENT.

 

3

--------------------------------------------------------------------------------


 

(i)                                     The Agent consents and directs U.S. Bank
National Association in its capacity as the Collateral Custodian, the Trustee
and the Bank to execute this Amendment in substantially the form presented to
it.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 5 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ARES CAPITAL CP FUNDING LLC,

 

as the Borrower

 

 

 

 

 

By:

/s/ Penni Roll

 

 

Name: Penni Roll

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 5 to A&R SSA

 

--------------------------------------------------------------------------------


 

 

ARES CAPITAL CORPORATION,

 

as the Servicer and the Transferor

 

 

 

 

 

By:

/s/ Penni Roll

 

 

Name: Penni Roll

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 5 to A&R SSA

 

6

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wachovia Bank,
National Association),

 

as the Note Purchaser

 

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title: Director

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wachovia Bank,
National Association),

 

as the Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title: Director

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wachovia Bank,
National Association),

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title: Director

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 5 to A&R SSA

 

7

--------------------------------------------------------------------------------


 

 

EVERBANK COMMERCIAL FINANCE, INC.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ David D’Antonio

 

 

Name: David D’Antonio

 

 

Title: Managing Director

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 5 to A&R SSA

 

8

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Patrizia Lloyd

 

 

Name: Patrizia Lloyd

 

 

Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 5 to A&R SSA

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as the Agent

 

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name: Allan Schmitt

 

 

Title: Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 5 to A&R SSA

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as the Collateral Custodian, the Trustee and the Bank

 

 

 

 

 

 

By:

/s/ John F. Delaney, Jr.

 

 

Name: John F. Delaney, Jr.

 

 

Title: Vice President

 

Ares Capital CP Funding LLC

Amendment No. 5 to A&R SSA

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFORMED LOAN AND SERVICING AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Conformed through Amendment No. 5

 

 

 

Up to U.S. $865,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of January 22, 2010

 

Among

 

ARES CAPITAL CP FUNDING LLC,
as the Borrower

 

and

 

ARES CAPITAL CORPORATION,
as the Servicer and the Transferor

 

and

 

WELLS FARGO SECURITIES, LLC,

as the Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Swingline Lender

 

and

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as the Collateral Custodian, Trustee and the Bank

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

DEFINITIONS

 

2

 

 

 

 

Section 1.01

Certain Defined Terms

 

47

 

 

 

 

Section 1.02

Other Terms

 

47

 

 

 

 

Section 1.03

Computation of Time Periods

 

47

 

 

 

 

Section 1.04

Interpretation

 

47

 

 

 

 

 

ARTICLE II.

THE FACILITY

 

48

 

 

 

 

 

Section 2.01

Variable Funding Notes and Advances

 

48

 

 

 

 

Section 2.02

Procedure for Advances

 

49

 

 

 

 

Section 2.03

Determination of Yield

 

51

 

 

 

 

Section 2.04

Remittance Procedures

 

51

 

 

 

 

Section 2.05

Instructions to the Trustee and the Bank

 

55

 

 

 

 

Section 2.06

Borrowing Base Deficiency Payments

 

56

 

 

 

 

Section 2.07

Substitution and Sale of Loan Assets; Affiliate Transactions

 

56

 

 

 

 

Section 2.08

Payments and Computations, Etc

 

62

 

 

 

 

Section 2.09

Fees

 

63

 

 

 

 

Section 2.10

Increased Costs; Capital Adequacy

 

63

 

 

 

 

Section 2.11

Taxes

 

65

 

 

 

 

Section 2.12

Collateral Assignment of Agreements

 

68

 

 

 

 

Section 2.13

Grant of a Security Interest

 

69

 

 

 

 

Section 2.14

Evidence of Debt

 

69

 

 

 

 

Section 2.15

Survival of Representations and Warranties

 

69

 

 

 

 

Section 2.16

Release of Loan Assets

 

69

 

 

 

 

Section 2.17

Treatment of Amounts Paid by the Borrower

 

69

 

 

 

 

Section 2.18

Prepayment; Termination

 

70

 

 

 

 

Section 2.19

Extension of Stated Maturity Date and Reinvestment Period

 

71

 

 

 

 

Section 2.20

Collections and Allocations

 

71

 

 

 

 

Section 2.21

Reinvestment of Principal Collections

 

72

 

 

 

 

Section 2.22

Additional Lenders; Increase of Commitment

 

73

 

 

 

 

Section 2.23

Defaulting Lenders

 

73

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

Section 2.24

Mitigation Obligations; Replacement of Lenders

 

75

 

 

 

 

Section 2.25

Refunding of Swingline Advances

 

76

 

 

 

 

ARTICLE III.

CONDITIONS PRECEDENT

 

77

 

 

 

 

 

Section 3.01

Conditions Precedent to Effectiveness

 

77

 

 

 

 

Section 3.02

Conditions Precedent to All Advances

 

78

 

 

 

 

Section 3.03

Advances Do Not Constitute a Waiver

 

80

 

 

 

 

Section 3.04

Conditions to Pledges of Loan Assets

 

80

 

 

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

82

 

 

 

 

 

Section 4.01

Representations and Warranties of the Borrower

 

82

 

 

 

 

Section 4.02

Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio

 

90

 

 

 

 

Section 4.03

Representations and Warranties of the Servicer

 

91

 

 

 

 

Section 4.04

Representations and Warranties of the Trustee

 

95

 

 

 

 

Section 4.05

Representations and Warranties of each Lender

 

96

 

 

 

 

Section 4.06

Representations and Warranties of the Collateral Custodian

 

96

 

 

 

 

 

ARTICLE V.

GENERAL COVENANTS

 

97

 

 

 

 

 

Section 5.01

Affirmative Covenants of the Borrower

 

97

 

 

 

 

Section 5.02

Negative Covenants of the Borrower

 

104

 

 

 

 

Section 5.03

Affirmative Covenants of the Servicer

 

107

 

 

 

 

Section 5.04

Negative Covenants of the Servicer

 

111

 

 

 

 

Section 5.05

Affirmative Covenants of the Trustee

 

113

 

 

 

 

Section 5.06

Negative Covenants of the Trustee

 

113

 

 

 

 

Section 5.07

Affirmative Covenants of the Collateral Custodian

 

113

 

 

 

 

Section 5.08

Negative Covenants of the Collateral Custodian

 

114

 

 

 

 

Section 5.09

Covenants of the Borrower Relating to Hedging of Loan Assets

 

114

 

 

 

 

 

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

 

115

 

 

 

 

 

Section 6.01

Appointment and Designation of the Servicer

 

115

 

 

 

 

Section 6.02

Duties of the Servicer

 

117

 

 

 

 

Section 6.03

Authorization of the Servicer

 

120

 

 

 

 

Section 6.04

Collection of Payments; Accounts

 

120

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 6.05

Realization Upon Loan Assets

 

122

 

 

 

 

Section 6.06

Servicing Compensation

 

122

 

 

 

 

Section 6.07

Payment of Certain Expenses by Servicer

 

123

 

 

 

 

Section 6.08

Reports to the Agent; Account Statements; Servicing Information

 

123

 

 

 

 

Section 6.09

Annual Statement as to Compliance

 

125

 

 

 

 

Section 6.10

Annual Independent Public Accountant’s Servicing Reports

 

126

 

 

 

 

Section 6.11

The Servicer Not to Resign

 

126

 

 

 

 

 

ARTICLE VII.

EVENTS OF DEFAULT

 

127

 

 

 

 

 

Section 7.01

Events of Default

 

127

 

 

 

 

Section 7.02

Additional Remedies of the Agent

 

130

 

 

 

 

 

ARTICLE VIII.

INDEMNIFICATION

 

134

 

 

 

 

 

Section 8.01

Indemnities by the Borrower

 

134

 

 

 

 

Section 8.02

Indemnities by Servicer

 

137

 

 

 

 

Section 8.03

Legal Proceedings

 

139

 

 

 

 

Section 8.04

After-Tax Basis

 

139

 

 

 

 

 

ARTICLE IX.

THE AGENT

 

140

 

 

 

 

 

Section 9.01

The Agent

 

140

 

 

 

 

 

ARTICLE X.

TRUSTEE

 

144

 

 

 

 

 

Section 10.01

Designation of Trustee

 

144

 

 

 

 

Section 10.02

Duties of Trustee

 

144

 

 

 

 

Section 10.03

Merger or Consolidation

 

146

 

 

 

 

Section 10.04

Trustee Compensation

 

147

 

 

 

 

Section 10.05

Trustee Removal

 

147

 

 

 

 

Section 10.06

Limitation on Liability

 

147

 

 

 

 

Section 10.07

Trustee Resignation

 

148

 

 

 

 

 

ARTICLE XI.

MISCELLANEOUS

 

149

 

 

 

 

 

Section 11.01

Amendments and Waivers

 

149

 

 

 

 

Section 11.02

Notices, Etc

 

150

 

 

 

 

Section 11.03

No Waiver; Remedies

 

153

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

Section 11.04

Binding Effect; Assignability; Multiple Lenders

 

153

 

 

 

 

Section 11.05

Term of This Agreement

 

154

 

 

 

 

Section 11.06

GOVERNING LAW; JURY WAIVER

 

155

 

 

 

 

Section 11.07

Costs, Expenses and Taxes

 

155

 

 

 

 

Section 11.08

No Proceedings

 

156

 

 

 

 

Section 11.09

Recourse Against Certain Parties

 

156

 

 

 

 

Section 11.10

Execution in Counterparts; Severability; Integration

 

157

 

 

 

 

Section 11.11

Consent to Jurisdiction; Service of Process

 

157

 

 

 

 

Section 11.12

Characterization of Conveyances Pursuant to the Purchase and Sale Agreements

 

158

 

 

 

 

Section 11.13

Confidentiality

 

160

 

 

 

 

Section 11.14

[Reserved]

 

161

 

 

 

 

Section 11.15

Waiver of Set Off

 

161

 

 

 

 

Section 11.16

Headings and Exhibits

 

161

 

 

 

 

Section 11.17

Ratable Payments

 

161

 

 

 

 

Section 11.18

Breaches of Representations, Warranties and Covenants

 

162

 

 

 

 

Section 11.19

Assignments of Loan Assets

 

162

 

 

 

 

Section 11.20

Affirmation

 

162

 

 

 

 

 

ARTICLE XII.

COLLATERAL CUSTODIAN

 

163

 

 

 

 

 

Section 12.01

Designation of Collateral Custodian

 

163

 

 

 

 

Section 12.02

Duties of Collateral Custodian

 

163

 

 

 

 

Section 12.03

Merger or Consolidation

 

166

 

 

 

 

Section 12.04

Collateral Custodian Compensation

 

166

 

 

 

 

Section 12.05

Collateral Custodian Removal

 

166

 

 

 

 

Section 12.06

Limitation on Liability

 

166

 

 

 

 

Section 12.07

Collateral Custodian Resignation

 

167

 

 

 

 

Section 12.08

Release of Documents

 

168

 

 

 

 

Section 12.09

Return of Required Loan Documents

 

168

 

 

 

 

Section 12.10

Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer

 

169

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

Section 12.11

Custodian as Agent of Trustee

 

169

 

v

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

 

Conditions Precedent Documents

SCHEDULE II

 

Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III

 

Eligibility Criteria

SCHEDULE IV

 

Agreed-Upon Procedures For Independent Public Accountants

SCHEDULE V

 

Loan Asset Schedule

SCHEDULE VI

 

Ares Competitor

SCHEDULE VII

 

Moody’s Industry Classification Groups

SCHEDULE VIII

 

Moody’s RiskCalc

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

 

Form of Approval Notice

EXHIBIT B

 

Form of Assignment of Mortgage

EXHIBIT C

 

Form of Borrowing Base Certificate

EXHIBIT D

 

Form of Disbursement Request

EXHIBIT E

 

Form of Joinder Supplement

EXHIBIT F

 

Form of Notice of Borrowing

EXHIBIT G

 

Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT H

 

Form of Notice of Reduction (Reduction of Aggregate Commitments)

EXHIBIT I-1

 

Form of Variable Funding Note

EXHIBIT I-2

 

Form of Swingline Note

EXHIBIT J

 

Form of Notice and Request for Consent

EXHIBIT K

 

Form of Certificate of Closing Attorneys

EXHIBIT L

 

Form of Servicing Report

EXHIBIT M

 

Form of Servicer’s Certificate (Servicing Report)

EXHIBIT N

 

Form of Release of Required Loan Documents

EXHIBIT O

 

Form of Transferee Letter

EXHIBIT P

 

Form of Power of Attorney for Servicer

EXHIBIT Q

 

Form of Power of Attorney for Borrower

EXHIBIT R

 

Form of Servicer’s Certificate (Loan Asset Register)

EXHIBIT S

 

Form of U.S. Tax Compliance Certificates

 

 

 

ANNEXES

 

 

 

 

 

ANNEX A

 

Commitments

 

i

--------------------------------------------------------------------------------


 

This LOAN AND SERVICING AGREEMENT (as amended, restated, supplemented or
modified from time to time, the “Loan and Servicing Agreement”) is made as of
January 22, 2010, among:

 

(1)                                 ARES CAPITAL CP FUNDING LLC, a Delaware
limited liability company (together with its successors and assigns in such
capacity, the “Borrower”);

 

(2)                                 ARES CAPITAL CORPORATION, a Maryland
corporation, as the Servicer (as defined herein) and the Transferor (as defined
herein);

 

(3)                                 WELLS FARGO SECURITIES, LLC, as agent
(together with its successors and assigns in such capacity, the “Agent”);

 

(4)                                 WELLS FARGO BANK, NATIONAL ASSOCIATION, as
swingline lender (together with its successor and assigns in such capacity, the
“Swingline Lender”);

 

(5)                                 EACH OF THE LENDERS FROM TIME TO TIME PARTY
HERETO, as a Lender; and

 

(6)                                 U.S. BANK NATIONAL ASSOCIATION (“U.S.
Bank”), as the Trustee (together with its successors and assigns in such
capacity, the “Trustee”), the Bank (as defined herein) and the Collateral
Custodian (together with its successors and assigns in such capacity, the
“Collateral Custodian”).

 

PRELIMINARY STATEMENT

 

WHEREAS, certain parties hereto were party to a Sale and Servicing Agreement,
dated as of November 3, 2004, by and among the Servicer, as the servicer, the
Transferor, as the originator, the Borrower, as the borrower, Ares CP Funding II
LLC, as the guarantor, Variable Funding Capital Company LLC (“VFCC”), as a
conduit purchaser, the Note Purchaser, as an institutional purchaser, Wells
Fargo Securities, LLC (f/k/a Wachovia Capital Markets, LLC) (together with its
successors and assigns, “WFS”), as the administrative agent and as the purchaser
agent for VFCC, Ares Capital CP Funding II, as the guarantor (the “Guarantor”)
the Trustee, as the trustee, and Lyon Financial Services, Inc. d/b/a U.S. Bank
Portfolio Services (“Lyon”), as                             the backup servicer
(as amended, restated, supplemented or modified prior to the date hereof, the
“Original Agreement”);

 

WHEREAS, certain parties hereto are party to an Amended and Restated Sale and
Servicing Agreement, dated as of January 22, 2010, by and among the Servicer, as
the servicer, the Transferor as the originator, the Borrower, as the borrower,
Wells Fargo Bank, National Association, in its individual capacity (together
with its successors and assigns, “Wells Fargo”), as the note purchaser, WFS, as
the administrative agent, and U.S. Bank, as the collateral custodian, trustee
and bank (as amended, restated, supplemented or modified prior to the date
hereof, (the “Restatement Agreement”) that hereby amend and restate the Original
Agreement;

 

WHEREAS, the Lenders have agreed, on the terms and conditions set forth herein,
to provide a secured revolving credit facility which shall provide for Advances
under the

 

--------------------------------------------------------------------------------


 

Variable Funding Note(s) from time to time in an aggregate principal amount not
to exceed the Borrowing Base;

 

WHEREAS, the proceeds of the Advances will be used to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets from the Equityholder
and the Equityholder’s purchase, on a “true sale” basis, of Eligible Loan Assets
from the Transferor, approved by the Agent, pursuant to the Second Tier Purchase
and Sale Agreement between the Borrower and the Equityholder and the First Tier
Purchase and Sale Agreement between the Equityholder and the Transferor,
respectively.

 

NOW THEREFORE, based upon the foregoing Preliminary Statement, the parties agree
as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01                                      Certain Defined Terms.

 

(a)                                 Certain capitalized terms used throughout
this Agreement are defined above or in this Section 1.01.

 

(b)                                 As used in this Agreement and the exhibits,
schedules and annexes thereto (each of which is hereby incorporated herein and
made a part hereof), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“1940 Act” means the Investment Company Act of 1940, as amended, and the
rules and regulations promulgated thereunder.

 

“Accreted Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the lower of: (i) the Outstanding Balance of
such Loan Asset at such time and (ii) the Assigned Value of such Loan Asset at
such time multiplied by the principal balance of such Loan Asset (exclusive of
Accreted Interest); provided that the parties hereby agree that the Adjusted
Borrowing Value of any Loan Asset that is no longer an Eligible Loan Asset shall
be zero.

 

“Advance” means each loan advanced by the Lenders (including the Swingline
Lender) hereunder (including each Advance, each Swingline Advance and each loan
advanced for the purpose of refunding the Swingline Lender for any Swingline
Advances pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 2.25(a) and funding the Unfunded Exposure Account pursuant to
Section 2.02(f)) to the Borrower on an Advance Date pursuant to Article II.

 

“Advance Date” means, with respect to any Advance and any Swingline Advance, the
date on which such Advance or such Swingline Advance is made.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor; provided, further, that, for the
purposes of Section 2.07(b), Section 2.07(g), Section 4.01(ii), Section 4.03(q),
Section 5.01(p) and Section 5.03(j) of this Agreement, as well as
Section 4.1(ii) and Section 5.2(j)(v) of each of the Purchase and Sale
Agreements, the term “Affiliate” shall not include any Excluded Affiliate.

 

“Agent” means WFS, in its capacity as agent for the Lenders, together with its
successors and assigns, including any successor appointed pursuant to
Article IX.

 

“Agent Fee” means the “agent fee” set forth in the Wells Fargo Fee Letter.

 

“Agented Note” means any Loan Asset (i) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (ii) with respect to which, upon an
assignment of the note under the Purchase and Sale Agreements to the Borrower,
the Borrower, as assignee of the note, will have all of the rights but none of
the obligations of the Transferor with respect to such note and the Underlying
Collateral.

 

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

3

--------------------------------------------------------------------------------


 

“Aggregate Funded Coupon” means, as of any date of determination, the sum of,
for each Eligible Loan Asset included in the Collateral Portfolio that is a
Fixed Rate Loan Asset, the product of (i) the current per annum rate at which
such Eligible Loan Asset provides payment of interest in cash (including, for
any PIK Loan Asset, only the required current cash pay interest rate thereon)
multiplied by (ii) the Adjusted Borrowing Value of such Eligible Loan Asset.

 

“Aggregate Funded Spread” means, as of any date of determination, the sum of:

 

(a)                                 in the case of each Eligible Loan Asset
(other than any Floor Obligation) included in the Collateral Portfolio that is a
Floating Rate Loan Asset that bears interest at a spread over the Ares LIBOR
Rate, (i) the stated interest rate spread on such Eligible Loan Asset
(including, for any PIK Loan Asset, only the required current cash pay interest
rate thereon) above the Ares LIBOR Rate on such date multiplied by (ii) the
Adjusted Borrowing Value of such Eligible Loan Asset; and

 

(b)                                 in the case of each Floor Obligation
included in the Collateral Portfolio and each other Eligible Loan Asset included
in the Collateral Portfolio that is a Floating Rate Loan Asset that bears
interest at a spread over an index other than the Ares LIBOR Rate, (i) the
excess of the sum of such spread and such index (including in the case of each
Floor Obligation, the “floor” rate) on such Eligible Loan Asset (including, for
any PIK Loan Asset, only the required current cash pay interest rate thereon)
above the Ares LIBOR Rate on such date multiplied by (ii) the Adjusted Borrowing
Value of such Eligible Loan Asset.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority which are applicable to
such Person (including, without limitation, predatory lending laws, usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Percentage” means (a) with respect to any First Lien Loan Asset,
65%, (b) with respect to any First Lien Last Out Loan Asset, 55%, (c) with
respect to any Second Lien Loan Asset, 35%, (d) with respect to any Subordinated
Loan Asset, 30%.

 

“Applicable Spread” means, for any date of determination, in the event that the
Yield Rate is calculated utilizing LIBOR, 2.50% per annum, and in the event that
the Yield Rate is calculated utilizing the Base Rate, 1.50% per annum.

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Agent, in its sole discretion, of the conveyance of such
Eligible Loan Asset by the Transferor to

 

4

--------------------------------------------------------------------------------


 

the Equityholder pursuant to the terms of the First Tier Purchase and Sale
Agreement and by the Equityholder to the Borrower pursuant to the terms of the
Second Tier Purchase and Sale Agreement and the Assignments by which the
Transferor effects such conveyance.

 

“Approved Valuation Firm” means each of (i) Houlihan Lokey Howard & Zukin,
(ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff & Phelps
Corp. and (iv) Valuation Research Corporation, and any other nationally
recognized valuation firm approved by the Agent in its sole reasonable
discretion.

 

“Ares” means Ares Capital Corporation.

 

“Ares Competitor” means, as of any date, (1) any Person that (a) is a business
development company under the 1940 Act as of such date or (b) has filed with the
Securities and Exchange Commission to become a business development company
under the 1940 Act as of such date or (2) any investment platform that is
primarily engaged in the business of originating, acquiring, managing or
investing in middle market loans as of such date which, for the avoidance of
doubt, would include the individual business units of the companies set forth on
Schedule VI that specialize in the business of originating, acquiring, managing
or investing in middle market loans as of such date.

 

“Ares LIBOR Rate” means, with respect to any Loan Asset, the definition of
“LIBOR Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “LIBOR Rate” or such comparable definition is
not defined in such Loan Agreement, the rate per annum appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, as the rate for
dollar deposits with a one-month, a two-month or a three-month maturity, as
applicable, as and when determined in accordance with the applicable Loan
Agreement.

 

“Ares Prime Rate” means, with respect to any Loan Asset, the definition of
“Prime Rate” or any comparable definition in the Loan Agreement for each such
Loan Asset, and in any case that “Prime Rate” or such comparable definition is
not defined in such Loan Agreement, the rate designated by certain reference
lenders in the applicable Loan Agreement from time to time as its prime rate in
the United States, such rate to change as and when the designated rate changes;
provided that the Ares Prime Rate is not intended to be lowest rate of interest
charged by Ares in connection with extensions of credit to debtors.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the fair value of the total
assets of Ares and its Subsidiaries as required by, and in accordance with, the
1940 Act and any orders of the Securities and Exchange Commission issued to
Ares, to be determined by the Board of Directors of Ares and reviewed by its
auditors, less all liabilities (other than Indebtedness, including

 

5

--------------------------------------------------------------------------------


 

Indebtedness hereunder) of Ares and its Subsidiaries, to (b) the aggregate
amount of Indebtedness of Ares and its Subsidiaries.

 

“Asset Specific Hedge” means any interest rate exchange agreement between the
Borrower and a Hedge Counterparty that is entered into by the Borrower in
connection with the purchase or holding of a Fixed Rate Loan Asset or a Floating
Rate Loan Asset.

 

“Asset Specific Hedged Loan Asset” means any Loan Asset for which the Borrower
has entered into an Asset Specific Hedge.  If an Asset Specific Hedge
effectively provides for the conversion of a fixed rate of interest under the
related Loan Asset to a floating rate of interest, such Loan Asset will, for all
purposes under this Agreement, (i) be considered a Floating Rate Loan Asset and
(ii) be deemed to pay interest at a floating rate equal to the implied spread
over LIBOR to be received by the Borrower under such Asset Specific Hedge.  If
an Asset Specific Hedge effectively provides for the conversion of a floating
rate of interest under the related Loan Asset to a fixed rate of interest, such
Loan Asset will, for all purposes under this Agreement, (a) be considered a
Fixed Rate Loan Asset and (b) be deemed to pay interest at a fixed rate to be
received by the Borrower under the related Asset Specific Hedge.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Loan Asset, as of any date of
determination and expressed as a percentage of the principal balance of such
Loan Asset (exclusive of Accreted Interest), the lower of (x) the amount paid by
the Borrower to acquire such Loan Asset from the Equityholder (in each case,
expressed exclusive of Accreted Interest) or (y) the value determined by the
Agent, in its sole reasonable discretion, as of the applicable Cut-Off Date,
subject to the following terms:

 

(a)                                 If a Value Adjustment Event of the type
described in clauses (ii), (iv) or (vi) of the definition thereof with respect
to such Loan Asset occurs, the Assigned Value of such Loan Asset will be zero.

 

(b)                                 If a Value Adjustment Event of the type
described in clauses (i), (iii) or (v) of the definition thereof with respect to
such Loan Asset occurs, “Assigned Value” may be amended by the Agent, in its
sole reasonable discretion; provided that (a) the Assigned Value of any Priced
Loan Asset shall not be less than the price quoted therefor (if any) by such
pricing service as selected by the Agent and (b) the Assigned Value shall not be
based upon the practices set forth in FASB Statement No. 157 or any
pronouncement, statement, rule or amendment with respect to GAAP-mandated
mark-to-market requirements, but rather shall be based on the amortized cost
adjusted for any credit impairment of such Loan Asset.  In the event the
Borrower disagrees with the Agent’s determination of the Assigned Value of a
Loan Asset, the Borrower may (at its expense) retain any Approved Valuation Firm
to value such Loan Asset and if the value determined by such firm is greater
than the Agent’s determination of the Assigned Value, such firm’s valuation
shall become the Assigned Value of such Loan Asset; provided that the Assigned
Value of such Loan Asset shall be the value assigned by the Agent until such
firm has determined its value.  The value determined by such firm shall be based
on the amortized cost adjusted for any credit impairment of such Loan Asset. 
The Assigned Value of any Loan Asset may be increased at the sole reasonable
discretion of the Agent upon improvement in the Net

 

6

--------------------------------------------------------------------------------


 

Leverage Ratio or the Interest Coverage Ratio of such Loan Asset, as the case
may be, as part of a Value Adjustment Event. The Agent shall promptly notify the
Servicer of any change effected by the Agent of the Assigned Value of any Loan
Asset.

 

(c)                                  The Assigned Value of any Loan Asset whose
Assigned Value is lower than 100% may be increased at the sole reasonable
discretion of the Agent (i)(x) upon the cure of any Value Adjustment Event with
respect to such Loan Asset or (y) if the Net Leverage Ratio for such Loan Asset
is at least 0.50x lower than the Net Leverage Ratio calculated as of the
applicable Cut-Off Date and (ii) upon the written request of the Borrower.

 

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form sufficient under the laws of the
jurisdiction wherein the related mortgaged property is located to effect the
assignment of the Mortgage to the Trustee, which assignment, notice of transfer
or equivalent instrument may be in the form of one or more blanket assignments
covering the Loan Assets secured by mortgaged properties located in the same
jurisdiction, if permitted by Applicable Law, substantially in the form of
Exhibit B.

 

“Assignments” means the First Tier Loan Assignment and the Second Tier Loan
Assignment.

 

“Attached Equity” means, with respect to any Loan Asset, any stock, partnership
or membership interest, beneficial interest or other equity security, warrant,
option, or any right, including, without limitation, any registration right,
with respect to the foregoing received by the Transferor in connection with the
origination or acquisition of such Loan Asset.

 

“Available Collections” means, (a) all cash collections and other cash proceeds
with respect to any Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Underlying Collateral (including
from any guarantors), all other amounts on deposit in the Collection Account
from time to time, and all proceeds of Permitted Investments with respect to the
Controlled Accounts and (b) all payments received pursuant to any Hedging
Agreement or Hedge Transaction; provided that, for the avoidance of doubt,
“Available Collections” shall not include amounts on deposit in the Unfunded
Exposure Account which do not represent proceeds of Permitted Investments;
provided, further, that all amounts paid into the Collection Account pursuant to
Section 5.09(c)(iii) which are received on or prior to the Determination Date
immediately preceding any Payment Date shall be included as “Available
Collections” for such Payment Date.

 

“Average Life” means, for any Loan Asset, as of any date of determination, the
number determined by multiplying the amount of each Scheduled Payment of
principal to be paid after such date of determination by the number of years
(rounded to the nearest hundredth) from such date of determination until such
Scheduled Payment of principal is due.

 

“Bank” means U.S. Bank, in its capacity as the “Bank” pursuant to each of the
Collection Account Agreement and the Unfunded Exposure Account Agreement.

 

7

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(i)                                     a case or other proceeding shall be
commenced, without the application or consent of such Person, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of such Person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such Person or all or substantially all of its assets under any Bankruptcy Laws,
or any similar action with respect to such Person, in each case, under any law
relating to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts, and such case or proceeding shall continue undismissed, or
unstayed and in effect, for a period of 60 consecutive days; or an order for
relief in respect of such Person shall be entered in an involuntary case under
the federal bankruptcy laws or other similar laws now or hereafter in effect; or

 

(ii)                                  such Person shall commence a voluntary
case or other proceeding under any Bankruptcy Laws now or hereafter in effect,
or shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) for such Person or all or substantially all of its assets under any
Bankruptcy Laws, or shall make any general assignment for the benefit of
creditors, or shall fail to, or admit in writing its inability to, pay its debts
generally as they become due, or, if a corporation or similar entity, its board
of directors or members shall vote to implement any of the foregoing.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

 

(a)                                 (i) the product of (A) the Weighted Average
Applicable Percentage as of such date and (B) the aggregate Adjusted Borrowing
Value of all Eligible Loan Assets as of such date minus the Excess Concentration
Amount, plus (ii) the amount on deposit in the Principal Collection Account as
of such date, minus (iii) the Unfunded Exposure Equity Shortfall; or

 

(b)                                 (i) the aggregate Adjusted Borrowing Value
of all Eligible Loan Assets as of such date, minus (ii) the Large Obligor
Exposure Amount, minus (iii) the Excess

 

8

--------------------------------------------------------------------------------


 

Concentration Amount, plus (iv) the amount on deposit in the Principal
Collection Account as of such date, minus (v) the Unfunded Exposure Equity
Shortfall; or

 

(c)                                  the Maximum Facility Amount minus the
Unfunded Exposure Amount;

 

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Servicer.

 

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

 

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, it hereby being understood that the amount of any loss, costs or
expense payable by the Borrower to any Lender as Breakage Fee shall be
determined in the respective Lender’s reasonable discretion based upon the
assumption that such Lender funded its loan commitment in the London Interbank
Eurodollar market and using any reasonable attribution or averaging methods
which such Lender deems appropriate and practical.

 

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Trustee are authorized or required by applicable
law, regulation or executive order to close; provided that, if any determination
of a Business Day shall relate to an Advance bearing interest at LIBOR, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.  For avoidance of
doubt, if the offices of the Trustee are authorized by applicable law,
regulation or executive order to close but remain open, such day shall not be a
“Business Day”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)                                 the Management Agreement shall fail to be in
full force and effect;

 

(b)                                 the creation or imposition of any Lien on
any limited liability company membership interest in the Borrower (other than
pursuant to the Pledge Agreement);

 

9

--------------------------------------------------------------------------------


 

(c)                                  the failure by the Transferor to own 100%
of the limited liability company membership interests in the Equityholder;

 

(d)                                 the failure by the Equityholder to own 100%
of the limited liability company membership interests in the Borrower; or

 

(e)                                  the dissolution, termination or liquidation
in whole or in part, transfer or other disposition, in each case, of all or
substantially all of the assets of, Ares.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Closing Date” means November 3, 2004.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Custodian” means U.S. Bank, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

 

“Collateral Custodian Expenses” means the custodial expenses set forth in the
Trustee and Collateral Custodian Fee Letter and any other accrued and unpaid
fees, expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower or the Servicer to the Collateral
Custodian under the Transaction Documents.

 

“Collateral Custodian Fees” means the custodial fees set forth in the Trustee
and Collateral Custodian Fee Letter, as such fee letter may be amended,
restated, supplemented and/or otherwise modified from time to time.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in the
property identified below in clauses (i) through (iv) and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, contract rights, general
intangibles, instruments, certificates of deposit, certificated securities,
uncertificated securities, financial assets, securities entitlements, commercial
tort claims, deposit accounts, inventory, investment property, letter-of-credit
rights, software, supporting obligations, accessions, or other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

(i)                                     the Loan Assets, and all monies due or
to become due in payment under such Loan Assets on and after the related Cut-Off
Date, including, but not limited to, all Available Collections, but excluding
any related Attached Equity;

 

(ii)                                  the Portfolio Assets with respect to the
Loan Assets referred to in clause (i);

 

10

--------------------------------------------------------------------------------


 

(iii)                               the Controlled Accounts and all Permitted
Investments purchased with funds on deposit in the Controlled Accounts; and

 

(iv)                              all income and Proceeds of the foregoing.

 

“Collateral Quality Test” means each of the tests set forth below:

 

(i)                                     the Minimum Weighted Average Spread
Test;

 

(ii)                                  the Minimum Weighted Average Coupon Test;
and

 

(iii)                               the Maximum Weighted Average Rating Factor
Test.

 

“Collection Account” means a trust account (account number 787456-200 at the
Bank) in the name of the Borrower subject to the lien of the Trustee for the
benefit of the Secured Parties; provided that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to the Collection Account.

 

“Collection Account Agreement” means that certain Amended and Restated
Securities Account Control Agreement, dated the Closing Date and amended and
restated as of the Restatement Date, among the Borrower, the Servicer, the Bank,
the Agent and the Trustee, which agreement relates to the Collection Account, as
such agreement may from time to time be amended, supplemented or otherwise
modified in accordance with the terms thereof.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Yield and Fees and all
other Obligations have been paid in full, and the Borrower shall have no further
right to request any additional Advances.

 

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period or for purposes of Advances made pursuant to
Section 2.02(f), the dollar amount set forth opposite such Lender’s name on
Annex A hereto (as such amount may be revised from time to time pursuant to the
terms of this Agreement) or the amount set forth as such Lender’s “Commitment”
on Schedule I to the Joinder Supplement relating to such Lender, as applicable,
and (ii) on or after the Reinvestment Period (other than for purposes of
Advances made pursuant to Section 2.02(f)), such Lender’s Pro Rata Share of the
aggregate Advances Outstanding.

 

“Concentration Limits” means, for the purposes of determining the Excess
Concentration Amount, with respect to the Borrowing Base:

 

(i)                                     the aggregate Adjusted Borrowing Value
of all Eligible Loan Assets to Obligors in the same Moody’s Industry
Classification Group shall not exceed 15% of the aggregate Adjusted Borrowing
Value of all Eligible Loan Assets; provided that for one individual industry the
aggregate Adjusted Borrowing Value of all Eligible Loan Assets to Obligors in
such industry may exceed 15% but shall not exceed 30%; provided, further, that
for

 

11

--------------------------------------------------------------------------------


 

one additional individual industry the aggregate Adjusted Borrowing Value of all
Eligible Loan Assets to Obligors in such industry may exceed 15% but shall not
exceed 45%;

 

(ii)                                  the aggregate Adjusted Borrowing Value of
all Eligible Loan Assets to the same Obligor shall not exceed the greater of
$50,000,000 and 10% of the Maximum Facility Amount;

 

(iii)                               the aggregate Adjusted Borrowing Value of
all Eligible Loan Assets rated “Caa1” or lower by Moody’s shall not exceed 25%
of the aggregate Adjusted Borrowing Value of all Eligible Loan Assets;

 

(iv)                              the aggregate Adjusted Borrowing Value of all
Eligible Loan Assets that are Second Lien Loan Assets and all Eligible Loan
Assets that are Subordinated Loan Assets shall not exceed 50% of the aggregate
Adjusted Borrowing Value of all Eligible Loan Assets;

 

(v)                                 the aggregate Adjusted Borrowing Value of
all Eligible Loan Assets that are Fixed Rate Loan Assets shall not exceed 50% of
the aggregate Adjusted Borrowing Value of all Eligible Loan Assets; provided
that Asset Specific Hedged Loan Assets shall be considered Fixed Rate Loan
Assets or Floating Rate Loan Assets, as applicable, as provided in the
definition thereof; and

 

(vi)                              the aggregate Adjusted Borrowing Value of all
Eligible Loan Assets that pay interest in cash less frequently than quarterly
shall not exceed 15% of the aggregate Adjusted Borrowing Value of all Eligible
Loan Assets.

 

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

 

“Default Funding Rate” means a floating interest rate per annum equal to 4.00%
plus LIBOR; provided that if Wells Fargo shall have notified the Agent that a
Eurodollar Disruption Event has occurred, the Default Funding Rate shall be
equal to the Base Rate plus 3.00% until Wells Fargo shall have notified the
Agent that such Eurodollar Disruption Event has ceased, at which time the
Default Funding Rate shall again be equal to LIBOR for such date plus 4.00%.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances or participations in Swingline Advances required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (ii) has otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless such amount is the subject of a good
faith dispute, (iii) has notified the Borrower, the Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits or is
obligated to extend credit or (iv) has (or, with respect to such Lender (x) the

 

12

--------------------------------------------------------------------------------


 

bank holding company (as defined in Federal Reserve Board Regulation Y), if any,
of such Lender and/or (y) any Person owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Lender, has) become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur within one year of the initial
funding of such Loan Asset but which, once all such installments have been made,
has the characteristics of a Term Loan Asset.

 

“Designated Lender” means Wells Fargo, in its capacity as a Lender hereunder,
and any successor-in-interest thereto.

 

“Determination Date” means the last day of each calendar month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Agent and the Trustee in the form attached hereto as Exhibit D in connection
with a disbursement request from the Unfunded Exposure Account in accordance
with Section 2.04(d) or a disbursement request from the Principal Collection
Account in accordance with Section 2.21, as applicable.

 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for each such Loan Asset, and in any case that “EBITDA”, “Adjusted EBITDA” or
such comparable definition is not defined in such Loan Agreement, an amount, for
the principal obligor on such Loan Asset and any of its parents or Subsidiaries
that are obligated pursuant to the Loan Agreement for such Loan Asset
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the Agent
mutually deem to be appropriate.

 

“Eligible Bid” means a bid made in good faith (and acceptable as a valid bid in
the Agent’s reasonable discretion) by a bidder for all or any portion of the
Collateral Portfolio in connection with a sale of the Collateral Portfolio in
whole or in part pursuant to Section 7.02(i).

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (iii)(b) of the definition of Permitted Investments.

 

13

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with the force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.  Environmental Laws include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

 

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

 

“Equityholder” means Ares Capital CP Funding Holdings LLC, a Delaware limited
liability company, which owns 100% of the equity interests in the Borrower.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause
(b) above.

 

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) Wells Fargo shall have notified the Agent of a determination by Wells Fargo
or any of its assignees or participants that it would be contrary to law or to
the directive of any central bank or other Governmental Authority (whether or
not having the force of law) to obtain United States dollars in the London
interbank market to fund any Advance, (b) Wells Fargo shall have notified the
Agent of the inability, for any reason, of Wells Fargo or any of its assignees
or participants to determine LIBOR, (c) Wells Fargo shall have notified the
Agent of a determination by Wells Fargo or any of its assignees or participants
that the rate at which deposits of United States dollars are being offered to
Wells Fargo or any of its assignees or participants in the London interbank
market does not accurately reflect the cost to Wells Fargo or such assignee or
such

 

14

--------------------------------------------------------------------------------


 

participant of making, funding or maintaining any Advance or (d) Wells Fargo
shall have notified the Agent of the inability of Wells Fargo or any of its
assignees or participants to obtain United States dollars in the London
interbank market to make, fund or maintain any Advance.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Excess Concentration Amount” means, as of any date of determination, with
respect to all Eligible Loan Assets included in the Collateral Portfolio, the
amount by which the sum of the Adjusted Borrowing Value of such Eligible Loan
Assets exceeds any applicable Concentration Limits, to be calculated without
duplication after giving effect to any sales, purchases or substitutions of Loan
Assets as of such date.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Affiliate” means any portfolio company of the Servicer or the
Transferor, as applicable, that is not consolidated on the financial statements
of the Servicer or the Transferor, as applicable.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account or other Controlled
Account representing (i) any amount representing a reimbursement of insurance
premiums, (ii) any escrows relating to Taxes, insurance and other amounts in
connection with Loan Assets which are held in an escrow account for the benefit
of the Obligor and the secured party pursuant to escrow arrangements under a
Loan Agreement, (iii) any amount received in the Collection Account with respect
to any Loan Asset retransferred or substituted for upon the occurrence of a
Warranty Event or that is otherwise replaced by a Substitute Eligible Loan
Asset, or that is otherwise sold or transferred by the Borrower pursuant to
Section 2.07, to the extent such amount is attributable to a time after the
effective date of such replacement or sale and (iv) any amounts paid in respect
of Attached Equity.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Indemnified Party or required to be withheld or deducted from a payment to an
Indemnified Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Indemnified Party being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender hereunder pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in this Agreement (other than
pursuant to an assignment request by the Borrower under Section 2.24(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.11, amounts with respect to such Taxes were payable
either to such

 

15

--------------------------------------------------------------------------------


 

Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender’s failure to comply with Section 2.11(d) and (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Exposure Amount” means, as of any date of determination, with respect to any
Delayed Draw Loan Asset or Revolving Loan Asset, (i) the maximum commitment of
the Borrower with respect to such Revolving Loan Asset or Delayed Draw Loan
Asset (excluding any original issue discount) under the terms of the applicable
Loan Agreement to make advances (and, for the avoidance of doubt, the Borrower’s
commitment in respect of a Loan Asset as to which the commitment to make
additional advances has been terminated shall be zero) minus (ii) the
Outstanding Balance of such Delayed Draw Loan Asset or Revolving Loan Asset on
such date of determination.

 

“Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

 

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date and (iv) the
occurrence of the termination of this Agreement pursuant to
Section 2.18(b) hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.

 

“Federal Funds Rate” means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the Agent (or,
if such day is not a Business Day, for the next preceding Business Day), or, if
for any reason such rate is not available on any day, the rate determined, in
the sole discretion of the Agent, to be the rate at which overnight federal
funds are being offered in the national federal funds market at 9:00 a.m. on
such day.

 

“Fees” means all fees payable to each Lender pursuant to the terms of any Lender
Fee Letter.

 

“Fifth Amendment Effective Date” means June 7, 2012.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with

 

16

--------------------------------------------------------------------------------


 

separate management, books and records and bank accounts, whose operations are
not integrated with one another and whose financial condition and
creditworthiness are independent of the other companies so owned by such Person.

 

“First Lien Last Out Loan Asset” means any Loan Asset that (i) is secured by a
valid and perfected first priority Lien on all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset, subject to any expressly
permitted liens under the applicable covenants in the Loan Agreement for such
Loan Asset, including those set forth in “permitted liens” as defined in the
applicable Loan Agreement for such Loan Asset or such comparable definition if
“permitted liens” is not defined therein, so long as such definition is
reasonable and customary, (ii) has a Loan-to-Value Ratio not greater than 65%,
and (iii) is not by its terms (and is not expressly permitted by its terms to
become) subordinate in right of payment to any other obligation for borrowed
money of the Obligor of such Loan Asset, other than with respect to the
liquidation of such Obligor or such Underlying Collateral.

 

“First Lien Loan Asset” means any Loan Asset that (i) is secured by a valid and
perfected first priority Lien on all of the Obligor’s assets constituting
Underlying Collateral for the Loan Asset, subject to any expressly permitted
liens under the applicable covenants in the Loan Agreement for such Loan Asset,
including those set forth in “permitted liens” as defined in the applicable Loan
Agreement for such Loan Asset or such comparable definition if “permitted liens”
is not defined therein, so long as such definition is reasonable and customary,
(ii) has a Loan-to-Value Ratio not greater than 60%, and (iii) provides that the
payment obligation of the Obligor on such Loan Asset is either senior to, or
pari passu with, all other Indebtedness of such Obligor.

 

“First Tier Loan Assignment” has the meaning set forth in the First Tier
Purchase and Sale Agreement.

 

“First Tier Purchase and Sale Agreement” means that certain Amended and Restated
Purchase and Sale Agreement, dated as of the Closing Date and amended and
restated as of the Restatement Date, between the Transferor, as the seller, and
the Equityholder, as the purchaser, as amended, modified, waived, supplemented,
restated or replaced from time to time.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“Fixed Rate Excess” means as, as of any date of determination, a fraction
(expressed as a percentage) the numerator of which is the product of (i) the
greater of zero and the excess of the Weighted Average Coupon for such date of
determination over the Minimum Weighted Average Coupon on such date of
determination and (ii) the Adjusted Borrowing Value of all Fixed Rate Loan
Assets (excluding any defaulted Loan Assets) held by the Borrower as of such
date of determination, and the denominator of which is the Adjusted Borrowing
Value of all Floating Rate Loan Assets (excluding any defaulted Loan Assets)
held by the Borrower as of such date of determination.

 

“Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate Loan
Asset.

 

17

--------------------------------------------------------------------------------


 

“Floating Rate Loan Asset” means a Loan Asset under which the interest rate
payable by the Obligor thereof is based on the Ares Prime Rate or Ares LIBOR
Rate, plus some specified interest percentage in addition thereto, and which
provides that such interest rate will reset immediately upon any change in the
related Ares Prime Rate or Ares LIBOR Rate.

 

“Floor Obligation” means, as of any date, a Floating Rate Loan Asset (a) for
which the related Underlying Instruments allow a floating rate option, (b) that
provides that such floating rate is (in effect) calculated as the greater of
(i) a specified “floor” rate per annum and (ii) the London interbank offered
rate or other floating rate for the applicable interest period for such Loan
Asset and (c) that, as of such date, bears interest based on such floating rate
option, but only if as of such date such London interbank offered rate or other
floating rate for the applicable interest period is less than the “floor” rate.

 

“Foreign Lender” has the meaning assigned to that term in
Section 2.11(d)(ii)(B).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Share of
Swingline Advances other than Swingline Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders, repaid
by the Borrower or for which cash collateral or other credit support acceptable
to the Swingline Lender shall have been provided in accordance with the terms
hereof.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

“Hedge Collateral” has the meaning assigned to that term in Section 5.09(b).

 

“Hedge Counterparty” means any entity that either (i) is approved in writing by
the Agent (in its reasonable discretion) or (ii) satisfies the Hedge
Counterparty Minimum Ratings, which has entered into a Hedging Agreement in
connection with this Agreement.

 

18

--------------------------------------------------------------------------------


 

“Hedge Counterparty Minimum Ratings” means (i) a rating of its unsecured and
otherwise unsupported long-term debt obligations of at least “A1” and a rating
of its unsecured and otherwise unsupported short-term debt obligations of at
least “P-1” respectively by Moody’s, if such counterparty has both long-term and
short-term ratings, or if it has no such short-term rating, “A2” and (ii) a
rating of its unsecured and otherwise unsupported short-term debt obligations of
at least “A-1” by S&P, or if it has no such short-term rating, the rating of its
unsecured and otherwise unsupported long-term debt obligations of “A” (or, with
respect to any Hedge Counterparty not so rated, whose obligations in respect of
the Hedging Agreement are absolutely and unconditionally guaranteed by an
Affiliate of such Hedge Counterparty, such ratings of such Affiliate’s debt
obligations); provided that in each case, if it has the minimum specified
rating, it is not on watch for possible downgrade.

 

“Hedge Transaction” means each Asset Specific Hedge, interest rate swap
transaction, interest rate cap transaction, interest rate floor transaction or
other derivative transaction approved in writing by the Agent, between the
Borrower and a Hedge Counterparty that is entered into pursuant to Section 5.09
and is governed by a Hedging Agreement.

 

“Hedge Notional Amount” means, for any Loan Asset, the aggregate notional amount
in effect on any day under all Hedge Transactions entered into pursuant to
Section 5.09 for that Loan Asset.

 

“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 5.09, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” and each
“Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction; provided that the “Schedule” and the form of each “Confirmation” to
any Hedging Agreement shall be subject to the written approval of the Agent, in
its reasonable discretion.

 

“Indebtedness” means:

 

(i)                                     with respect to any Obligor under any
Loan Asset, for the purposes of the definition of the Interest Coverage Ratio
and the Net Leverage Ratio, the meaning of “Indebtedness” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Indebtedness” or such comparable definition is not defined in such Loan
Agreement, without duplication, (a) all obligations of such entity for borrowed
money or with respect to deposits or advances of any kind, (b) all obligations
of such entity evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such entity under conditional sale or other title
retention agreements relating to property acquired by such entity, (d) all
obligations of such entity in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such entity, whether or
not the indebtedness secured thereby has been assumed, (f) all guarantees by
such entity of indebtedness of others, (g) all Capital Lease Obligations of such
entity, (h) all obligations, contingent or otherwise, of such entity as an
account party in respect of letters of credit and

 

19

--------------------------------------------------------------------------------


 

letters of guaranty and (i) all obligations, contingent or otherwise, of such
entity in respect of bankers’ acceptances; and

 

(ii)                                  for all other purposes, with respect to
any Person at any date, (a) all indebtedness of such Person for borrowed money
or for the deferred purchase price of property or services (other than current
liabilities incurred in the ordinary course of business and payable in
accordance with customary trade practices) or that is evidenced by a note, bond,
debenture or similar instrument or other evidence of indebtedness customary for
indebtedness of that type, (b) all obligations of such Person under leases that
have been or should be, in accordance with GAAP, recorded as capital leases,
(c) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (e) all indebtedness,
obligations or liabilities of that Person in respect of derivatives, and (f) all
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kind referred to in clauses (a) through (e) of this clause (ii).

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower, the Equityholder or any of their respective Affiliates (other than
his or her service as an Independent Director, independent officer or other
independent capacity of the Borrower or other Affiliates that are structured to
be “bankruptcy remote”); (ii) a customer or supplier of the Borrower, the
Equityholder or any of their Affiliates (other than his or her service as an
Independent Director, independent officer or other independent capacity of the
Borrower or other Affiliates that are structured to be “bankruptcy remote”); or
(iii) any member of the immediate family of a person described in (i) or (ii),
and (B) has, (i) prior experience as an Independent Director for a corporation
or limited liability company whose charter documents required the unanimous
consent of all Independent Directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (ii) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

 

20

--------------------------------------------------------------------------------


 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Initial Payment Date” means the 15th day of April 2010 (or if such day is not a
Business Day, the next succeeding Business Day).

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation which is neither required to be used to
restore, improve or repair the related real estate nor required to be paid to
the Obligor under the Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for each such Loan Asset and in any
case that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

“Interest Collection Account” means a sub-account (account number 787456-201 at
the Bank) of the Collection Account into which Interest Collections shall be
segregated.

 

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan Asset and (ii) amendment fees, late fees,
waiver fees or other amounts received in respect of Loan Assets.

 

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest.

 

“Joinder Supplement” means an agreement among the Borrower, a Lender and the
Agent in the form of Exhibit E to this Agreement (appropriately completed)
delivered in connection with a Person becoming a Lender hereunder after the
Restatement Date.

 

21

--------------------------------------------------------------------------------


 

“Large Obligor Exposure Amount” means, as of any date of determination, an
amount equal to the sum of the Adjusted Borrowing Values of all Eligible Loan
Assets attributable to the three (3) Obligors having the largest Obligor
concentration; such Obligor concentrations to be determined by summing, for each
Obligor, the Adjusted Borrowing Values for all Eligible Loan Assets of such
Obligor on such date of determination.

 

“Lender” means (i) Wells Fargo and (ii) each financial institution which may
from time to time become a Lender hereunder by executing and delivering this
Agreement or a Joinder Supplement to the Agent and the Borrower as contemplated
by Section 2.22, and/or any other Person to whom a Lender assigns any part of
its rights and obligations under this Agreement and the other Transaction
Documents in accordance with the terms of Section 11.04. For the avoidance of
doubt, the Swingline Lender shall constitute a “Lender” with respect to the
repayment of Swingline Advances for all purposes hereunder.

 

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the Agent and the applicable Lender in
connection with the transactions contemplated by this Agreement, as amended,
modified, waived, supplemented, restated or replaced from time to time.

 

“LIBOR” means, for any day during the Remittance Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
for such day, provided, if such day is not a Business Day, the immediately
preceding Business Day, for a one-month maturity; and (b) if no rate specified
in clause (a) of this definition so appears on Reuters Screen LIBOR01 Page (or
any successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the principal
London office of Wells Fargo in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, for such day.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(d).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(d).

 

22

--------------------------------------------------------------------------------


 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means any loan originated or acquired by the Transferor in the
ordinary course of its business, which loan includes, without limitation,
(i) the Required Loan Documents and Loan Asset File, and (ii) all right, title
and interest of the Transferor in and to the loan and any Underlying Collateral,
but excluding, in each case, the Retained Interest, any Attached Equity and
Excluded Amounts and which loan was (x) acquired from the Transferor by the
Borrower prior to the Restatement Date pursuant to the Original Purchase and
Sale Agreement or (y) acquired by the Borrower from the Equityholder under the
Second Tier Purchase and Sale Agreement and by the Equityholder from the
Transferor under the First Tier Purchase and Sale Agreement and owned by the
Borrower on the initial Advance Date (as set forth on the Loan Asset Schedule
delivered on the initial Advance Date) or acquired by the Borrower after the
initial Advance Date pursuant to the delivery of the Loan Assignments and listed
on Schedule I to such Loan Assignments, which Schedule I is in the possession of
Ares Capital Funding LLC and includes specific accounts, instruments or general
intangibles.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all Required Loan Documents to be included within the
respective Loan Asset File, which shall specify (i) whether such document is an
original or a copy and (ii) whether such Loan Asset is a Third Party Acquired
Loan Asset.

 

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and copies of any other Records relating to
such Loan Assets and Portfolio Assets pertaining thereto.

 

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(l).

 

“Loan Asset Schedule” means the schedule of Loan Agreements evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the Agent. Each
such schedule shall set forth, as to any Eligible Loan Asset to be Pledged
hereunder, the applicable information specified on Schedule V, which shall also
be provided to the Collateral Custodian in electronic format acceptable to the
Collateral Custodian.

 

“Loan Assignments” means, collectively, the First Tier Loan Assignment (as such
term is defined in the First Tier Purchase and Sale Agreement) and the Second
Tier Loan Assignment (as such term is defined in the Second Tier Purchase and
Sale Agreement).

 

“Loan-to-Value Ratio” means, with respect to any Loan Asset, as of any date of
determination, the percentage equivalent of a fraction, (i) the numerator of
which is equal to the commitment amount as provided in the applicable Loan
Agreements of such Loan Asset plus the commitment amount of any other senior or
pari passu Indebtedness of the related Obligor (including, in the case of
Revolving Loan Assets and Delayed Draw Loan Assets, without

 

23

--------------------------------------------------------------------------------


 

duplication, the maximum availability thereof) and (ii) the denominator of which
is equal to the enterprise value of the Underlying Collateral securing such Loan
Asset (as determined by the Transferor in accordance with the Servicing Standard
unless the Agent in its reasonable discretion disagrees with such determination,
in which case the Agent shall determine the enterprise value of the Underlying
Collateral).  In the event the Borrower disagrees with the Agent’s determination
of the enterprise value of the Underlying Collateral, the Borrower may (at its
expense) retain any Approved Valuation Firm to value such Underlying Collateral,
and if the value determined by such firm is greater than the Agent’s
determination of the enterprise value of the Underlying Collateral, such firm’s
valuation shall become the enterprise value of such Underlying Collateral;
provided that the enterprise value of such Underlying Collateral shall be the
value assigned by the Agent until such firm has determined its value).

 

“Management Agreement” means the Restated Investment Advisory and Management
Agreement, dated as of June 6, 2011, between Ares Capital Corporation and Ares
Capital Management LLC, as further amended, restated or otherwise modified from
time to time.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Trustee, the Agent, any Lender and
the Secured Parties with respect to matters arising under this Agreement or any
other Transaction Document, (d) the ability of each of the Borrower and the
Servicer, to perform their respective obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection, priority
or enforceability of the Trustee’s, the Agent’s or the other Secured Parties’
lien on the Collateral Portfolio.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset (or, solely in the case of clause
(d)(ii)(y), a change to any loan senior to a Loan Asset) which:

 

(a)                                 reduces or forgives any or all of the
principal amount due under such Loan Asset;

 

(b)                                 delays or extends the required or scheduled
amortization in any way that increases the Average Life of such Loan Asset;
provided that the Average Life of such Loan Asset may be increased by not more
than 20% from its Average Life on the related Cut-Off Date if the Net Leverage
Ratio of such Loan Asset is not more than 85% of the maximum established in the
Net Leverage Ratio covenant of such Loan Asset;

 

(c)                                  waives one or more interest payments,
permits any interest due in cash to be deferred or capitalized and added to the
principal amount of such Loan Asset (other than any

 

24

--------------------------------------------------------------------------------


 

deferral or capitalization already allowed by the terms of the Loan Agreement of
any PIK Loan Asset), or reduces the spread or coupon with respect to such Loan
Asset; provided that such spread or coupon may be reduced a maximum of one time
and by not more than 20% from the spread or coupon on the related Cut-Off Date;
provided, further, that the Interest Coverage Ratio of such Loan Asset is
greater than 2.0:1 at the time of such reduction;

 

(d)                                 (i) in the case of a First Lien Loan Asset,
contractually or structurally subordinates such Loan Asset by operation of a
priority of payments, turnover provisions, the transfer of assets in order to
limit recourse to the related Obligor or the granting of Liens (other than
“permitted liens” as defined in the applicable Loan Agreement for such Loan
Asset or such comparable definition if “permitted liens” is not defined therein,
so long as such definition is reasonable and customary) on any of the Underlying
Collateral securing such Loan Asset or (ii) in the case of a First Lien Last Out
Loan Asset, Second Lien Loan Asset or Subordinated Loan Asset, (x) contractually
or structurally subordinates such Loan Asset to any obligation (other than any
loan which existed at the Cut-Off Date for such Loan Asset which is senior to
such Loan Asset) by operation of a priority of payments, turnover provisions,
the transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens (other than “permitted liens” as defined in the applicable
Loan Agreement for such Loan Asset or such comparable definition if “permitted
liens” is not defined therein, so long as such definition is reasonable and
customary) on any of the Underlying Collateral securing such Loan Asset or
(y) increases the commitment amount of any loan senior to such Loan Asset and
the Net Leverage Ratio of such Loan Asset increases by more than 0.5x as a
result of such increase;

 

(e)                                  substitutes, alters or releases the
Underlying Collateral securing such Loan Asset and each such substitution,
alteration or release, as determined in the sole reasonable discretion of the
Agent, materially and adversely affects the value of such Loan Asset;

 

(f)                                   provides additional funds to the Obligor
of such Loan Asset with the intent of keeping that Loan Asset current; or

 

(g)                                  amends, waives, forbears, supplements or
otherwise modifies (i) the meaning of “Net Leverage Ratio”, “Interest Coverage
Ratio” or “Permitted Liens” or any respective comparable definitions in the Loan
Agreement for such Loan Asset or (ii) any term or provision of such Loan
Agreement referenced in or utilized in the calculation of the “Net Leverage
Ratio”, “Interest Coverage Ratio” or “Permitted Liens” or any respective
comparable definitions for such Loan Asset, in either case in a manner that, in
the sole reasonable judgment of the Agent, is materially adverse to the Secured
Parties.

 

“Maximum Facility Amount” means the aggregate Commitments of the Lenders then in
effect, which amount may be up to $865,000,000, as such amount may vary from
time to time pursuant to Section 2.18(b) or Section 2.22; provided that at all
times after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

“Maximum Weighted Average Rating Factor Test” means a test that will be
satisfied as of any date of determination if the Moody’s Weighted Average Rating
Factor of all Loan Assets included in the Collateral Portfolio is less than or
equal to 3600.

 

25

--------------------------------------------------------------------------------


 

“Minimum Weighted Average Coupon” means 9.00%.

 

“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Loan Assets
included in the Collateral Portfolio is equal to or greater than the Minimum
Weighted Average Coupon.

 

“Minimum Weighted Average Spread” means 5.00%.

 

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Loan Assets
included in the Collateral Portfolio is equal to or greater than the Minimum
Weighted Average Spread.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Moody’s Industry Classification Group” means any of the industry classification
groups set forth in Schedule VII hereto, as such industry classification groups
shall be updated with the consent of the Borrower if Moody’s publishes revised
industry classifications.

 

“Moody’s Rating” means, with respect to any Loan Asset as of any date of
determination, the rating determined as follows:

 

(i)                                     if the Obligor of such Loan Asset has a
“corporate family rating” (including any “senior implied rating”) published by
Moody’s as of such date of determination, then such corporate family rating;

 

(ii)                                  if not determined pursuant to subclause
(i) above, if the Obligor of such Loan Asset has a long-term issuer rating by
Moody’s, then such long-term issuer rating;

 

(iii)                               if not determined pursuant to subclause
(i) or (ii) above, if such Loan Asset (A) is publicly rated by Moody’s, such
public rating, or (B) is not publicly rated by Moody’s but a private rating has
been assigned to such Loan Asset by Moody’s upon the request of the Borrower or
the Servicer, such private rating; provided that a Moody’s Rating may not be
determined pursuant to this subclause (iii)(B) prior to the receipt by the
Borrower or the Servicer of such private rating from Moody’s; or

 

(iv)                              if not determined pursuant to subclause (i),
(ii) or (iii) above, then the rating estimate assigned to such Loan Asset based
on Moody’s RiskCalc; provided that any Moody’s Rating based on Moody’s RiskCalc
must be updated within 12 months of determination.

 

“Moody’s Rating Factor” means, with respect to any Loan Asset, the number set
forth in the table below opposite the Moody’s Rating of such Loan Asset:

 

Moody’s Rating

 

Moody’s Rating Factor

Aaa

 

1

 

Aa1

 

10

 

Aa2

 

20

 

Aa3

 

40

 

 

26

--------------------------------------------------------------------------------


 

A1

 

70

 

A2

 

120

 

A3

 

180

 

Baa1

 

260

 

Baa2

 

360

 

Baa3

 

610

 

Ba1

 

940

 

Ba2

 

1,350

 

Ba3

 

1,766

 

B1

 

2,220

 

B2

 

2,720

 

B3

 

3,490

 

Caa1

 

4,770

 

Caa2

 

6,500

 

Caa3

 

8,070

 

Ca (or lower)

 

10,000

 

 

“Moody’s RiskCalc” means Moody’s KMV RiskCalc®, as set forth in Schedule VIII.

 

“Moody’s Weighted Average Rating Factor” means the number (rounded up to the
nearest whole number) determined by dividing (a) the product of (i) the Adjusted
Borrowing Value of each Eligible Loan Asset included in the Collateral Portfolio
and (ii) the Moody’s Rating Factor of such Loan Asset by (b) the aggregate
Adjusted Borrowing Value of all Loan Assets included in the Collateral
Portfolio.

 

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan Asset, including the assignment
of leases and rents related thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which, in the case of the Borrower, the Borrower
or any ERISA Affiliate thereof, or in the case of the Servicer, the Servicer or
any ERISA Affiliate thereof, contributed or had any obligation to contribute on
behalf of its employees at any time during the current year or the preceding
five years.

 

“Net Leverage Ratio” means, with respect to any Loan Asset for any Relevant Test
Period, the meaning of “Net Leverage Ratio” or any comparable definition in the
Loan Agreement for each such Loan Asset, and in any case that “Net Leverage
Ratio” or such comparable definition is not defined in such Loan Agreement, the
ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA.

 

“Non-Usage Fee” has the meaning ascribed thereto in the Non-Usage Fee Letter.

 

“Non-Usage Fee Letter” means that certain non-usage fee letter agreement, dated
as of the Fifth Amendment Effective Date, by and among the Borrower, the
Servicer and the

 

27

--------------------------------------------------------------------------------


 

Agent (on behalf of the Lenders), as amended, modified, waived, supplemented,
restated or replaced from time to time.

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (i) do not require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) require
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor.

 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(d)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Agent in the form attached hereto as Exhibit F.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
or a reduction of the aggregate Commitments, as applicable, pursuant to
Section 2.18, in the form attached hereto as Exhibit G or Exhibit H, as
applicable.

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Agent, the Bank, any Hedge Counterparty, the Trustee or the
Collateral Custodian arising under this Agreement and/or any other Transaction
Document and shall include, without limitation, all liability for principal of
and interest on the Advances, Hedge Breakage Costs, Breakage Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Lenders, any Hedge Counterparty, the Agent or the Trustee under this Agreement
and/or any other Transaction Document, including, without limitation, any
amounts payable under any Hedging Agreement (including, without limitation,
payments in respect of the termination of any such Hedging Agreement), any
Lender Fee Letter and costs and expenses payable by the Borrower to the Lenders,
the Agent, the Bank, the Trustee or the Collateral Custodian, including
reasonable attorneys’ fees, costs and expenses, including without limitation,
interest, fees and other obligations that accrue after the commencement of an
insolvency proceeding (in each case whether or not allowed as a claim in such
insolvency proceeding).

 

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Agent in its sole discretion; provided that
Latham & Watkins LLP, Richards Layton & Finger, P.A. and Venable LLP shall be
considered acceptable counsel for purposes of this definition.

 

“Optional Sale” has the meaning assigned to that term in Section 2.07(c).

 

28

--------------------------------------------------------------------------------


 

“Optional Sale Date” means any Business Day, provided 45 days’ prior written
notice is given in accordance with Section 2.07(c).

 

“Original Agreement” has the meaning assigned to that term in the Preliminary
Statement.

 

“Original Loan Asset” means each Loan Asset acquired by the Borrower prior to
the Restatement Date.

 

“Original Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of November 3, 2004, by and between the Transferor, as the
seller, and the Borrower, as the Buyer, as amended and modified prior to the
Restatement Date.

 

“Other Connection Taxes” means, with respect to any Indemnified Party, Taxes
imposed as a result of a present or former connection between such Indemnified
Party and the jurisdiction imposing such Tax (other than connections arising
from such Indemnified Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced this Agreement, or sold or assigned an interest in any obligation
hereunder).

 

“Other Taxes” has the meaning assigned to that term in Section 11.07(b).

 

“Outstanding Balance” means, with respect to any Loan Asset as of any date of
determination, the outstanding principal balance of any advances or loans made
to the related Obligor pursuant to the related Loan Agreement as of such date of
determination (exclusive of any interest and Accreted Interest).

 

“Payment Date” means the 15th day of each of January, April, July and
October or, if such day is not a Business Day, the next succeeding Business Day,
commencing on the 15th day of April 2010; provided that the final Payment Date
shall occur on the Collection Date.

 

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(i).

 

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

 

“Permitted Investment Required Ratings” means a long-term credit rating by
Moody’s that is no lower than Moody’s then current long-term sovereign rating of
the United States and by S&P that is no lower than S&P’s then current long-term
sovereign rating of the United States, in the case of long-term debt
obligations, or “Prime-1” by Moody’s (which is not then on credit watch for
possible downgrade by Moody’s) and “A-1+” by S&P, in the case of commercial
paper and short-term obligations; provided that if such obligation or security
has a maturity of longer than 91 days, the issuer thereof must also have at the
time of such investment a long-term credit rating by Moody’s that is no lower
than Moody’s then current long-term sovereign rating of the United States and by
S&P that is no lower than S&P’s then current long-term sovereign rating of the
United States.

 

29

--------------------------------------------------------------------------------


 

“Permitted Investments” means either cash or any United States dollar investment
that, at the time it is delivered (directly or through an intermediary or
bailee), (x) matures not later than the earlier of (A) the date that is 60 days
after the date of delivery thereof and (B) the Business Day immediately
preceding the Payment Date immediately following the date of delivery thereof,
and (y) is one or more of the following obligations or securities:

 

(a)           direct Registered obligations of, and Registered obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are expressly backed by the full faith and
credit of the United States;

 

(b)           demand and time deposits in, certificates of deposit of, trust
accounts with, bankers’ acceptances issued by, or federal funds sold by any
depository institution or trust company incorporated under the laws of the
United States (including the Bank) or any state thereof and subject to
supervision and examination by federal and/or state banking authorities or with
the Agent, in each case payable within 60 days after issuance, so long as the
commercial paper and/or the debt obligations of such depository institution or
trust company (or, in the case of the principal depository institution in a
holding company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Permitted Investment Required Ratings;

 

(c)           unleveraged repurchase obligations (if treated as debt by the
Borrower and the counterparty) with respect to (i) any security described in
clause (a) above or (ii) any other Registered security issued or guaranteed by
an agency or instrumentality of the United States, in either case entered into
with a depository institution or trust company (acting as principal) described
in clause (b) above or entered into with an entity (acting as principal) with,
or whose parent company has (in addition to issuing a guarantee agreement
guaranteeing payment of such entity’s obligations under such repurchase
obligation, which guarantee agreement complies with S&P’s then-current criteria
with respect to guarantees), the Permitted Investment Required Ratings;

 

(d)           commercial paper or other short-term obligations (other than
asset-backed commercial paper) with the Permitted Investment Required Ratings
and that either bear interest or are sold at a discount from the face amount
thereof and have a maturity of not more than 60 days from their date of
issuance;

 

(e)           a Reinvestment Agreement issued by any bank (if treated as a
deposit by such bank), or a Reinvestment Agreement issued by any insurance
company or other corporation or entity, in each case with the Permitted
Investment Required Ratings; provided that such Reinvestment Agreement may be
unwound at the option of the Borrower without penalty;

 

(f)            money market funds that have, at all times, credit ratings of
“Aaa” and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively; and

 

(g)           any of the following offered by U.S. Bank (I) money market deposit
accounts, (II) eurodollar time deposits, (III) commercial eurodollar sweep
services or (IV) open commercial paper services, in each case with the Permitted
Investment Required Ratings and

 

30

--------------------------------------------------------------------------------


 

subject to clause (x) of this definition above; provided that each such
investment shall only be considered a Permitted Investment until such time as
the Collateral Custodian has received written notice from the Agent that there
has been an adverse change in such investment (as determined in the reasonable
discretion of the Agent);

 

provided that (1) Permitted Investments purchased with funds in any Controlled
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (f) above, as mature (or are putable at par to the issuer
thereof) no later than the Business Day prior to the next Payment Date unless
such Permitted Investments are issued by the Collateral Agent in its capacity as
a banking institution, in which event such Permitted Investments may mature on
such Payment Date; and (2) none of the foregoing obligations or securities shall
constitute Permitted Investments if (A) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by S&P, (B) all, or substantially
all, of the remaining amounts payable thereunder consist of interest and not
principal payments, (C) payments with respect to such obligations or securities
or proceeds of disposition are subject to withholding Taxes by any jurisdiction
unless the payor is required to make “gross-up” payments that cover the full
amount of any such withholding Taxes on an after-tax basis, (D) such obligation
or security is secured by real property, (E) such obligation or security is
purchased at a price greater than 100% of the principal or face amount thereof,
(F) such obligation or security is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (G) in the
Servicer’s judgment, such obligation or security is subject to material
non-credit related risks, (H) such obligation is a structured finance obligation
or (I) such obligation or security is represented by a certificate of interest
in a grantor trust.  Any investment that is a Permitted Investment pursuant to
the above provisions of this definition shall not be disqualified from being a
Permitted Investment because it is issued by or made with the Bank or because
the Bank or the Trustee or an Affiliate of the Bank or the Trustee provides
services for such investment and receives compensation therefor.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

“Permitted Refinancing” means any refinancing transaction undertaken by the
Transferor, the Borrower or an Affiliate of the Transferor that is secured,
directly or indirectly, by any Loan Asset currently or formerly included in the
Collateral Portfolio or any portion thereof or any interest therein released
from the Lien of this Agreement.

 

“Permitted Securitization” means any private or public term or conduit
securitization transaction (a) undertaken by the Transferor, the Borrower or an
Affiliate of the Transferor, that is secured, directly or indirectly, by any
Loan Asset currently or formerly

 

31

--------------------------------------------------------------------------------


 

included in the Collateral Portfolio or any portion thereof or any interest
therein released from the Lien of this Agreement, including, without limitation,
any collateralized loan obligation or collateralized debt obligation offering or
other asset securitization and (b) in the case of a term securitization in which
the Transferor or an Affiliate thereof or underwriter or placement agent has
agreed to purchase or place 100% of the equity and non-investment grade tranches
of notes issued in such term securitization transaction.  For the avoidance of
doubt, notwithstanding any agreement by the Transferor or an Affiliate to
purchase or place 100% of the equity in such term securitization transaction,
any such party agreeing to so purchase or place may designate other Persons as
purchasers of such equity provided such party or parties remain primarily liable
therefor if such designees fail to purchase or place in connection with the
closing date of such term securitization and/or, after the closing of such term
securitization, may transfer equity it purchases at the closing thereof.

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

 

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the
Restatement Date, between the Equityholder, as pledgor, and the Trustee, as
pledgee, as such Pledge Agreement may from time to time be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

 

(a)           any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

(b)           all rights with respect to the Loan Assets to which the Transferor
is entitled as lender under the applicable Loan Agreement;

 

(c)           the Controlled Accounts, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;

 

(d)           any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;

 

32

--------------------------------------------------------------------------------


 

(e)           all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;

 

(f)            all Insurance Policies with respect to any Loan Asset;

 

(g)           all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)           the Purchase and Sale Agreements (including, without limitation,
rights of recovery of the Borrower against the Equityholder and the Transferor)
and the assignment to the Trustee, for the benefit of the Secured Parties, of
all UCC financing statements filed by the Borrower against the Equityholder and
filed by the Equityholder against the Transferor under or in connection with the
Purchase and Sale Agreements;

 

(i)            any Hedging Agreement and all payments from time to time due
thereunder;

 

(j)            all records (including computer records) with respect to the
foregoing; and

 

(k)           all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Priced Loan Asset” means any Loan Asset that has an observable quote from LoanX
Mark-It Partners or Loan Pricing Corporation, or from another pricing service
selected by the Agent in its sole discretion.

 

“Prime Rate” means the rate announced by Wells Fargo from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes.  The Prime Rate is not intended to be the lowest rate of interest
charged by Wells Fargo or any other specified financial institution in
connection with extensions of credit to debtors.

 

“Principal Collection Account” means a sub-account (account number 787456-202 at
the Bank) of the Collection Account into which Principal Collections shall be
segregated.

 

“Principal Collections” means (i) any deposits by the Borrower in accordance
with Section 2.06(a)(i) or Section 2.07(e)(i), (ii) with respect to any Loan
Asset, all amounts received which are not Interest Collections, including,
without limitation, all Recoveries, all Insurance Proceeds, all scheduled
payments of principal and principal prepayments and all guaranty payments and
proceeds of any liquidations, sales, dispositions or securitizations, in each
case, attributable to the principal of such Loan Asset and (iii) all payments
received pursuant to any Hedging Agreement or Hedge Transaction; provided that,
for the avoidance of doubt, “Principal Collections” shall not include amounts on
deposit in the Unfunded Exposure Account or amounts withdrawn pursuant to
Section 2.21.

 

33

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

 

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

 

“Purchase and Sale Agreements” means the First Tier Purchase and Sale Agreement
and the Second Tier Purchase and Sale Agreement.

 

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower, the Transferor or the
Equityholder have acquired an interest pursuant to the Purchase and Sale
Agreements or in which the Borrower, the Transferor or the Equityholder have
otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to clauses (ii) or (iv) of the definition of “Value
Adjustment Event”, as applicable, is sold, discarded or abandoned (after a
determination by the Servicer that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Servicer
in accordance with the Servicing Standard, the proceeds from the sale of the
Underlying Collateral, the proceeds of any related Insurance Policy, any other
recoveries with respect to such Loan Asset, as applicable, the Underlying
Collateral, and amounts representing late fees and penalties, net of any amounts
received that are required under such Loan Asset, as applicable, to be refunded
to the related Obligor.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Registered” means, for the purposes of the definition of “Permitted
Investments”, in registered form for United States federal income tax purposes
and issued after July 18, 1984; provided that a certificate of interest in a
grantor trust shall not be treated as Registered unless each of the obligations
or securities held by the trust was issued after that date.

 

“Reinvestment Agreement” means a guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having a Permitted Investment
Required Rating; provided that such agreement provides that it is terminable by
the purchaser, without penalty, if the rating assigned to such agreement by
either S&P or Moody’s is at any time lower than such agreement’s Permitted
Investment Required Rating.

 

“Reinvestment Period” means the date commencing on the Second Amendment
Effective Date and ending on the earliest to occur of (i) April 18, 2015 (or
such later date as is

 

34

--------------------------------------------------------------------------------


 

agreed to in writing by the Borrower, the Servicer, the Agent and the Lenders
pursuant to Section 2.19), (ii) the occurrence of an Event of Default (past any
applicable notice or cure period provided in the definition thereof) and (iii)
the date of any voluntary termination by the Borrower pursuant to
Section 2.18(b); provided that if any of the foregoing is not a Business Day,
the Reinvestment Period shall end on the next succeeding Business Day.

 

“Release Date” has the meaning assigned to that term in Section 2.07(e).

 

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Net Leverage Ratio or Interest Coverage Ratio, as
applicable, for such Loan Asset in the Loan Agreements or, if no such period is
provided for therein, for Obligors delivering monthly financing statements, each
period of the last 12 consecutive reported calendar months, and for Obligors
delivering quarterly financing statements, each period of the last four
consecutive reported fiscal quarters of the principal Obligor on such Loan
Asset; provided that with respect to any Loan Asset for which the relevant test
period is not provided for in the Loan Agreement, if an Obligor is a
newly-formed entity as to which 12 consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor to the end of the twelfth calendar month or fourth
fiscal quarter (as the case may be) from the date of formation, and shall
subsequently include each period of the last 12 consecutive reported calendar
months or four consecutive reported fiscal quarters (as the case may be) of such
Obligor.

 

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on January 1, 2010 and ending on, and including, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Determination Date
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.

 

“Reporting Date” means the date that is two Business Days prior to the 15th of
each calendar month (unless in such month a Payment Date occurs, in which case
two Business Days prior to such Payment Date), commencing February, 2010.

 

“Required Lenders” means the Lenders representing an aggregate of more than 50%
of the aggregate Commitments of the Lenders then in effect; provided that the
Commitment of, and the portion of any outstanding Advances, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

 

35

--------------------------------------------------------------------------------


 

(a)           (i) other than in the case of a Noteless Loan Asset, the original
or, if accompanied by an original “lost note” affidavit and indemnity, a copy
of, the underlying promissory note, endorsed by the Borrower or the prior holder
of record either in blank or to the Trustee (and evidencing an unbroken chain of
endorsements from each prior holder thereof evidenced in the chain of
endorsements either in blank or to the Trustee, subject to Section 11.19), with
any endorsement to the Trustee to be in the following form: “U.S. Bank National
Association, as Trustee for the Secured Parties”, and (ii) in the case of a
Noteless Loan Asset (x) a copy of each transfer document or instrument relating
to such Noteless Loan Asset evidencing the assignment of such Noteless Loan
Asset to the Transferor and from the Transferor to the Borrower (or, in the case
of Third Party Acquired Loan Assets purchased by the Transferor from third
parties, from such third party directly to the Borrower as provided in
Section 11.19) and from the Borrower either to the Trustee or in blank, and
(y) a copy of the Loan Asset Register with respect to such Noteless Loan Asset,
as described in Section 5.03(l)(ii);

 

(b)           originals or copies of each of the following, to the extent
applicable to the related Loan Asset; any related loan agreement, credit
agreement, note purchase agreement, security agreement (if separate from any
Mortgage), sale and servicing agreement, acquisition agreement, subordination
agreement, intercreditor agreement or similar instruments, guarantee, Insurance
Policy, assumption or substitution agreement or similar material operative
document, in each case together with any amendment or modification thereto, as
set forth on the Loan Asset Checklist;

 

(c)           if any Loan Asset is secured by a Mortgage, in each case as set
forth in the Loan Asset Checklist:

 

(i)            either (i) the original Mortgage, the original assignment of
leases and rents, if any, and the originals of all intervening assignments, if
any, of the Mortgage and assignments of leases and rents with evidence of
recording thereon, (ii) copies thereof certified by the Servicer, by closing
counsel or by a title company or escrow company to be true and complete copies
thereof where the originals have been transmitted for recording until such time
as the originals are returned by the public recording office; provided that,
solely for purposes of the Review Criteria, the Collateral Custodian shall have
no duty to ascertain whether any certification set forth in this subsection
(c)(ii) has been received, other than a certification which has been clearly
delineated as being provided by the Servicer or (iii) copies certified by the
public recording offices where such documents were recorded to be true and
complete copies thereof in those instances where the public recording offices
retain the original or where the original recorded documents are lost; and

 

(ii)           other than with respect to any Agented Note, to the extent the
Borrower is the sole lender under the Loan Agreement, an Assignment of Mortgage
and of any other material recorded security documents (including any assignment
of leases and rents) in recordable form, executed by the Borrower or the prior
holder of record, in blank or to the Trustee (and evidencing an unbroken chain
of assignments from the prior holder of record to the Trustee), with any
assignment to the Trustee to be in the following form: “U.S. Bank National
Association, as Trustee for the Secured Parties”;

 

36

--------------------------------------------------------------------------------


 

(d)           with respect to any Loan Asset originated by the Transferor and
with respect to which the Transferor acts as administrative agent (or in a
comparable capacity), either (i) copies of the UCC-1 Financing Statements, if
any, and any related continuation statements, each showing the Obligor as debtor
and the Trustee as total assignee or showing the Obligor, as debtor and the
Transferor as secured party and each with evidence of filing thereon, or
(ii) copies of any such financing statements certified by the Servicer to be
true and complete copies thereof in instances where the original financing
statements have been sent to the appropriate public filing office for filing, in
each case as set forth in the Loan Asset Checklist.

 

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to
Section 6.08(c), the financial statements of the Servicer required pursuant to
Section 6.08(d), the tax returns of the Borrower and the Servicer required
pursuant to Section 6.08(e), the financial statements and valuation reports of
each Obligor required pursuant to Section 6.08(f), the annual statements as to
compliance required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

“Restatement Agreement” has the meaning assigned to that term in the preamble
hereto.

 

“Restatement Date” means January 22, 2010.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower (except for reasonable management
fees to the Transferor or its Affiliates in reimbursement of actual management
services performed).  For the avoidance of doubt, (x) payments and
reimbursements due to the Servicer in accordance with this Agreement or any
other Transaction Document do not constitute Restricted Junior Payments, and (y)
distributions by the Borrower to holders of its membership interests of Loan
Assets or of cash or other proceeds relating thereto which have been substituted
by the Borrower in accordance with this Agreement shall not constitute
Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation

 

37

--------------------------------------------------------------------------------


 

evidencing such Agented Note and (ii) the applicable portion of the interests,
rights and obligations under the documentation evidencing such Agented Note that
relate to such portion(s) of the indebtedness that is owned by another lender.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit by the Transferor to
an Obligor, pursuant to the terms of which amounts borrowed may be repaid and
subsequently reborrowed.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or its successors in interest).

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Scheduled Payments” means, with respect to any Loan Asset, each required, if
any, monthly, quarterly, or annual payment of principal required to be made by
the Obligor thereof under the terms of such Loan Asset; in all cases, excluding
any payment in the nature of, or constituting, interest.

 

“Second Amendment Effective Date” means January 18, 2011.

 

“Second Lien Loan Asset” means any Loan Asset that (i) is secured by a valid and
perfected second priority security interest on all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset (whether or not there is
also a security interest of a higher or lower priority in additional
collateral), subject to any expressly permitted liens under the applicable
covenants in the Loan Agreement for such Loan Asset, including those set forth
in “permitted liens” as defined in the applicable Loan Agreement for such Loan
Asset or such comparable definition if “permitted liens” is not defined therein,
so long as such definition is reasonable and customary, (ii) with respect to
priority of payment obligations is pari passu with the indebtedness of the
holder with the first priority security interest except after an event of
default thereunder, (iii) pursuant to an intercreditor agreement between the
Borrower and the holder of such first priority security interest, the amount of
the indebtedness covered by such first priority security interest is limited (in
terms of aggregate dollar amount or percent of outstanding principal or both),
and (iv) has a Loan-to-Value Ratio of not greater than 70%.

 

“Second Tier Loan Assignment” has the meaning set forth in the Second Tier
Purchase and Sale Agreement.

 

“Second Tier Purchase and Sale Agreement” means that certain Second Tier
Purchase and Sale Agreement, dated as of the Restatement Date, between the
Equityholder, as the seller, and the Borrower, as the purchaser, as amended,
modified, waived, supplemented, restated or replaced from time to time.

 

38

--------------------------------------------------------------------------------


 

“Secured Party” means each of the Agent, each Lender (together with its
successors and assigns), the Trustee, the Collateral Custodian, the Bank and
each Hedge Counterparty.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

 

“Servicer Pension Plan” has the meaning assigned to that term in
Section 4.03(p).

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

(a)           any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account (including, without limitation, with respect
to bifurcation and remittance of Interest Collections and Principal Collections)
or the Unfunded Exposure Account, as required by this Agreement or any
Transaction Document which continues unremedied for a period of two Business
Days;

 

(b)           any failure on the part of the Servicer duly to (i) observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents to which
the Servicer is a party (including, without limitation, any material delegation
of the Servicer’s duties that is not permitted by Section 6.01 of this
Agreement) or (ii) comply in any material respect with the Servicing Standard
regarding the servicing of the Collateral Portfolio and in each case the same
continues unremedied for a period of 30 days (if such failure can be remedied)
after the earlier to occur of (x) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Servicer
by the Agent or the Trustee and (y) the date on which a Responsible Officer of
the Servicer acquires knowledge thereof;

 

(c)           the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of United
States $50,000,000, individually or in the aggregate, or the occurrence of any
event or condition that has resulted in the acceleration of such amount of
recourse debt whether or not waived;

 

(d)           a Bankruptcy Event shall occur with respect to the Servicer;

 

(e)           [Reserved];

 

(f)            Ares or an Affiliate thereof shall cease to be the Servicer;

 

(g)           at any time, Ares fails to maintain the Asset Coverage Ratio at
greater than or equal to 2.00:1.00;

 

39

--------------------------------------------------------------------------------


 

(h)           Ares permits Shareholders’ Equity at the last day of any of its
fiscal quarter to be less than the greater of (i) 40% of the total assets of the
Servicer and its Subsidiaries as at the last day of such fiscal quarter
(determined on a consolidated basis, without duplication, in accordance with
GAAP) and (ii) $1,400,000,000 plus 25% of the net proceeds of the sale of equity
interests by the Servicer and its Subsidiaries after the Fifth Amendment
Effective Date;

 

(i)            [Reserved];

 

(j)            any failure by the Servicer to deliver (i) any required Servicing
Report on or before the date occurring two Business Days after the date such
report is required to be made or given, as the case may be or (ii) any other
Required Reports hereunder on or before the date occurring five Business Days
after the date such report is required to be made or given, as the case may be,
in each case under the terms of this Agreement;

 

(k)           any representation, warranty or certification made by the Servicer
in any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which has a
Material Adverse Effect on the Agent or any of the Secured Parties and continues
to be unremedied for a period of 30 days after the earlier to occur of (i) the
date on which written notice of such incorrectness requiring the same to be
remedied shall have been given to the Servicer by the Agent or the Trustee and
(ii) the date on which a Responsible Officer of the Servicer acquires knowledge
thereof;

 

(l)            any financial or other information reasonably requested by the
Agent or the Trustee is not provided as requested within a reasonable amount of
time following such request;

 

(m)          the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of United States
$50,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
60 consecutive days without such judgment, decree or order being vacated, stayed
or discharged during such 60 day period;

 

(n)           any change in the control of the Servicer that takes the form of
either a merger or consolidation that does not comply with the provisions of
Section 5.04(a) of this Agreement;

 

(o)           the occurrence of the Facility Maturity Date;

 

(p)           an Affiliate of the Servicer fails to be the Equityholder; or

 

(q)           any other event (i) which has caused, or which may cause, a
Material Adverse Effect on the assets, liabilities, financial condition,
business or operations of the Servicer or (ii) which has caused, or which would
reasonably be expected to cause, a Material Adverse Effect on the ability of the
Servicer to meet its obligations under the Transaction Documents to which it is
a party.

 

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

 

40

--------------------------------------------------------------------------------


 

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

 

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate outstanding
principal balance of the Collateral Portfolio on the first day and on the last
day of the related Remittance Period and (iii) the actual number of days in such
Remittance Period divided by 360.

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent consistent with the foregoing,
(i) if the Servicer is the originator or an Affiliate thereof, the higher of:
(A) in a manner which the Servicer believes to be consistent with the practices
and procedures followed by institutional servicers of national standing relating
to assets of the nature and character of the Loan Assets, and (B) the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others, and (ii) if the Servicer
is not the originator or an Affiliate thereof, the same care, skill, prudence
and diligence with which the Servicer services and administers loans for its own
account or for the account of others.

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Servicer and its Subsidiaries at such date.

 

“Spread Differential” means, for any date of determination, (a) the weighted
average interest rate of the Loan Assets included in the Collateral Portfolio
(and for the avoidance of doubt, with respect to Floating Rate Loan Assets,
including LIBOR) on such date minus (b) the Yield Rate for such date.

 

“Spread Excess” means, as of any date of determination, a fraction (expressed as
a percentage) the numerator of which is the product of (i) the greater of zero
and the excess of the Weighted Average Spread for such date of determination
over the Minimum Weighted Average Spread on such date of determination and
(ii) the Adjusted Borrowing Value of all Floating Rate Loan Assets (excluding
any defaulted Loan Assets) held by the Borrower as of such date of
determination, and the denominator of which is the Adjusted Borrowing Value of
all Fixed Rate Loan Assets (excluding any defaulted Loan Assets) held by the
Borrower as of such date of determination.

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

41

--------------------------------------------------------------------------------


 

“Stated Maturity Date” means April 18, 2017 or such later date as is agreed to
in writing by the Borrower, the Servicer, the Agent and the Lenders pursuant to
Section 2.19.

 

“Subordinated Loan Asset” means any Loan Asset that (i) is not a First Lien Loan
Asset, First Lien Last Out Loan Asset or Second Lien Loan Asset and (ii) has a
Loan-to-Value Ratio not greater than 75%.

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Trustee, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(e)(ii).

 

“Supermajority” means a combination of Lenders representing an aggregate of more
than 66-2/3% of the aggregate Commitments of the Lenders then in effect;
provided that the Commitment of, and the portion of any outstanding Advances, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of a Supermajority.

 

“Swingline Advance” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.01, and all such swingline loans collectively as
the context requires.

 

“Swingline Commitment” means the commitment of the Swingline Lender to fund
Swingline Advances, subject to the terms and conditions herein, in an amount not
greater than $100,000,000 (without regard to any future reimbursement of
Swingline Advances by the Lenders), as such amount may be reduced, increased or
assigned from time to time pursuant to the provisions of this Agreement.  The
Swingline Commitment is a sub-limit of the Commitment of the Swingline Lender,
in its capacity as a Lender hereunder, and is not in addition thereto.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Advances made by the Swingline Lender,
substantially in the form attached hereto as Exhibit B-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Swingline Refund Date” has the meaning assigned to that term in
Section 2.25(a).

 

42

--------------------------------------------------------------------------------


 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment on the part of the
Transferor arising from an extension of credit by the Transferor to an Obligor.

 

“Third Party Acquired Loan Asset” means any Loan Asset purchased by the
Transferor from third parties not Affiliated with the Transferor and then sold
from the Transferor to the Equityholder pursuant to the First Tier Purchase and
Sale Agreement and from the Equityholder to the Borrower pursuant to the Second
Tier Purchase and Sale Agreement.

 

“Transaction Documents” means this Agreement, the Variable Funding Note(s), any
Hedging Agreement, any Joinder Supplement, the Purchase and Sale Agreements, the
Collection Account Agreement, the Unfunded Exposure Account Agreement, the
Trustee and Collateral Custodian Fee Letter, any Lender Fee Letter, the Pledge
Agreement and each document, instrument or agreement related to any of the
foregoing.

 

“Transferee Letter” has the meaning assigned to that term in Section 2.22.

 

“Transferor” means Ares, in its capacity as the transferor hereunder and as the
seller under the First Tier Purchase and Sale Agreement, together with its
successors and assigns in such capacity.

 

“Trustee” has the meaning assigned to that term in the preamble hereto.

 

“Trustee Expenses” means the trustee expenses set forth in the Trustee and
Collateral Custodian Fee Letter and any other accrued and unpaid fees, expenses
(including reasonable attorneys’ fees, costs and expenses) and indemnity amounts
payable by the Borrower or the Servicer to the Trustee under the Transaction
Documents.

 

“Trustee and Collateral Custodian Fee Letter” means the Trustee and Collateral
Custodian Fee Letter, dated as of the Restatement Date and amended and restated
on the Fifth Amendment Effective Date, between the Trustee, the Collateral
Custodian, the Borrower, the Servicer and the Agent, as such letter may be
amended, modified, supplemented, restated or replaced from time to time.

 

“Trustee Fees” means the trustee fees set forth in the Trustee and Collateral
Custodian Fee Letter, as such fee letter may be amended, restated, supplemented
and/or otherwise modified from time to time.

 

“Trustee Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“U.S. Bank” has the meaning assigned to that term in the preamble hereto.

 

“U.S. Person” has the meaning assigned to that term in Section 2.11(d)(ii)(A).

 

43

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 2.11(d)(ii)(B)(3).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

“Unfunded Exposure Account” means a special trust account (account number
787456-702 at the Bank) in the name of the Borrower subject to the Lien of the
Trustee for the benefit of the Secured Parties; provided that the funds
deposited therein (including any interest and earnings thereon) from time to
time shall constitute the property and assets of the Borrower and the Borrower
shall be solely liable for any Taxes payable with respect to the Unfunded
Exposure Account.

 

“Unfunded Exposure Account Agreement” means that certain controlled account
agreement (unfunded exposure account), dated as of the Second Amendment
Effective Date, among the Borrower, the Servicer, the Bank, the Agent, and the
Trustee, which agreement relates to the Unfunded Exposure Account, as such
agreement may from time to time be amended, supplemented or otherwise modified
in accordance with the terms thereof.

 

“Unfunded Exposure Amount” means, as of any date of determination, the amount,
if any, by which (i) the aggregate of all Exposure Amounts exceeds (ii) the
amount on deposit in the Unfunded Exposure Account.

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Revolving Loan Asset or Delayed Draw Loan Asset, an amount equal
to (a) the Exposure Amount for such Revolving Loan Asset or Delayed Draw Loan
Asset multiplied by (b) the difference of (i) 100% minus (ii) the Applicable
Percentage for such Revolving Loan Asset or Delayed Draw Loan Asset.

 

“Unfunded Exposure Equity Shortfall” means, as of any date of determination, an
amount equal to the excess, if any, of (i) the aggregate of all Unfunded
Exposure Equity Amounts over (ii) the amount on deposit in the Unfunded Exposure
Account.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unrestricted Cash” the meaning of “Unrestricted Cash” or any comparable
definition in the Loan Agreements for each Loan Asset, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such Loan
Agreement, all cash available for use for general corporate purposes and not
held in any reserve account or legally or contractually

 

44

--------------------------------------------------------------------------------


 

restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Loan
Agreement).

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(i)            (x) The Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan Asset is (A) less than 90% of the Interest Coverage Ratio
with respect to such Loan Asset as calculated on the applicable Cut-Off Date and
(B) less than 1.50:1.00, or (y) the Net Leverage Ratio for any Relevant Test
Period of the related Obligor with respect to such Loan Asset is (A) more than
0.50x higher than such Net Leverage Ratio as calculated on the applicable
Cut-Off Date and (B) greater than 3.50:1.00;

 

(ii)           an Obligor payment default under any Loan Asset (after giving
effect to any applicable grace or cure periods, but in any case not to exceed
five Business Days, in accordance with the Loan Agreement);

 

(iii)          any other Obligor default under any Loan Asset (after giving
effect to any applicable grace or cure periods in accordance with the Loan
Agreement) that could reasonably be expected to have a material and adverse
effect on the creditworthiness of such Obligor or on the collectability of any
amount required to be paid under the related Loan Agreement for such Loan Asset;

 

(iv)          a Bankruptcy Event with respect to the related Obligor;

 

(v)           the occurrence of a Material Modification (in accordance with
clauses (b)-(c) or clauses (e)-(g) of the definition thereof) with respect to
such Loan Asset; or

 

(vi)          the occurrence of a Material Modification (in accordance with
clauses (a) or (d) of the definition thereof) with respect to such Loan Asset.

 

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

 

“Warranty Event” means, as to any Loan Asset, the discovery that as of the
related Cut-Off Date for such Loan Asset there existed a breach of any
representation or warranty relating to such Loan Asset, whether pursuant to this
Agreement (as amended and restated) or pursuant to the Restatement Agreement or
to the Original Agreement, as applicable (other than any representation or
warranty that the Loan Asset satisfies the criteria of the definition of
Eligible Loan Asset) and the failure of Borrower to cure such breach, or cause
the same to be cured, within 30 days after the earlier to occur of the
Borrower’s receipt of notice thereof from the Agent or the Borrower becoming
aware thereof.

 

“Warranty Loan Asset” means any Loan Asset that fails to satisfy any criteria of
the definition of Eligible Loan Asset as of the Cut-Off Date for such Loan Asset
(or any Loan Asset that failed to satisfy any criteria of the definition of
“Eligible Loan” as defined in the Restatement Agreement or the Original
Agreement, as applicable, as of the Cut-Off Date for such Loan Asset) or a Loan
Asset with respect to which a Warranty Event has occurred;

 

45

--------------------------------------------------------------------------------


 

provided that any Loan Asset approved by the Agent in accordance with Section 11
of Schedule III on the applicable Cut-Off Date shall not be a Warranty Loan
Asset due to the failure of such Loan Asset to satisfy the requirements of
Section 11 of Schedule III on any date thereafter.

 

“Weighted Average Applicable Percentage” means, on any date of determination,
the number (expressed as a percentage) equal to a fraction (i) the numerator of
which is the sum of the products of (a) the Applicable Percentage of each
Eligible Loan Asset included in the Collateral Portfolio on such date multiplied
by (b) the Adjusted Borrowing Value of the applicable Eligible Loan Asset on
such date, and (ii) the denominator of which is the aggregate Adjusted Borrowing
Value of all Eligible Loan Assets forming a part of the Collateral Portfolio on
such date.

 

“Weighted Average Coupon” means, as of any date of determination, the number
(expressed as a percentage) equal to (i) the Aggregate Funded Coupon divided by
(ii) the aggregate Adjusted Borrowing Value of all Eligible Loan Assets included
in the Collateral Portfolio that are Fixed Rate Loan Assets; provided that, if
the foregoing amount is less than the Minimum Weighted Average Coupon, the
amount of the Spread Excess, if any, as of such date of determination, shall be
added to such amount.

 

“Weighted Average Spread” means, as of any date of determination, the number
(expressed as a percentage) equal to (i) the Aggregate Funded Spread divided by
(ii) the aggregate Adjusted Borrowing Value of all Eligible Loan Assets included
in the Collateral Portfolio that are Floating Rate Loan Assets; provided that,
if the foregoing amount is less than the Minimum Weighted Average Spread, the
amount of the Fixed Rate Excess, if any, as of such date of determination, added
to such amount.

 

“Wells Fargo” has the meaning assigned to that term in the preamble hereto.

 

“Wells Fargo Fee Letter” means the Lender Fee Letter, dated the Closing Date and
amended and restated on the Fifth Amendment Effective Date, among the Borrower,
Ares, the Agent and Wells Fargo (as further amended, modified, supplemented or
restated from time to time).

 

“WFS” has the meaning assigned to that term in the Preliminary Statement.

 

“Yield” means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

 

YR x L

D

 

 

where:

YR

=

the Yield Rate applicable on such day;

 

 

 

 

 

 

 

L

=

the Advances Outstanding on such day; and

 

 

 

 

 

 

 

D

=

360 or, to the extent the Yield Rate is the Base Rate, 365 or 366 days, as
applicable;

 

46

--------------------------------------------------------------------------------


 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

 

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that (i) if
Wells Fargo shall have notified the Agent that a Eurodollar Disruption Event has
occurred, the Yield Rate shall be equal to the Base Rate plus the Applicable
Spread until Wells Fargo shall have notified the Agent that such Eurodollar
Disruption Event has ceased, at which time the Yield Rate shall again be equal
to LIBOR for such date plus the Applicable Spread and (ii) if any Event of
Default has occurred, the Yield Rate shall be increased to the Default Funding
Rate, effective as of the date of the occurrence of such Event of Default, and
shall remain at the Default Funding Rate following the occurrence of such Event
of Default.

 

SECTION 1.02             Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

SECTION 1.03             Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

SECTION 1.04             Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)           the singular number includes the plural number and vice versa;

 

(b)           reference to any Person includes such Person’s successors and
assigns but only if such successors and assigns are not prohibited by the
Transaction Documents;

 

(c)           reference to any gender includes each other gender;

 

(d)           reference to day or days without further qualification means
calendar days;

 

(e)           reference to any time means Charlotte, North Carolina time;

 

(f)            reference to the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”;

 

(g)           reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified,

 

47

--------------------------------------------------------------------------------


 

waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

 

(h)           reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision; and

 

(i)            reference to the “occurrence” of an Event of Default means after
any grace period applicable to such Event of Default and shall not include any
Event of Default that has been expressly waived in writing in accordance with
the terms of this Agreement.

 

ARTICLE II.

 

THE FACILITY

 

SECTION 2.01             Variable Funding Notes and Advances.

 

(a)           Variable Funding Notes. The Borrower has heretofore delivered or
shall, on the Fifth Amendment Effective Date (and on the terms and subject to
the conditions hereinafter set forth), deliver, to each Lender (if requested by
such Lender), at the address set forth in Section 11.02, and on the effective
date of any Joinder Supplement, to each additional Lender (if requested by such
Lender), at the address set forth in the applicable Joinder Supplement, a duly
executed variable funding note (each a “Variable Funding Note”), in
substantially the form of Exhibit I, in an aggregate face amount equal to the
applicable Lender’s Commitment as of the date hereof or the effective date of
any Joinder Supplement, as applicable, and otherwise duly completed.  Interest
shall accrue on the Variable Funding Notes, and the Variable Funding Notes shall
be payable, as described herein.

 

On the terms and conditions hereinafter set forth, the Borrower shall deliver on
the Fifth Amendment Effective Date to the Swingline Lender, at the applicable
address set forth in Section 11.02, a duly executed Swingline Note, in an
aggregate face amount equal to the Swingline Commitment as of the Fifth
Amendment Effective Date and otherwise duly completed.

 

(b)           Advances. On the terms and conditions hereinafter set forth, from
time to time from the Closing Date until the end of the Reinvestment Period, the
Lenders shall make Advances under the Variable Funding Notes to the Borrower
secured by Eligible Loan Assets. Under no circumstances shall any Lender make
any Advance if after giving effect to such Advance and the addition to the
Collateral Portfolio of the Eligible Loan Assets being acquired by the Borrower
using the proceeds of such Advance, (i) an Event of Default has occurred or
would result therefrom or an Unmatured Event of Default exists or would result
therefrom or (ii) the aggregate Advances Outstanding would exceed the Borrowing
Base. Notwithstanding

 

48

--------------------------------------------------------------------------------


 

anything to the contrary herein (other than pursuant to Section 2.02(f)), no
Lender shall be obligated to provide the Borrower (or to the Unfunded Exposure
Account, if applicable) with aggregate funds in connection with an Advance that
would exceed the lesser of (x) such Lender’s unused Commitment then in effect
and (y) the aggregate unused Commitments then in effect.

 

(c)           Swingline Advances.  On the terms and conditions hereinafter set
forth, from time to time from the Fifth Amendment Effective Date until the end
of the Reinvestment Period, the Borrower may, at its option, request the
Swingline Lender make Swingline Advances to the Borrower by delivering a
Borrowing Notice with respect to such requested Swingline Advance to the Agent,
which shall forward such Borrowing Notice to the Swingline Lender and provide
notification to the Lenders with respect thereto.  Following the receipt of a
Borrowing Notice during the Reinvestment Period and subject to the terms and
conditions hereinafter set forth, the Swingline Lender shall make the requested
Swingline Advances to the Borrower; provided that the Swingline Lender shall not
fund any Swingline Advance if, after giving effect to the amount of the
Swingline Advance requested, in the sole discretion of the Swingline Lender, an
Event of Default has occurred or would result therefrom or an Unmatured Event of
Default exists or would result therefrom.  Notwithstanding anything to the
contrary herein, the Swingline Lender shall not be obligated to provide the
Borrower with aggregate funds in connection with a Swingline Advance that would
exceed the least of (x) the amount requested by the Borrower for such Swingline
Advance, (y) the positive difference between (A) the Swingline Commitment then
in effect and (B) the aggregate outstanding Swingline Advances as of such date
and (z) the maximum amount that, after taking into account the proposed use of
the proceeds of such Swingline Advance, could be advanced to the Borrower
hereunder without causing the Advances Outstanding to exceed the Borrowing Base.

 

(d)           Evidence of Advances under Variable Funding Notes. Each Lender may
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower owed to it resulting from the Advances made by
such Lender to the Borrower under the applicable Variable Funding Note, from
time to time, including the amounts of principal and interest outstanding
thereon, and any entries maintained in the accounts shall constitute prima facie
evidence of the accuracy of the information so recorded.  The failure of any
Lender to maintain such account or accounts or any error therein shall not in
any way affect the obligation of the Borrower to repay the Advances in
accordance with their respective terms as set forth herein.  Notwithstanding any
provision herein to the contrary, the parties hereto intend that the Advances
made hereunder shall constitute a “loan” and not a “security” for purposes of
Section 8-102(15) of the UCC.

 

(e)           Advances to be made for the purpose of refunding Swingline
Advances shall be made by the Lenders as provided in Section 2.25.

 

SECTION 2.02             Procedure for Advances.

 

(a)           During the Reinvestment Period, the Lenders will make Advances and
the Swingline Lender will make Swingline Advances on any Business Day at the
request of the Borrower, subject to and in accordance with the terms and
conditions of Sections 2.01 and 2.02 and subject to the provisions of
Article III hereof.

 

49

--------------------------------------------------------------------------------


 

(b)           Each Advance shall be made on at least one Business Day’s
irrevocable written notice from the Borrower to the Agent (who will provide each
Lender with a copy promptly upon receipt thereof), with a copy to the Trustee
and the Collateral Custodian, in the form of a Notice of Borrowing; provided
that such Notice of Borrowing shall be deemed to have been received by the Agent
on a Business Day if delivered no later than 3:00 p.m. (New York City time) on
such Business Day and if not delivered by such time, shall be deemed to have
been received on the following Business Day.  Each Swingline Advance shall be
made on any Business Day on which written notice is received from the Borrower
by the Agent (who will provide the Swingline Lender and each other Lender with a
copy promptly upon receipt thereof), with a copy to the Trustee and the
Collateral Custodian, in the form of a Notice of Borrowing; provided that such
Notice of Borrowing shall be deemed to have been received by the Agent on a
Business Day if delivered no later than 5:00 p.m. (New York City time) on such
Business Day and if not delivered by such time, shall be deemed to have been
received on the following Business Day.  The Borrower or Servicer shall post all
Loan Agreements and other loan documents and information with respect to each
proposed Eligible Loan Asset, if any, to an IntraLinks (or other replacement)
website to which the Agent has access.  Each Notice of Borrowing shall include a
duly completed Borrowing Base Certificate (updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof), and shall specify:

 

(i)            the aggregate amount of such Advance which amount shall not cause
the Advances Outstanding to exceed the Borrowing Base; provided that, except
with respect to an Advance pursuant to Section 2.02(f), the amount of such
Advance must be at least equal to $500,000;

 

(ii)           the proposed date of such Advance;

 

(iii)          a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied; and

 

(iv)          the amount of cash that will be funded into the Unfunded Exposure
Account in connection with the Advance, if applicable.

 

On the date of each Advance (other than a Swingline Advance), upon satisfaction
of the applicable conditions set forth in Article III, each Lender shall make
available to the Agent on the applicable Advance Date in same day funds by no
later than 12:00 noon, an amount equal to such Lender’s Pro Rata Share of such
Advance and upon receipt of such amounts with respect to such Advance, the Agent
shall promptly fund such amounts by wire transfer to the account which the
Borrower has designated in writing; provided that, with respect to an Advance
funded pursuant to Section 2.02(f), each Lender shall remit the Advance equal to
such Lender’s Pro Rata Share of the Exposure Amount Shortfall in same day funds
by no later than 12:00 noon to the Agent and upon receipt of such amounts with
respect to such Advance, the Agent shall promptly fund such amounts to the
Unfunded Exposure Account.  On the date of any Swingline Advance, the Swingline
Lender shall make available to the Agent in same day funds, an amount equal to
the amount of such Swingline Advance and upon receipt of such amount with
respect to such Swingline Advance, the Agent shall promptly fund such amounts by
wire transfer to the account which the Borrower has designated in writing.

 

50

--------------------------------------------------------------------------------


 

(c)           The Advances shall bear interest at the Yield Rate.

 

(d)           Subject to Section 2.18 and the other terms, conditions,
provisions and limitations set forth herein, the Borrower may (i) borrow and
reborrow Advances without any penalty, on and after the Restatement Date and
prior to the end of the Reinvestment Period and (ii) repay or prepay Advances
without any penalty, on and after the Restatement Date and prior to the Facility
Maturity Date.

 

(e)           Determinations by Wells Fargo of the existence of any Eurodollar
Disruption Event (any such determination to be communicated to the Borrower by
written notice from the Agent promptly after the Agent learns of such event), or
of the effect of any Eurodollar Disruption Event on its making or maintaining
Advances at LIBOR, shall be conclusive absent manifest error.

 

(f)            Notwithstanding anything to the contrary herein (including,
without limitation, the occurrence of an Event of Default or the existence of an
Unmatured Event of Default or a Borrowing Base Deficiency), if, on the last day
of the Reinvestment Period, the amount on deposit in the Unfunded Exposure
Account is less than the aggregate of all Exposure Amounts, the Borrower shall
request an Advance in the amount of such shortfall (the “Exposure Amount
Shortfall”).  Following receipt of a Notice of Borrowing (which shall specify
the account details of the Unfunded Exposure Account where the funds will be
made available), each Lender shall fund such Exposure Amount Shortfall in
accordance with Section 2.02(b), notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 3.02).

 

(g)           The obligation of each Lender to remit its Pro Rata Share of any
Advance shall be several from that of each other Lender and the failure of any
Lender to so make such amount available to the Borrower shall not relieve any
other Lender of its obligation hereunder.

 

SECTION 2.03             Determination of Yield. The Agent shall determine the
Yield for the Advances (including unpaid Yield related thereto, if any, due and
payable on a prior Payment Date) to be paid by the Borrower on each Payment Date
for the related Remittance Period and shall advise the Servicer thereof on the
Determination Date prior to such Payment Date.

 

SECTION 2.04             Remittance Procedures. The Servicer, as agent for the
Agent and the Lenders, shall instruct the Trustee and, if the Servicer fails to
do so, the Agent may instruct the Trustee, to apply funds on deposit in the
Controlled Accounts as described in this Section 2.04; provided that, at any
time after delivery of Notice of Exclusive Control (as defined in the Collection
Account Agreement), the Agent shall instruct the Trustee to apply funds on
deposit in the Controlled Accounts as described in this Section 2.04.

 

(a)           Interest Payments Absent an Event of Default. On each Payment
Date, so long as no Event of Default has occurred, and in any case prior to the
Facility Maturity Date, the Servicer shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Interest Collections held by the Bank
in the Collection Account, in accordance with the Servicing Report, to the
following Persons in the following amounts, calculated as of the Determination
Date immediately preceding any Payment Date, and priority:

 

51

--------------------------------------------------------------------------------


 

(i)            pari passu to (a) the Trustee, in payment in full of all accrued
Trustee Fees and all Trustee Expenses, and (b) the Collateral Custodian, in
payment in full of all accrued Collateral Custodian Fees and Collateral
Custodian Expenses; provided that amounts payable to the Trustee for Trustee
Expenses and Collateral Custodian for Collateral Custodian Expenses pursuant to
the foregoing clauses (a) and (b) shall not exceed $40,000 for any Payment Date;

 

(ii)           to the Servicer, in payment in full of all accrued Servicing
Fees;

 

(iii)          pro rata in accordance with the amounts due under this clause, to
each Hedge Counterparty, any amounts (other than any Hedge Breakage Costs) owing
to that Hedge Counterparty under its respective Hedging Agreement in respect of
any Hedge Transaction(s);

 

(iv)          to the Agent, in an amount equal to any accrued and unpaid Agent
Fee;

 

(v)           to the Agent to be distributed pro rata to each Lender, in
accordance with the amounts due under this clause, all Yield and the Non-Usage
Fee that is accrued and unpaid as of the last day of the related Remittance
Period;

 

(vi)          pro rata to the Agent (for the account of each Lender), the Agent
(for its own account) or the Collateral Custodian, as applicable, all accrued
and unpaid fees, expenses (including reasonable attorneys’ fees, costs and
expenses) and indemnity amounts payable by the Borrower to any Lender, the Agent
or the Collateral Custodian under the Transaction Documents;

 

(vii)         (a) prior to the end of the Reinvestment Period, if any Borrowing
Base Deficiency is a result of a shortfall in the Unfunded Exposure Amount, at
the discretion and direction of the Servicer, to fund the Unfunded Exposure
Account (in an amount up to the aggregate of all Unfunded Exposure Equity
Amounts), and (b) after the end of the Reinvestment Period but prior to the
Facility Maturity Date, to fund the Unfunded Exposure Account (in an amount up
to the aggregate of all Exposure Amounts);

 

(viii)        to the Agent to be distributed pro rata to each Lender, an amount
necessary to satisfy any outstanding Borrowing Base Deficiency not paid in
Section 2.04(a)(vi), pro rata in accordance with the amount of Advances
Outstanding;

 

(ix)          to the Agent to be distributed pro rata to each Lender, to pay the
Advances Outstanding, in connection with any complete refinancing or termination
of this Agreement in accordance with Section 2.18(b);

 

(x)           pro rata in accordance with the amounts due under this clause, to
each Hedge Counterparty, any Hedge Breakage Costs owing to that Hedge
Counterparty under its respective Hedging Agreement;

 

52

--------------------------------------------------------------------------------


 

(xi)          to pay any other amounts due (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents
(including any indemnity amounts due from the Borrower hereunder and
thereunder);

 

(xii)         to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred during the immediately ended Remittance Period in
connection with the performance of its duties hereunder or paid on behalf of the
Borrower, plus any outstanding deferred reimbursement amount plus interest
thereon as further set forth in Section 6.07; and

 

(xiii)        to the Borrower, any remaining amounts.

 

(b)           Principal Payments Absent an Event of Default.  On each Payment
Date, so long as no Event of Default has occurred and, in any case, prior to the
Facility Maturity Date, the Servicer shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Principal Collections held by the Bank
in the Collection Account, in accordance with the Servicing Report, to the
following Persons in the following amounts, calculated as of the Determination
Date immediately preceding any Payment Date, and priority:

 

(i)            to pay amounts due under Section 2.04(a)(i) through (vi), to the
extent not paid thereunder;

 

(ii)           (a) prior to the end of the Reinvestment Period, at the
discretion and direction of the Servicer, to fund the Unfunded Exposure Account
(in an amount up to the aggregate of all Unfunded Exposure Equity Amounts) and
(b) after the end of the Reinvestment Period but prior to the Facility Maturity
Date, to fund the Unfunded Exposure Account (in an amount up to the aggregate of
all Exposure Amounts);

 

(iii)          (a) prior to the end of the Reinvestment Period, to the Agent to
be distributed pro rata to each Lender, an amount necessary to satisfy any
outstanding Borrowing Base Deficiency, pro rata in accordance with the amount of
Advances Outstanding and (b) after the end of the Reinvestment Period but prior
to the Facility Maturity Date, to the Agent to be distributed pro rata to each
Lender, an amount necessary to pay the Advances Outstanding, until paid in full,
pro rata in accordance with the amount of Advances Outstanding;

 

(iv)          pro rata in accordance with the amounts due under this clause, to
each Hedge Counterparty, any Hedge Breakage Costs owing to that Hedge
Counterparty under its respective Hedging Agreement;

 

(v)           to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder);

 

(vi)          to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred during the immediately ended Remittance Period in
connection with the performance of its duties hereunder or paid on behalf of the

 

53

--------------------------------------------------------------------------------


 

Borrower, plus any outstanding deferred reimbursement amount plus interest
thereon as further set forth in Section 6.07; and

 

(vii)         to the Borrower, any remaining amounts.

 

(c)           Payment Date Transfers Upon the Occurrence of an Event of Default.
On each Payment Date, if an Event of Default has occurred, or in any case on and
after the Facility Maturity Date, the Servicer shall (as directed pursuant to
the first paragraph of this Section 2.04) transfer collected funds held by the
Bank in the Collection Account, in accordance with the Servicing Report, to the
following Persons in the following amounts, calculated as of the Determination
Date immediately preceding any Payment Date, and priority:

 

(i)            pari passu to (a) the Trustee, in payment in full of all accrued
Trustee Fees and all Trustee Expenses, and (b) the Collateral Custodian, in
payment in full of all accrued Collateral Custodian Fees and Collateral
Custodian Expenses; provided that amounts payable to the Trustee for Trustee
Expenses and Collateral Custodian for Collateral Custodian Expenses pursuant to
the foregoing clauses (a) and (b) shall not exceed $40,000 for any Payment Date;

 

(ii)           to the Servicer, in payment in full of all accrued Servicing
Fees;

 

(iii)          pro rata in accordance with the amounts due under this clause, to
each Hedge Counterparty, any amounts (other than any Hedge Breakage Costs) owing
to that Hedge Counterparty under its respective Hedging Agreement in respect of
any Hedge Transaction(s);

 

(iv)          to the Agent, in an amount equal to any accrued and unpaid Agent
Fee;

 

(v)           to the Agent to be distributed pro rata to each Lender, in
accordance with the amounts due under this clause, all Yield and the Non-Usage
Fee that is accrued and unpaid as of the last day of the related Remittance
Period;

 

(vi)          to the Unfunded Exposure Account in an amount necessary to cause
the amount on deposit in the Unfunded Exposure Account to equal the aggregate of
all Exposure Amounts;

 

(vii)         pro rata to the Agent (for the account of each Lender), the Agent
(for its own account) or the Collateral Custodian, as applicable, all accrued
and unpaid fees, expenses (including reasonable attorneys’ fees, costs and
expenses) and indemnity amounts payable by the Borrower to any Lender, the Agent
or the Collateral Custodian under the Transaction Documents;

 

(viii)        to the Agent to be distributed pro rata to each Lender, to pay the
Advances, until paid in full;

 

54

--------------------------------------------------------------------------------


 

(ix)          pro rata in accordance with the amounts due under this clause, to
each Hedge Counterparty, any Hedge Breakage Costs owing to that Hedge
Counterparty under its respective Hedging Agreement;

 

(x)           to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder);

 

(xi)          to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred during the immediately ended Remittance Period in
connection with the performance of its duties hereunder or paid on behalf of the
Borrower, plus any outstanding deferred reimbursement amount plus interest
thereon as further set forth in Section 6.07; and

 

(xii)         to the Borrower, any remaining amounts.

 

(d)           Unfunded Exposure Account. Funds on deposit in the Unfunded
Exposure Account as of any date of determination may be withdrawn to fund draw
requests of the relevant Obligors under any Revolving Loan Asset or Delayed Draw
Loan Asset; provided that, prior to the end of the Reinvestment Period, the
amount withdrawn to fund such draw request shall not create any Borrowing Base
Deficiency. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Borrower or
the Servicer to the Trustee (with a copy to the Agent) in the form of a
Disbursement Request, and the Trustee shall instruct the Bank to fund such draw
request in accordance with such Disbursement Request. As of any date of
determination, any amounts on deposit in the Unfunded Exposure Account that
exceed (i) the aggregate of all Unfunded Exposure Equity Amounts prior to the
end of the Reinvestment Period and (ii) the aggregate of all Exposure Amounts
after the end of the Reinvestment Period, in each case shall be transferred into
the Principal Collection Account as Principal Collections.

 

(e)           Insufficiency of Funds. For the sake of clarity, the parties
hereby agree that if the funds on deposit in the Collection Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.

 

SECTION 2.05             Instructions to the Trustee and the Bank. All
instructions and directions given to the Trustee or the Bank by the Servicer,
the Borrower or the Agent pursuant to Section 2.04 shall be in writing
(including instructions and directions transmitted to the Trustee or the Bank by
telecopy or e-mail), and such written instructions and directions shall be
delivered with a written certification that such instructions and directions are
in compliance with the provisions of Section 2.04. The Servicer and the Borrower
shall promptly transmit to the Agent by telecopy or e-mail a copy of all
instructions and directions given to the Trustee or the Bank by such party
pursuant to Section 2.04. The Agent shall promptly transmit to the Servicer and
the Borrower by telecopy or e-mail a copy of all instructions and directions
given to the Trustee or the Bank by the Agent, pursuant to Section 2.04. In the
event the Trustee or the Bank

 

55

--------------------------------------------------------------------------------


 

receives instructions from the Servicer or the Borrower which conflict with any
instructions received by the Agent, the Trustee or the Bank, as applicable,
shall rely on and follow the instructions given by the Agent; provided that the
Trustee or Bank, as applicable, shall promptly provide notification to the
Servicer or the Borrower of such conflicting instructions; provided, further,
that any such failure on the part of the Trustee to deliver such notice shall
not render such action by the Trustee invalid.

 

SECTION 2.06             Borrowing Base Deficiency Payments.

 

(a)           In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within five Business Days from the date of such Borrowing Base
Deficiency, eliminate such Borrowing Base Deficiency in its entirety by
effecting one or more (or any combination thereof) of the following actions in
order to eliminate such Borrowing Base Deficiency as of such date of
determination: (i) deposit cash in United States dollars into the Principal
Collection Account, (ii) repay Advances (together with any Breakage Fees, any
Hedge Breakage Costs and all accrued and unpaid costs and expenses of the Agent
and the Lenders, in each case in respect of the amount so prepaid), and/or
(iii) subject to the approval of the Agent, in its sole discretion (and the
Agent shall use reasonable efforts to give such approval in a timely fashion),
Pledge additional Eligible Loan Assets.

 

(b)           No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances or Pledge of additional Eligible Loan Assets pursuant to
Section 2.06(a), the Borrower (or the Servicer on its behalf) shall deliver
(i) to the Agent (with a copy to the Trustee and the Collateral Custodian),
notice of such repayment or Pledge and a duly completed Borrowing Base
Certificate, updated to the date such repayment or Pledge is being made and
giving pro forma effect to such repayment or Pledge, and (ii) to the Agent, if
applicable, a description of any Eligible Loan Asset and each Obligor of such
Eligible Loan Asset to be Pledged and added to the updated Loan Asset Schedule. 
Any notice pertaining to any repayment or any Pledge pursuant to this
Section 2.06 shall be irrevocable.

 

SECTION 2.07             Substitution and Sale of Loan Assets; Affiliate
Transactions.

 

(a)           Substitutions. The Borrower may, with the consent of the Agent in
its sole discretion, replace any Loan Asset as a Loan Asset so long as (i) no
event has occurred, or would result from such substitution, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such substitution, which constitutes an Unmatured Event of Default or a
Borrowing Base Deficiency; provided that the Borrower may effect a substitution
as necessary to facilitate a cure of a Borrowing Base Deficiency (and any
Unmatured Event of Default arising therefrom) so long as immediately after
giving effect to such substitution and any other sale or transfer substantially
contemporaneous therewith, such Borrowing Base Deficiency shall be cured or
closer to being cured and (ii) simultaneously therewith, the Borrower Pledges
(in accordance with all of the terms and provisions contained herein) a
Substitute Eligible Loan Asset.

 

56

--------------------------------------------------------------------------------


 

(b)           Discretionary Sales. The Borrower shall be permitted to sell Loan
Assets to Persons other than the Transferor or its Affiliates from time to time;
provided that (i) the proceeds of such sale shall be deposited into the
Collection Account to be disbursed in accordance with Section 2.04 hereof or
reinvested, prior to the end of the Reinvestment Period, in additional Eligible
Loan Assets in accordance with Section 2.21 hereof, (ii) no event has occurred,
or would result from such sale, which constitutes an Event of Default and no
event has occurred and is continuing, or would result from such sale, which
constitutes an Unmatured Event of Default or a Borrowing Base Deficiency;
provided that the Borrower may sell Loan Assets as necessary to facilitate a
cure of a Borrowing Base Deficiency (and any Unmatured Event of Default arising
therefrom) so long as the Agent shall approve of such sale and, immediately
after giving effect to such sale and any other substitution or transfer
substantially contemporaneous therewith, the Borrowing Base Deficiency shall be
cured or closer to being cured and (iii) the prior written consent of the Agent
shall be required if such Loan Asset is sold for an amount which is less than
the Adjusted Borrowing Value.

 

(c)           Optional Sales. On any Optional Sale Date the Borrower shall have
the right to prepay all or a portion of the Advances Outstanding in connection
with the sale and assignment by the Borrower of all or a portion of the Loan
Assets, as the case may be in connection with a Permitted Securitization or a
Permitted Refinancing (each, an “Optional Sale”), subject to the following terms
and conditions:

 

(i)            The Borrower shall have given the Agent (with a copy to the
Trustee and the Collateral Custodian) at least 45 days’ prior written notice of
its intent to effect an Optional Sale in connection with a Permitted
Securitization or a Permitted Refinancing, and the Agent shall have delivered to
the Borrower its prior written consent (in its sole discretion) to such Optional
Sale, unless such 45 days’ notice requirement is waived or reduced by the Agent;
provided that no such consent will be required for any Optional Sale of any Loan
Asset at a price equal to or greater than the Adjusted Borrowing Value of such
Loan Asset as of the date of the Optional Sale to the extent that the aggregate
Outstanding Balance of all Loan Assets sold pursuant to this proviso (taking
into account the proposed sale) during the 12-month period immediately preceding
and including the proposed date of such sale does not exceed 15% of the highest
aggregate Outstanding Balance of any month during such 12-month period;

 

(ii)           Unless an Optional Sale is to be effected on a Payment Date (in
which case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Servicing Report), the Servicer shall deliver to the
Agent (with a copy to the Trustee and the Collateral Custodian) a certificate
and evidence to the reasonable satisfaction of the Agent (which evidence may
consist solely of a certificate from the Servicer) that the Borrower shall have
sufficient funds on the related Optional Sale Date to effect the contemplated
Optional Sale in accordance with this Agreement.  In effecting an Optional Sale,
the Borrower may use the Proceeds of sales of the Loan Assets to repay all or a
portion of the Obligations;

 

(iii)          no Event of Default has occurred, or would result from such
Optional Sale, and no Unmatured Event of Default or Borrowing Base Deficiency
exists or would result from such Optional Sale; and

 

57

--------------------------------------------------------------------------------


 

(iv)          on the related Optional Sale Date, the Borrower shall have
deposited into the Collection Account, in immediately available funds, the
proceeds of such Optional Sale, which shall at least equal the aggregate
Adjusted Borrowing Value of the Loan Assets being sold.

 

(d)           Lien Release Dividend.  Notwithstanding any provision contained in
this Agreement to the contrary, provided no Event of Default has occurred and no
Unmatured Event of Default exists, on a Lien Release Dividend Date, the Borrower
may dividend to the Equityholder and the Equityholder may dividend to the
Transferor a portion of those Loan Assets that were sold by the Transferor to
the Equityholder and by the Equityholder to the Borrower, or portions thereof
(each, a “Lien Release Dividend”), subject to the following terms and
conditions, as certified by the Borrower and the Transferor to the Agent (with a
copy to the Trustee and the Collateral Custodian):

 

(i)            The Borrower and the Transferor shall have given the Agent, with
a copy to the Trustee and the Collateral Custodian, at least five Business Days
prior written notice of its intent to effect a Lien Release Dividend, in the
form of Exhibit J hereto (a “Notice and Request for Consent”), and the Agent
shall have delivered to the Borrower prior written consent, which consent shall
be given in the sole and absolute discretion of the Agent; provided that, if the
Agent shall not have responded to the Notice and Request for Consent by
11:00 a.m. on the day that is one Business Day prior to the proposed Lien
Release Dividend Date, the Agent shall be deemed not to have given its consent;

 

(ii)           On any Lien Release Dividend Date, no more than four Lien Release
Dividends shall have been made during the 12-month period immediately preceding
the proposed Lien Release Dividend Date;

 

(iii)          After giving effect to the Lien Release Dividend on the Lien
Release Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or
Unmatured Event of Default shall exist, (B) the representations and warranties
contained in Sections 4.01 and 4.02 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan Asset remaining as part of the Collateral Portfolio
after the Lien Release Dividend will be redetermined as of the Lien Release
Dividend Date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no material adverse change as to the Servicer or
the Borrower;

 

(iv)          Such Lien Release Dividend must be in compliance with Applicable
Law and may not (A) be made with the intent to hinder, delay or defraud any
creditor of the Borrower or (B) leave the Borrower, immediately after giving
effect to the Lien Release Dividend, (x) insolvent, (y) with insufficient funds
to pay its obligations as and when they become due or (z) with inadequate
capital for its present and anticipated business and transactions;

 

58

--------------------------------------------------------------------------------


 

(v)           On or prior to the Lien Release Dividend Date, the Borrower shall
have (A) delivered to the Agent, with a copy to the Trustee and the Collateral
Custodian, a list specifying all Loan Assets or portions thereof to be
transferred pursuant to such Lien Release Dividend and the Agent shall have
approved same in its sole discretion and (B) obtained all authorizations,
consents and approvals required to effectuate the Lien Release Dividend;

 

(vi)          A portion of a Loan Asset may be transferred pursuant to a Lien
Release Dividend provided that (A) such transfer does not have an adverse effect
on the portion of such Loan Asset remaining as a part of the Collateral
Portfolio, any other aspect of the Collateral Portfolio, the Lenders, the Agent
or any other Secured Party and (B) a new promissory note (other than with
respect to a Noteless Loan Asset) for the portion of the Loan Asset remaining as
a part of the Collateral Portfolio has been executed, and the original thereof
has been endorsed to the Trustee and delivered to the Collateral Custodian;

 

(vii)         Each Loan Asset, or portion thereof, as applicable, shall be
transferred at a value equal to the Outstanding Balance thereof, exclusive of
any accrued and unpaid interest or Accreted Interest thereon;

 

(viii)        The Borrower shall deliver a Borrowing Base Certificate (including
a calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Agent;

 

(ix)          The Borrower shall have paid in full an aggregate amount equal to
the sum of all amounts due and owing to the Agent, the Lenders, each Hedge
Counterparty, the Trustee or the Collateral Custodian, as applicable, under this
Agreement and the other Transaction Documents, to the extent accrued to such
date (including, without limitation, Hedge Breakage Costs and Breakage Fees)
with respect to the Loan Assets to be transferred pursuant to such Lien Release
Dividend and incurred in connection with the transfer of such Loan Assets
pursuant to such Lien Release Dividend; and

 

(x)           The Borrower and the Servicer (on behalf of the Borrower) shall
pay the reasonable legal fees and expenses of the Agent, the Lenders, the
Trustee and the Collateral Custodian in connection with any Lien Release
Dividend (including, but not limited to, expenses incurred in connection with
the release of the Lien of the Trustee, on behalf of the Secured Parties, and
any other party having an interest in the Loan Assets in connection with such
Lien Release Dividend).

 

(e)           Repurchase or Substitution of Warranty Loan Assets.  If on any day
a Loan Asset is (or becomes) a Warranty Loan Asset, no later than 10 Business
Days following the earlier of knowledge by the Borrower of such Loan Asset
becoming a Warranty Loan Asset or receipt by the Borrower from the Agent or the
Servicer of written notice thereof, the Borrower shall either:

 

59

--------------------------------------------------------------------------------


 

(i)            make a deposit to the Collection Account (for allocation pursuant
to Section 2.04) in immediately available funds in an amount equal to (x) the
Assigned Value of such Loan Asset on the applicable Cut-Off Date multiplied by
the principal balance of such Loan Asset (exclusive of Accreted Interest),
(y) all Hedge Breakage Costs arising as a result thereof and owed to the
relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the terms of any Hedging
Agreement and (z) any expenses or fees with respect to such Loan Asset and costs
and damages incurred by the Agent or by any Lender in connection with any
violation by such Loan Asset of any predatory or abusive lending law which is an
Applicable Law (a notification regarding the amount of such expenses or fees to
be provided by the Agent to the Borrower); provided that the Agent shall have
the right to determine whether the amount so deposited is sufficient to satisfy
the foregoing requirements; or

 

(ii)           with the prior written consent of the Agent, in its sole
discretion, substitute for such Warranty Loan Asset a Substitute Eligible Loan
Asset.

 

Upon confirmation of the deposit of the amounts set forth in
Section 2.07(e)(i) into the Collection Account or the delivery by the Borrower
of a Substitute Eligible Loan Asset for each Warranty Loan Asset (the date of
such confirmation or delivery, the “Release Date”), such Warranty Loan Asset and
related Portfolio Assets shall be removed from the Collateral Portfolio and, as
applicable, the Substitute Eligible Loan Asset and related Portfolio Assets
shall be included in the Collateral Portfolio.  On the Release Date of each
Warranty Loan Asset, the Trustee, for the benefit of the Secured Parties, shall
automatically and without further action be deemed to release to the Borrower,
without recourse, representation or warranty, all the right, title and interest
and any Lien of the Trustee, for the benefit of the Secured Parties in, to and
under the Warranty Loan Asset and any related Portfolio Assets and all future
monies due or to become due with respect thereto.

 

(f)            Conditions to Sales, Substitutions and Repurchases. Any sales,
substitutions or repurchases effected pursuant to Sections 2.07(a), (b), (c) or
(e) shall be subject to the satisfaction of the following conditions (as
certified in writing to the Agent and Trustee by the Borrower):

 

(i)            the Borrower shall deliver a Borrowing Base Certificate to the
Agent in connection with such sale, substitution or repurchase;

 

(ii)           the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, repurchased;

 

(iii)          no selection procedures adverse to the interests of the Agent,
the Lenders or the other Secured Parties were utilized by the Borrower in the
selection of the Loan Assets to be sold, repurchased or substituted;

 

(iv)          the Borrower shall give one Business Day’s notice of such sale
(other than in the case of an Optional Sale), substitution or repurchase;

 

60

--------------------------------------------------------------------------------


 

(v)           the Borrower shall notify the Agent of any amount to be deposited
into the Collection Account in connection with any sale, substitution or
repurchase;

 

(vi)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 hereof shall continue to be correct in all material respects,
except to the extent relating to an earlier date;

 

(vii)         any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18;

 

(viii)        the Borrower and the Servicer (on behalf of the Borrower) shall
agree to pay the reasonable legal fees and expenses of the Agent the Trustee and
the Collateral Custodian in connection with any such sale, substitution or
repurchase (including, but not limited to, expenses incurred in connection with
the release of the Lien of the Trustee on behalf of the Secured Parties and any
other party having an interest in the Loan Asset in connection with such sale,
substitution or repurchase);

 

(ix)          the Borrower shall pay any Hedge Breakage Costs arising as a
result of such sale, substitution or repurchase and owed to the relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, if applicable, as required by the terms of any Hedging Agreement; and

 

(x)           other than in the case of Section 2.07(e) and solely in the event
that Ares or an Affiliate is no longer the Servicer and the Facility Maturity
Date has not yet occurred (or, in the case of the declaration of the Facility
Maturity Date that arises solely pursuant to Section 7.01(d) due solely to the
occurrence of an event described in clauses (g) or (h) of the definition of
“Servicer Termination Event” or clause (o) of the definition of “Servicer
Termination Event” (to the extent arising solely due to the occurrence of an
event described in clauses (g) or (h) of the definition thereof), until on or
after the earlier of (x) the date that is twelve months after the occurrence of
such Facility Maturity Date or (y) the occurrence of a Facility Maturity Date
for any other reason other than an event described in clauses (g) or (h) of the
definition of “Servicer Termination Event” or clause (o) of the definition of
“Servicer Termination Event” (to the extent arising solely due to the occurrence
of an event described in clauses (g) or (h) of the definition thereof), the
Borrower shall have consented to such sale or substitution.

 

(g)           Affiliate Transactions. Notwithstanding anything to the contrary
set forth herein or in any other Transaction Document, neither the Equityholder
nor the Transferor (nor any Affiliate thereof) shall reacquire from the Borrower
and the Borrower shall not transfer to the Equityholder, the Transferor or to
Affiliates of the Transferor or the Equityholder, and none of the Transferor,
the Equityholder nor any Affiliates thereof will have a right or ability to
purchase, the Loan Assets other than (i) as not prohibited by Section 2.07(h)
and (ii) in sales on an arms’ length basis and for fair market value or at a
price specified herein; provided that (x) the proceeds of such sale shall be
deposited into the Principal Collection Account to be disbursed in accordance
with Section 2.04, (y) no event has occurred, or would result from such sale,
which constitutes an Event of Default and no event has occurred and is
continuing, or would result from

 

61

--------------------------------------------------------------------------------


 

such sale, which constitutes an Unmatured Event of Default or a Borrowing Base
Deficiency; and (z) the Agent shall provide prior written consent to such sale. 
For the avoidance of doubt, nothing in this clause (g) shall prohibit the
Borrower or the Equityholder, respectively, from transferring or distributing
its Loan Assets to the holders of its equity or Affiliates, as applicable, in
accordance with Section 2.07(a), 2.07(c), 2.07(d) or 2.07(e) herein and subject
to the limitations, if applicable, of Section 2.07(h).

 

(h)           Limitations on Sales, Substitutions and Repurchases.

 

(i)            The Outstanding Balance of all Loan Assets subject to clauses
(ii), (iv) or (vi) of the definition of “Value Adjustment Event” which were
included in all Lien Release Dividends or substituted by the Borrower pursuant
to Section 2.07(a), in each case during the 12-month period immediately
preceding the proposed Lien Release Dividend Date or date of substitution, as
applicable, does not exceed 10% of the highest aggregate Outstanding Balance of
any month during such 12-month period (or such lesser number of months as shall
have elapsed as of such date).

 

(ii)           The Outstanding Balance of all Loan Assets (other than Warranty
Loan Assets) sold pursuant to Section 2.07(b), sold without the consent of the
Agent in accordance with Section 2.07(c) (in each case, other than Loan Assets
subject to clauses (ii), (iv) or (vi) of the definition of “Value Adjustment
Event”), substituted pursuant to Section 2.07(a) or released pursuant to
Section 2.07(d) during the 12-month period immediately preceding the proposed
date of sale, substitution or Lien Release Dividend (or such lesser number of
months as shall have elapsed as of such date) does not exceed 20% of the highest
aggregate Outstanding Balance of any month during such 12-month period (or such
lesser number of months as shall have elapsed as of such date).

 

(i)            Notices to Lenders.  The Agent will provide the Lenders with
copies of any notices promptly upon receipt thereof and, if requested by the
Lenders, other materials received by the Agent pursuant to this Section 2.07 in
connection with any sale, substitution or repurchase of Loan Assets.

 

SECTION 2.08             Payments and Computations, Etc.

 

(a)           All amounts to be paid or deposited by the Borrower or the
Servicer hereunder shall be paid or deposited in accordance with the terms
hereof no later than 3:00 p.m. (New York City time) on the day when due in
lawful money of the United States in immediately available funds to the
Collection Account or such other account as is designated by the Agent. The
Borrower or the Servicer, as applicable, shall, to the extent permitted by
Applicable Law, pay to the Secured Parties interest on all amounts not paid or
deposited when due (taking into account any grace period provided for herein) to
any of the Secured Parties hereunder at the Default Funding Rate, payable on
demand, from the date of such nonpayment until such amount is paid in full (as
well after as before judgment); provided that such interest rate shall not at
any time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason. All
computations of interest and all computations of Yield and other fees

 

62

--------------------------------------------------------------------------------


 

hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed, other than
calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable.

 

(b)           Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

 

(c)           If any Advance requested by the Borrower and approved by the
Lenders and the Agent pursuant to Section 2.02 is not for any reason whatsoever,
except as a result of the gross negligence or willful misconduct of, or failure
to fund such Advance on the part of, the Lenders, the Agent or an Affiliate
thereof, made or effectuated, as the case may be, on the date specified
therefor, the Borrower shall indemnify such Lender against any loss, cost or
expense incurred by such Lender related thereto (other than any such loss, cost
or expense solely due to the gross negligence or willful misconduct or failure
to fund such Advance on the part of the Lenders, the Agent or an Affiliate
thereof), including, without limitation, any loss (including cost of funds and
reasonable out-of-pocket expenses), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund Advances or maintain the Advances. Any such Lender shall provide to the
Borrower documentation setting forth the amounts of any loss, cost or expense
referred to in the previous sentence, such documentation to be conclusive absent
manifest error.

 

(d)           If at any time after the Fifth Amendment Effective Date, the
Advances Outstanding hereunder are not allocated among the Lenders in accordance
with their respective Pro Rata Shares, the Lenders agree to make such purchases
and sales of interests in the Advances Outstanding between themselves so that
each Lender is then holding its relevant Pro Rata Share of outstanding Advances
based on the Lenders’ Commitments at such time (such purchases and sales shall
be arranged through the Agent and each Lender hereby agrees to execute such
further instruments and documents, if any, as the Agent may reasonably request
in connection therewith), with all subsequent extensions of credit under this
Agreement to be made in accordance with the respective Pro Rata Shares of the
Lenders from time to time party to this Agreement as provided herein; provided
that, for the avoidance of doubt, no such purchases and sales shall be made in
connection with any deemed adjustment to the Pro Rata Shares of the Lenders
pursuant to Section 2.23(a)(iii). For the avoidance of doubt, no Breakage Fees
shall be payable to any Lender under this Section 2.08(d).

 

SECTION 2.09             Fees. The Borrower shall pay to the Agent to be
distributed pro rata to each Lender (a) certain Fees in the amounts and on the
dates set forth in each applicable Lender Fee Letter and (b) the Non-Usage Fee
in the amounts and on the dates set forth in the Non-Usage Fee Letter.

 

SECTION 2.10             Increased Costs; Capital Adequacy.

 

(a)           If, due to either (i) the introduction of or any change following
the Fifth Amendment Effective Date (or, with respect to the Agent (so long as
WFS is the Agent) and Wells Fargo, the Restatement Date) (including, without
limitation, any change by way of

 

63

--------------------------------------------------------------------------------


 

imposition or increase of reserve requirements) in or in the interpretation,
administration or application following the Fifth Amendment Effective Date (or,
with respect to the Agent (so long as WFS is the Agent) and Wells Fargo, the
Restatement Date) of any Applicable Law (including, without limitation, any law
or regulation resulting in any interest payments paid to any Lender under this
Agreement being subject to any Tax, except for Taxes on the overall net income
of such Lender), in each case whether foreign or domestic or (ii) the compliance
with any guideline or request following the Fifth Amendment Effective Date (or,
with respect to the Agent (so long as WFS is the Agent) and Wells Fargo, the
Restatement Date) from any central bank or other Governmental Authority (whether
or not having the force of law), there shall be any increase in the cost to the
Agent, any Lender, or any Affiliate, participant (provided that a participant
shall not be entitled to receive any greater payment under this Section 2.10
than the Lender would have been entitled to receive with respect to the
participation sold to such participant), successor or assign thereof (each of
which shall be an “Affected Party”) of agreeing to make or making, funding or
maintaining any Advance (or any reduction of the amount of any payment (whether
of principal, interest, fee, compensation or otherwise) to any Affected Party
hereunder), as the case may be, the Borrower shall, from time to time, after
written demand by the Agent (which demand shall be accompanied by a statement
setting forth in reasonable detail the basis for such demand), on behalf of such
Affected Party, pay to the Agent, on behalf of such Affected Party, additional
amounts sufficient to compensate such Affected Party for such increased costs or
reduced payments within 10 days after such demand; provided that the amounts
payable under this Section 2.10 shall be without duplication of amounts payable
under Section 2.11 and shall not include any Excluded Taxes.

 

(b)           If either (i) the introduction of or any change following the
Fifth Amendment Effective Date (or, with respect to the Agent (so long as WFS is
the Agent) and Wells Fargo, the Restatement Date) in or in the interpretation,
administration or application following the Fifth Amendment Effective Date (or,
with respect to the Agent (so long as WFS is the Agent) and Wells Fargo, the
Restatement Date) of any law, guideline, rule or regulation, directive or
request or (ii) the compliance by any Affected Party with any law, guideline,
rule, regulation, directive or request following the Fifth Amendment Effective
Date (or, with respect to the Agent (so long as WFS is the Agent) and Wells
Fargo, the Restatement Date), from any central bank, any Governmental Authority
or agency, including, without limitation, compliance by an Affected Party with
any request or directive regarding capital adequacy, has or would have the
effect of reducing the rate of return on the capital of any Affected Party, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount deemed by such Affected Party to be material,
then, from time to time, after demand by such Affected Party (which demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand), the Borrower shall pay the Agent on behalf of such Affected Party
such additional amounts as will compensate such Affected Party for such
reduction; provided that, notwithstanding anything in this Section 2.10(b) to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to

 

64

--------------------------------------------------------------------------------


 

Basel III, shall in each case be deemed to be a “change in law” for the purposes
of clause (i) above, regardless of the date enacted, adopted or issued.  For the
avoidance of doubt, if the issuance of any amendment or supplement to
Interpretation No. 46 or to Statement of Financial Accounting Standards No. 140
by the Financial Accounting Standards Board, or the issuance of any other
pronouncement, release or interpretation, causes or requires the consolidation
of all or a portion of the assets and liabilities of the Transferor, the
Borrower or any Secured Party with the assets and liabilities of the Agent or
any Lender and, as a result, imposes any loss, cost, expense, reduction of
return on capital or other loss, such event shall constitute a circumstance on
which such Indemnified Party may base a claim for reimbursement under this
Section 2.10. For the further avoidance of doubt, any increase in cost and/or
reduction in Yield with respect to any Affected Party caused by regulatory
capital allocation adjustments due to Financial Accounting Standards Nos. 166,
167 and subsequent statements and interpretations shall constitute a
circumstance on which such Affected Party may base a claim for reimbursement
under this Section 2.10.

 

(c)           In determining any amount provided for in this Section 2.10, the
Affected Party may use any reasonable averaging and attribution methods. The
Agent, on behalf of any Affected Party making a claim under this Section 2.10,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent manifest error.

 

(d)           The payment of amounts under this Section 2.10 shall be on an
after Tax basis.

 

SECTION 2.11             Taxes.

 

(a)           All payments made by an Obligor in respect of a Loan Asset and all
payments made by the Borrower or made by the Servicer on behalf of the Borrower
under this Agreement will be made free and clear of and without deduction or
withholding for or on account of any Taxes.  If any Indemnified Taxes are
required to be withheld from any amounts payable to any Indemnified Party, then
the amount payable to such Person will be increased (the amount of such
increase, the “Additional Amount”) such that every net payment made under this
Agreement after withholding for or on account of any Taxes (including, without
limitation, any Taxes on such increase) is not less than the amount that would
have been paid had no such deduction or withholding been made.

 

(b)           The Borrower shall indemnify each Indemnified Party, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Indemnified Party or
required to be withheld or deducted from a payment to such Indemnified Party and
any reasonable expenses arising therefrom or with respect thereto.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(c)           Within 30 days after the date of any payment by the Borrower or by
the Servicer on behalf of the Borrower of any Taxes pursuant to this
Section 2.11, the Borrower or

 

65

--------------------------------------------------------------------------------


 

the Servicer, as applicable, will furnish to the Agent at the applicable address
set forth on this Agreement, appropriate evidence of payment thereof.

 

(d)           (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under this Agreement shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.11(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,

 

(A)          any Lender that is a United States Person as defined in
Section 7701(a)(30) of the Code (a “U.S. Person”) shall deliver to the Borrower
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Lender that is not a U.S. Person (a “Foreign Lender”) shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

66

--------------------------------------------------------------------------------


 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit S-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit S-2 or Exhibit S-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit S-4 on behalf of each such direct and indirect partner,

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(D)          if a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

67

--------------------------------------------------------------------------------


 

(e)           Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

 

(f)            Without prejudice to the survival of any other agreement of the
Borrower and the Servicer hereunder, the agreements and obligations of the
Borrower and the Servicer contained in this Section 2.11 shall survive the
termination of this Agreement.

 

SECTION 2.12             Collateral Assignment of Agreements. The Borrower
hereby collaterally assigns to the Trustee, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) the Purchase and Sale Agreements (and any UCC
financing statements filed under or in connection therewith), any Hedging
Agreement, the Loan Agreements related to each Loan Asset, all other agreements,
documents and instruments evidencing, securing or guarantying any Loan Asset and
all other agreements, documents and instruments related to any of the foregoing
but excluding any Excluded Amounts, Retained Interest or Attached Equity (the
“Assigned Documents”). In furtherance and not in limitation of the foregoing,
the Borrower hereby collaterally assigns to the Trustee, for the benefit of the
Secured Parties, its right to indemnification under Article IX of each Purchase
and Sale Agreement.  The Borrower confirms that until the Collection Date the
Trustee on behalf of the Secured Parties shall have the sole right to enforce
the Borrower’s rights and remedies under the Purchase and Sale Agreements and
any UCC financing statements filed under or in connection therewith for the
benefit of the Secured Parties. The parties hereto agree that such collateral
assignment to the Trustee, for the benefit of the Secured Parties, shall
terminate upon the Collection Date.

 

SECTION 2.13             Grant of a Security Interest. To secure the prompt,
complete and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (a) collaterally assigns and pledges to the Trustee, on
behalf of the Secured Parties, and (b) grants a security interest to the
Trustee, on behalf of the Secured Parties, in all of the Borrower’s right, title
and interest in, to and under (but none of the obligations under) all of the
Collateral Portfolio (including any Hedging Agreements), whether now existing or
hereafter arising or acquired by the Borrower, and wherever the same may be
located. For the avoidance of doubt, the Collateral Portfolio shall not include
any Excluded Amounts, and the Borrower does not hereby assign, pledge or grant a
security interest in any such amounts. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral
Portfolio to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Trustee, for the benefit of the Secured
Parties, of any of its rights in the Collateral Portfolio shall not release the
Borrower from any of its duties or obligations under the Collateral Portfolio,
and (c) none of the Agent, the Trustee, any Lender (nor its successors and
assigns) nor any Secured Party shall have any obligations or liability under the
Collateral Portfolio by reason of this Agreement, nor shall the Agent, the
Trustee, any Lender (nor its successors and assigns) nor any Secured Party

 

68

--------------------------------------------------------------------------------


 

be obligated to perform any of the obligations or duties of the Borrower
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

SECTION 2.14             Evidence of Debt. The Agent shall maintain, solely for
this purpose as the agent of the Borrower, at its address referred to in
Section 11.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and each Lender
shall treat each person whose name is recorded in the Register as a Lender under
this Agreement for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

SECTION 2.15             Survival of Representations and Warranties. It is
understood and agreed that the representations and warranties set forth in
Sections 4.01, 4.02 and 4.03 are made and are true and correct on the date of
this Agreement and on each Cut-Off Date unless such representations and
warranties are made as of a specific date.

 

SECTION 2.16             Release of Loan Assets.

 

(a)           The Borrower may obtain the release of (i) any Loan Asset (and the
related Portfolio Assets pertaining thereto) released pursuant to a Lien Release
Dividend, sold or substituted in accordance with the applicable provisions of
Section 2.07 or liquidated in accordance with Sections 6.05 and 12.08(a) and any
Portfolio Assets pertaining to such Loan Asset and (ii) any Collateral Portfolio
that expires by its terms and all amounts in respect thereof have been paid in
full by the related Obligor and deposited in the Collection Account. The
Trustee, for the benefit of the Secured Parties, shall at the sole expense of
the Servicer, execute such documents and instruments of release as may be
prepared by the Servicer on behalf of the Borrower, give notice of such release
to the Collateral Custodian (in the form of Exhibit N) and take other such
actions as shall reasonably be requested by the Borrower to effect such release
of the Lien created pursuant to this Agreement. Upon receiving such notification
by the Trustee as described in the immediately preceding sentence, the
Collateral Custodian shall deliver the Required Loan Documents to the Borrower.

 

(b)           Promptly after the Collection Date has occurred, each Lender and
the Agent, in accordance with their respective interests, shall release to the
Borrower, for no consideration but at the sole expense of the Borrower, their
respective remaining interests in the Portfolio Assets, free and clear of any
Lien resulting solely from an act by the Trustee, any Lender or the Agent but
without any other representation or warranty, express or implied, by or recourse
against any Lender or the Agent.

 

SECTION 2.17             Treatment of Amounts Paid by the Borrower. Amounts paid
by the Borrower pursuant to Section 2.07 on account of Loan Assets shall be
treated as payments of Principal Collections or Interest Collections, as
applicable, on Loan Assets hereunder.

 

69

--------------------------------------------------------------------------------


 

SECTION 2.18             Prepayment; Termination.

 

(a)           Except as expressly permitted or required herein, including,
without limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances may only be prepaid in whole or in part at the option of the Borrower
at any time by delivering a Notice of Reduction (which notice shall include a
Borrowing Base Certificate) to the Agent (who will provide each Lender with a
copy promptly upon receipt thereof), the Trustee and the Hedge Counterparty at
least one Business Day prior to such reduction. Upon any prepayment (x) in part,
the Borrower shall also pay any Hedge Breakage Costs, any Breakage Fees and all
accrued and unpaid costs and expenses of Agent and Lenders related to such
prepayment and (y) in whole, the Borrower shall also pay in full all accrued and
unpaid Yield, any Hedge Breakage Costs, any Breakage Fees and other accrued and
unpaid costs and expenses of the Agent and the Lenders related to such
prepayment; provided that no such reduction shall be given effect unless
(i) sufficient funds have been remitted to pay all such amounts in full, as
determined by the Agent, in its sole discretion, (ii) the Borrower has complied
with the terms of any Hedging Agreement requiring that one or more Hedge
Transactions be terminated in whole or in part as the result of any such
reduction of the Advances Outstanding, and has paid in full all Hedge Breakage
Costs owing to the relevant Hedge Counterparty for any such termination and
(iii) no event would result from such prepayment which would constitute an Event
of Default or an Unmatured Event of Default. The Agent shall apply amounts
received from the Borrower pursuant to this Section 2.18(a) to the payment of
any Hedge Breakage Costs, to the payment of any Breakage Fees and to the pro
rata reduction of the Advances Outstanding. Any notice relating to any repayment
pursuant to this Section 2.18(a) shall be irrevocable.

 

(b)           Notwithstanding any other provision hereof, the Borrower shall not
terminate this Agreement or any other Transaction Document or reduce the
aggregate Commitments prior to the date which is five Business Days prior to the
Stated Maturity Date without the Agent’s prior written consent, which consent
may be withheld in the Agent’s sole discretion; provided that (i) upon three
Business Days’ prior written notice to the Agent (who will provide each Lender
with a copy promptly upon receipt thereof), the Trustee and the Hedge
Counterparty and only so long as no Event of Default has occurred and no
Unmatured Event of Default exists, the Borrower may terminate this Agreement
upon payment in full of all outstanding Advances, all accrued and unpaid Yield,
any Breakage Fees, any Hedge Breakage Costs, all accrued and unpaid costs and
expenses of the Agent and the Lenders and payment of all other Obligations
(other than contingent indemnification obligations in respect of which no claim
has been, or in the Agent’s reasonable determination, will be asserted) and
(ii) upon delivery of a Notice of Reduction to the Agent (who will provide each
Lender with a copy promptly upon receipt thereof) at least one Business Day
prior to such reduction and with the prior written consent of the Agent, the
Borrower may reduce in part the portion of the aggregate Commitments that
exceeds the sum of all Advances Outstanding, all accrued and unpaid Yield (pro
rata with respect to the portion of the aggregate Commitments so reduced), any
Breakage Fees, any Hedge Breakage Costs, and all accrued and unpaid costs and
expenses of the Agent and the Lenders relating to such partial termination, pro
rata to each Lender; provided, further, that no Event of Default or Unmatured
Event of Default would result from such partial reduction in the aggregate
Commitments.  Any termination of this Agreement shall be subject to
Section 11.05.

 

70

--------------------------------------------------------------------------------


 

SECTION 2.19             Extension of Stated Maturity Date and Reinvestment
Period.

 

(a)           The Borrower may make a request to the Lenders to extend the date
set forth in the definition of “Stated Maturity Date” or the date set forth in
clause (i) of the definition of “Reinvestment Period” and such dates may be
extended by mutual agreement among the Agent, each of the Lenders, the Borrower
and the Servicer. The Borrower confirms that any of the Lenders or the Agent, in
their sole and absolute discretion, without regard to the value or performance
of the Loan Assets or any other factor, may elect not to extend the Stated
Maturity Date or the date set forth in clause (i) of the definition of
“Reinvestment Period”.

 

SECTION 2.20             Collections and Allocations.

 

(a)           The Servicer shall promptly identify all Available Collections
received in the Collection Account as being on account of Interest Collections
or Principal Collections and shall segregate all Principal Collections and
Interest Collections and transfer the same to the Principal Collection Account
and the Interest Collection Account, respectively.  If, notwithstanding
compliance with Section 5.03(q), the Servicer receives any collections directly,
the Servicer shall transfer, or cause to be transferred, any such collections
received directly by it (if any) to the Collection Account by the close of
business within two Business Days after such Collections are received; provided
that the Servicer shall identify to the Collateral Agent any collections
received directly by the Servicer as being on account of Interest Collections or
Principal Collections.  The Servicer shall further include a statement as to the
amount of Principal Collections and Interest Collections on deposit in the
Principal Collection Account and the Interest Collection Account, as well as the
amount on deposit in the Unfunded Exposure Account, on each Reporting Date in
the Servicing Report delivered pursuant to Section 6.08(b).

 

(b)           On the Cut-Off Date with respect to any Loan Asset, the Servicer
will deposit into the Collection Account all Available Collections received in
respect of Eligible Loan Assets being transferred to and included as part of the
Collateral Portfolio on such date.

 

(c)           With the prior written consent of the Agent (a copy of which will
be provided by the Servicer to the Trustee), the Servicer may withdraw from the
Collection Account any deposits thereto constituting Excluded Amounts if the
Servicer has, prior to such withdrawal and consent, delivered to the Agent a
report setting forth the calculation of such Excluded Amounts in form and
substance satisfactory to the Agent in its sole discretion.

 

(d)           Prior to notice of exclusive control, the Servicer shall, pursuant
to written instruction (which may be in the form of standing instructions),
direct the Trustee to invest, or cause the investment of, funds on deposit in
the Controlled Accounts in Permitted Investments, from the date of this
Agreement until the Collection Date. Absent any such written instruction, such
funds shall not be invested. A Permitted Investment acquired with funds
deposited in any Controlled Account shall mature not later than the Business Day
immediately preceding any Payment Date, and shall not be sold or disposed of
prior to its maturity unless the Servicer determines there is a substantial risk
of material deterioration of such Permitted Investment, in its commercially
reasonable discretion. All such Permitted Investments shall be registered in the
name of the Bank or its nominee for the benefit of the Agent or Trustee, and
otherwise comply with assumptions of the legal opinions of Latham & Watkins LLP
dated the Restatement Date

 

71

--------------------------------------------------------------------------------


 

and delivered in connection with this Agreement (and any subsequent bringdown
opinions of Latham & Watkins LLP delivered thereafter). All income and gain
realized from any such investment, as well as any interest earned on deposits in
any Controlled Account shall be distributed in accordance with the provisions of
Article II hereof. In the event the Borrower or Servicer direct the funds to be
invested in investments which are not Permitted Investments, the Borrower shall
deposit in the Collection Account or the Unfunded Exposure Account, as the case
may be (with respect to investments made hereunder of funds held therein), an
amount equal to the amount of any actual loss incurred, in respect of any such
investment, immediately upon realization of such loss. None of the Bank, the
Trustee, the Agent or any Lender shall be liable for the amount of any loss
incurred, in respect of any investment, or lack of investment, of funds held in
any Controlled Account.

 

(e)           Until the Collection Date, the Borrower shall have no rights of
direction or withdrawal, with respect to amounts held in any Controlled Account,
except to the extent explicitly set forth in Section 2.04 or Section 2.21.

 

SECTION 2.21             Reinvestment of Principal Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Trustee and the Agent, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collection Account:

 

(a)           prior to the end of the Reinvestment Period, withdraw such funds
for the purpose of reinvesting in additional Eligible Loan Assets to be Pledged
hereunder; provided that the following conditions are satisfied:

 

(i)            all conditions precedent set forth in Section 3.04 have been
satisfied;

 

(ii)           no Event of Default has occurred, or would result from such
withdrawal and reinvestment, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such withdrawal and reinvestment;

 

(iii)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 hereof shall continue to be correct in all material respects,
except to the extent relating to an earlier date;

 

(iv)          the Servicer provides same day written notice to the Agent (who
will provide each Lender with a copy promptly upon receipt thereof) and the
Trustee by facsimile or email (to be received no later than 1:00 p.m. on such
day) of the request to withdraw Principal Collections and the amount of such
request;

 

(v)           the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer; and

 

(vi)          the Trustee provides to the Agent by facsimile or e-mail (to be
received no later than 1:30 p.m. on that same day) a statement reflecting the
total amount

 

72

--------------------------------------------------------------------------------


 

on deposit as of the opening of business on such day in the Principal Collection
Account; or

 

(b)           prior to the Facility Maturity Date, withdraw such funds for the
purpose of making payments in respect of the Advances Outstanding at such time
in accordance with and subject to the terms of Section 2.18(a).

 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Trustee and the Agent), the
Trustee will release funds from the Principal Collection Account to the Servicer
in an amount not to exceed the lesser of (A) the amount requested by the
Servicer and (B) the amount on deposit in the Principal Collection Account on
such day.

 

SECTION 2.22             Additional Lenders; Increase of Commitment.

 

The Borrower may, with the written consent of the Agent (not to be unreasonably
withheld or delayed), add additional Persons as Lenders and/or increase the
Commitments hereunder; provided that the Commitment of any Lender may only be
increased with the prior written consent of such Lender and the Agent.  Each
additional Lender shall become a party hereto by executing and delivering to the
Agent and the Borrower a Joinder Supplement and a transferee letter
substantially in the form of Exhibit O hereto (a “Transferee Letter”).

 

SECTION 2.23             Defaulting Lenders.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)            That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 11.01.

 

(ii)           Any payment of principal, interest, fees or other amounts
received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Agent hereunder;
second, to the payment of any amounts owing by that Defaulting Lender to the
Swingline Lender hereunder; third, if so determined by the Agent or requested by
the Swingline Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline
Advance; fourth, as the Borrower may request (so long as no Unmatured Event of
Default or Event of Default exists), to the funding of any Advance in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund
Advances under this Agreement; sixth, to the payment of any amounts owing to the
other Lenders or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or

 

73

--------------------------------------------------------------------------------


 

the Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Unmatured Event of Default or Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances or funded participations in Swingline
Advances in respect of which that Defaulting Lender has not fully funded its
appropriate share, such payment shall be applied solely to pay the Advances of,
and funded participations in Swingline Advances owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Advances of, or funded participations in Swingline Advances owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.23 shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)          During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Swingline Advances pursuant to
Section 2.25, the “Pro Rata Share” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided that (x) each such reallocation shall be given effect only if the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Swingline Advances shall not exceed the positive difference,
if any, of (A) the Commitment of that non-Defaulting Lender minus (B) the
aggregate outstanding principal amount of the Advances of that Lender.

 

(iv)          Promptly on demand by the Agent from time to time, the Borrower
shall deliver to the Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to the Swingline Lender (after giving effect to
clause (iii) above) on terms reasonably satisfactory to the Agent and the
Swingline Lender (and such cash collateral shall be in dollars).  Any such cash
collateral shall be deposited in a separate account with the Agent, subject to
the exclusive dominion and control of the Agent, as collateral (solely for the
benefit of the Swingline Lender) for the payment and performance of each
Defaulting Lender’s Pro Rata Share of outstanding Swingline Advances.

 

(v)           Promptly on demand by the Swingline Lender or the Agent from time
to time, the Borrower shall prepay Swingline Advances in an amount of all
Fronting Exposure with respect to the Swingline Lender (after giving effect to
clause (iii) above).

 

(vi)          For any period during which that Lender is a Defaulting Lender,
that Defaulting Lender shall not be entitled to receive any Non-Usage Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender).

 

74

--------------------------------------------------------------------------------


 

(b)           If the Agent and the Swingline Lender agree in writing in their
sole good faith discretion (other than in the case of any agreement with respect
to a Lender that is a Defaulting Lender specified in the parenthetical in clause
(iv) of the definition thereof, subject to the consent of the Borrower, not to
be unreasonably withheld, delayed or conditioned ) that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Advances of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Advances to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Shares (without giving effect to Section 2.23(a)(iii) above),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.  For the avoidance of doubt, no
Breakage Fees shall be payable to any Lender under this Section 2.23(b).

 

SECTION 2.24             Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.11, the Borrower may request such Lender provide an
estimate of the costs and expenses that would be incurred by such Lender in
connection with designating a different lending office for funding or booking
its Advances hereunder or assigning its rights and obligations hereunder to
another of its offices, branches or affiliates, in each case, which designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10 or Section 2.11, as the case may be, in the future and (ii) would
not otherwise be disadvantageous to such Lender.  Upon receipt of such estimate,
the Borrower may approve the proposed designation or assignment, in which case
the Lender shall use reasonable efforts to effect the same.  The Borrower hereby
agrees to pay all reasonable invoiced costs and expenses incurred by any Lender
in connection with any such approved designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, or if any Lender is a Defaulting Lender hereunder, or if any
Lender does not consent to any amendment or modification (including in the form
of a consent or waiver) pursuant to Section 11.01 and such Lender’s consent is
required for such amendment or modification (so long as at the time of such
replacement, each such replacement Lender consents to such amendment or
modification), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender (other than the
Designated Lender as to which the terms of this Section 2.24(b) which relate to
such Lender not consenting to any amendment or modification shall not apply) to
(x) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.04), all of its
interests, rights and

 

75

--------------------------------------------------------------------------------


 

obligations under this Agreement and the Transaction Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment) or (y) terminate all of its interests, rights
and obligations under this Agreement and the Loan Documents and reduce the
aggregate Commitments outstanding; provided that:

 

(i)            (A) if such Lender’s Commitments have been assigned pursuant to
clause (x) above, such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) or (B) if such Lender’s Commitments
have been terminated pursuant to clause (y) above, such Lender shall have
received payment of all such amounts payable to it hereunder from the Borrower;

 

(ii)           in the case of any such assignment, delegation or termination
resulting from a claim for compensation under Section 2.10 or payments required
to be made pursuant to Section 2.11, such assignment, delegation or termination
will result in a reduction in such compensation or payments thereafter; and

 

(iii)          such assignment, delegation or termination does not conflict with
Applicable Law.

 

(c)           A Lender shall not be required to make any such assignment,
delegation or termination if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment, delegation or termination cease to apply.

 

SECTION 2.25             Refunding of Swingline Advances.

 

(a)           Each Swingline Advance shall be refunded by the Lenders on the
second Business Day following the date of such Swingline Advance (each such
date, a “Swingline Refund Date”).  Such refundings shall be made by the Lenders
in accordance with their respective Pro Rata Shares and shall thereafter be
reflected as Advances of the Lenders on the books and records of the Agent. 
Each Lender shall fund its respective Pro Rata Share of Advances as required to
repay Swingline Advances outstanding to the Swingline Lender no later than 12:00
noon on the applicable Swingline Refund Date.

 

(b)           The Borrower shall pay to the Swingline Lender, within fourteen
(14) days of demand, the amount of such Swingline Advances to the extent amounts
received from the Lenders are not sufficient to repay in full the outstanding
Swingline Advances requested or required to be refunded.  If any portion of any
such amount paid to the Swingline Lender shall be recovered by or on behalf of
the Borrower from the Swingline Lender in bankruptcy or otherwise, the loss of
the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Pro Rata Shares.

 

(c)           Each Lender acknowledges and agrees that its obligation to refund
Swingline Advances in accordance with the terms of this Section 2.25 is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without

 

76

--------------------------------------------------------------------------------


 

limitation, non-satisfaction of the conditions set forth in Section 3.02. 
Further, each Lender agrees and acknowledges that if prior to the refunding of
any outstanding Swingline Advances pursuant to this Section 2.25, a Bankruptcy
Event relating to the Borrower, the Equityholder or the Transferor shall have
occurred, each Lender will, on the date the applicable Advance would have been
made, purchase an undivided participating interest in the Swingline Advance to
be refunded in an amount equal to its Pro Rata Share of the aggregate amount of
such Swingline Advance.  Each Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount.  Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Advance, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

 

(d)           Notwithstanding anything to the contrary contained in this
Section 2.25, the Swingline Lender shall not be obligated to make any Swingline
Advance at a time when any other Lender is a Defaulting Lender, unless the
Swingline Lender has entered into arrangements (which may include the delivery
of cash collateral) with the Borrower or such Defaulting Lender which are
satisfactory to the Swingline Lender to eliminate the Swingline Lender’s
Fronting Exposure (after giving effect to Section 2.23(a)(iii)) with respect to
any such Defaulting Lender.

 

ARTICLE III.

 

CONDITIONS PRECEDENT

 

SECTION 3.01             Conditions Precedent to Effectiveness.

 

(a)           This Agreement shall be effective upon satisfaction of the
conditions precedent that:

 

(i)            all reasonable up-front expenses and fees (including legal fees
and any fees required under any Lender Fee Letter and the Trustee and Collateral
Custodian Fee Letter) that are invoiced at or prior to the Restatement Date
shall have been paid in full;

 

(ii)           [Reserved];

 

(iii)          any and all information submitted to each Lender and the Agent by
the Borrower, the Transferor, the Equityholder or the Servicer or any of their
Affiliates is true, accurate, complete in all material respects and not
misleading in any material respect;

 

(iv)          each Lender shall have received all documentation and other
information requested by such Lender in its sole discretion and/or required by
regulatory authorities with respect to the Borrower, the Transferor and the
Servicer under applicable “know your customer” and anti-money laundering
rules and regulations, including,

 

77

--------------------------------------------------------------------------------


 

without limitation, the USA PATRIOT Act, all in form and substance reasonably
satisfactory to each Lender;

 

(v)           the Agent shall have received on or before the date of such
effectiveness the items listed in Schedule I hereto, each in form and substance
satisfactory to the Agent and each Lender;

 

(vi)          the Agent and the Lenders have received approval from their
internal credit committee and all other necessary approvals, as required by the
Agent, in its sole discretion; and

 

(vii)         no material adverse effect on the business, assets, financial
conditions or performance of the Servicer and its subsidiaries, including the
Borrower, on a consolidated basis, has occurred.

 

(b)           By its execution and delivery of this Agreement, each of the
Borrower and the Servicer hereby certifies that, and the Agent hereby
acknowledges that, each of the conditions precedent to the effectiveness of this
Agreement set forth in this Section 3.01 have been satisfied.

 

SECTION 3.02             Conditions Precedent to All Advances. Each Advance
(including the Initial Advance, except as explicitly set forth below) and each
Swingline Advance to the Borrower from the Lenders shall be subject to the
further conditions precedent that:

 

(a)           On the Advance Date of such Advance, the following statements
shall be true and correct, and the Borrower by accepting any amount of such
Advance shall be deemed to have certified that:

 

(i)            the Servicer (on behalf of the Borrower) shall have delivered to
the Agent (with a copy to the Collateral Custodian and copies of the Notice of
Borrowing and Borrowing Base Certificate to the Trustee only) no later than
3:00 p.m. on the date that is one Business Day prior to the related Advance Date
(and with respect to Swingline Advances no later than 5:00 p.m. on the related
Advance Date): (A) a Notice of Borrowing, (B) a Borrowing Base Certificate,
(C) a Loan Asset Schedule and (D) except with respect to an Advance under
Section 2.02(f), Loan Assignments in the form of Exhibit A to the Purchase and
Sale Agreements (including Schedule I thereto) and containing such additional
information as may be reasonably requested by the Agent (who will provide each
Lender with a copy promptly upon receipt thereof);

 

(ii)           except with respect to an Advance under Section 2.02(f), the
Borrower shall have delivered to the Collateral Custodian (with a copy to the
Agent (who will provide each Lender with a copy promptly upon receipt thereof)),
no later than 2:00 p.m. one Business Day prior to the related Advance Date, a
faxed or e-mailed copy of the duly executed original promissory notes of the
Loan Assets (and, in the case of any Noteless Loan Asset, a fully executed
assignment agreement) and if any Loan Assets are closed in escrow, a certificate
(in the form of Exhibit K) from the closing attorneys of such Loan Assets
certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist

 

78

--------------------------------------------------------------------------------


 

and the Required Loan Documents to be in the possession of the Collateral
Custodian within five Business Days of any related Advance Date as to any Loan
Assets;

 

(iii)          the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all material respects, and (except with
respect to an Advance required by Section 2.02(f)) there exists no breach of any
covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving
effect to the Advance to take place on such Advance Date and to the application
of proceeds therefrom, on and as of such day as though made on and as of such
date (other than any representation and warranty that is made as of a specific
date);

 

(iv)          on and as of such Advance Date, after giving effect to such
Advance and the addition to the Collateral Portfolio of the Eligible Loan Assets
being acquired by the Borrower using the proceeds of such Advance (except with
respect to an Advance required by Section 2.02(f)), the Advances Outstanding
does not exceed the Borrowing Base;

 

(v)           no Event of Default has occurred, or would result from such
Advance, and no Unmatured Event of Default or Borrowing Base Deficiency exists
or would result from such Advance;

 

(vi)          no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

 

(vii)         since the Closing Date, no material adverse change has occurred in
the ability of the Servicer, Transferor, the Equityholder or the Borrower to
perform its obligations under any Transaction Document;

 

(viii)        no Liens exist in respect of Taxes which are prior to the lien of
the Trustee on the Eligible Loan Assets to be Pledged on such Advance Date; and

 

(ix)          all terms and conditions of each Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Advance Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Trustee, for the benefit of the Secured Parties, a
first priority perfected security interest (subject only to Permitted Liens) in
such Eligible Loan Assets and the Portfolio Assets related thereto and the
proceeds thereof shall have been made, taken or performed, and with respect to
each Eligible Loan Asset so assigned pursuant to each Purchase and Sale
Agreement, the Transferor and the Equityholder shall not have been subject to
any Change of Control since the Restatement Date, other than a Change of Control
previously approved by the Agent in writing.

 

79

--------------------------------------------------------------------------------


 

(b)           The Agent shall have approved in its sole and absolute discretion
each of the Eligible Loan Assets identified in the applicable Loan Asset
Schedule for inclusion in the Collateral Portfolio on the applicable Advance
Date.

 

(c)           No Applicable Law shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Pledge of Eligible Loan Assets in accordance with the
provisions hereof.

 

(d)           With respect to any Advance or Swingline Advance (except with
respect to an Advance required by Section 2.02(f)), the proposed Advance Date
shall take place during the Reinvestment Period and the Facility Maturity Date
has not yet occurred.

 

(e)           The Borrower shall have paid all fees then required to be paid, in
accordance with the provisions of the Transaction Documents, including all fees
required hereunder and under any Lender Fee Letter and the Trustee and
Collateral Custodian Fee Letter and shall have, in accordance with the
provisions of the Transaction Documents, reimbursed the Lenders, the Agent, the
Collateral Custodian, the Bank and the Trustee for all fees, costs and expenses
of closing the transactions contemplated hereunder and under the other
Transaction Documents, including (i) the reasonable attorney fees and (ii) any
other invoiced legal and document preparation costs incurred by the Agent, the
Lenders and the Trustee.

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance or Swingline Advance shall give rise to a right of the
Agent and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance and direct the
Borrower to pay to the applicable Lender an amount equal to the Advances made
during any such time that any of the foregoing conditions precedent were not
satisfied.

 

SECTION 3.03             Advances Do Not Constitute a Waiver. No Advance made
hereunder shall constitute a waiver of any condition to any Lender’s obligation
to make such an advance unless such waiver is in writing and executed by such
Lender.

 

SECTION 3.04             Conditions to Pledges of Loan Assets. Each Pledge of an
additional Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible
Loan Asset pursuant to Section 2.07(a) or (e), an additional Eligible Loan Asset
pursuant to Section 2.21 or any other Pledge of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Trustee by
the Borrower):

 

(a)           the Servicer (on behalf of the Borrower) shall have delivered to
the Agent (with a copy to the Collateral Custodian and copies of the Notice of
Borrowing and Borrowing Base Certificate to the Trustee only) no later than
3:00 p.m. on the date that is one Business Day prior to the related Cut-Off
Date: (A) a Borrowing Base Certificate, (B) a Loan Asset Schedule and (C) Loan
Assignments in the form of Exhibit A to the Purchase and Sale Agreements
(including Schedule I thereto) and containing such additional information as may
be reasonably requested by the Agent (who will provide each Lender with a copy
promptly upon receipt thereof);

 

80

--------------------------------------------------------------------------------


 

(b)           the Borrower shall have delivered to the Collateral Custodian
(with a copy to the Agent (who will provide each Lender with a copy promptly
upon receipt thereof)), no later than 2:00 p.m. one Business Day prior to the
related Cut-Off Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are closed
in escrow, a certificate (in the form of Exhibit K) from the closing attorneys
of such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian within five Business Days of any related Cut-Off Date as to
any Loan Assets;

 

(c)           no Liens exist in respect of Taxes which are prior to the lien of
the Trustee on the Eligible Loan Assets to be Pledged on such Cut-Off Date;

 

(d)           all terms and conditions of each Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Cut-Off Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Trustee, for the benefit of the Secured Parties, a
first priority perfected security interest (subject only to Permitted Liens) in
such Eligible Loan Assets and the Portfolio Assets related thereto and the
proceeds thereof shall have been made, taken or performed;

 

(e)           the Agent shall have approved in its sole and absolute discretion
each of the Eligible Loan Assets identified in the applicable Loan Asset
Schedule for inclusion in the Collateral Portfolio on the applicable Cut-Off
Date;

 

(f)            no Event of Default has occurred, or would result from such
Pledge, and no Unmatured Event of Default exists, or would result from such
Pledge (other than, with respect to any Pledge of an Eligible Loan Asset
necessary to cure a Borrowing Base Deficiency in accordance with Section 2.06 or
2.07, an Unmatured Event of Default arising solely pursuant to such Borrowing
Base Deficiency);

 

(g)           on and as of such day, immediately after giving effect to such
Pledge, each Collateral Quality Test shall be satisfied, or, if any Collateral
Quality Test shall not be satisfied, the Borrower’s level of compliance with
such Collateral Quality Test shall be improved or maintained; and

 

(h)           the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all material respects, and there exists no
breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before
and after giving effect to the Pledge to take place on such Cut-Off Date, on and
as of such day as though made on and as of such date (other than any
representation and warranty that is made as of a specific date).

 

81

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01             Representations and Warranties of the Borrower.  The
Borrower hereby represents and warrants, as of the Restatement Date, as of each
applicable Cut-Off Date, as of each applicable Advance Date, as of each Payment
Date and as of each other date provided under this Agreement or the other
Transaction Documents on which such representations and warranties are required
to be (or deemed to be) made (unless a specific date is specified below):

 

(a)           Organization, Good Standing and Due Qualification.  The Borrower
is a limited liability company duly organized, validly existing and in good
standing under the laws of Delaware (subject to Section 5.02(r)) and has the
power and all licenses necessary to own its assets and to transact the business
in which it is engaged and is duly qualified and in good standing under the laws
of each jurisdiction where the transaction of such business or its ownership of
the Loan Assets and the Collateral Portfolio requires such qualification.

 

(b)           Power and Authority; Due Authorization; Execution and Delivery. 
The Borrower has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party, and
to grant to the Trustee, for the benefit of the Secured Parties, a first
priority perfected security interest in the Collateral Portfolio on the terms
and conditions of this Agreement, subject only to Permitted Liens.

 

(c)           Binding Obligation.  This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

(d)           All Consents Required.  No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower of this Agreement or
any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

 

(e)           No Violation.  The execution, delivery and performance of this
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered pursuant hereto or thereto in connection with the
Pledge of the Collateral Portfolio will not (i) create any Lien on the
Collateral Portfolio other than Permitted Liens or (ii) violate any Applicable
Law or the certificate of formation or limited liability company agreement of
the Borrower or (iii) violate any contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.

 

82

--------------------------------------------------------------------------------


 

(f)            No Proceedings.  There is no litigation or administrative
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened against the Borrower or any properties of the Borrower, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Borrower is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have Material Adverse Effect.

 

(g)           Selection Procedures.  In selecting the Loan Assets to be Pledged
pursuant to this Agreement, no selection procedures were employed which are
intended to be adverse to the interests of the Lenders.

 

(h)           Bulk Sales.  The grant of the security interest in the Collateral
Portfolio by the Borrower to the Trustee, for the benefit of the Secured
Parties, pursuant to this Agreement, is in the ordinary course of business for
the Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

(i)            Pledge of Collateral Portfolio.  Except as otherwise expressly
permitted by the terms of this Agreement, no item of Collateral Portfolio has
been sold, transferred, assigned or pledged by the Borrower to any Person, other
than as contemplated by Article II and the Pledge of such Collateral Portfolio
to the Trustee, for the benefit of the Secured Parties, pursuant to the terms of
this Agreement.

 

(j)            Indebtedness.  The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

 

(k)           Sole Purpose.  The Borrower has been formed solely for the purpose
of engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

 

(l)            No Injunctions.  No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.

 

(m)          Taxes.  The Borrower has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all tax returns (including,
without limitation, all foreign, federal, state, local and other tax returns)
required to be filed by it, is not liable for Taxes payable by any other Person
and has paid or made adequate provisions for the payment of all Taxes,
assessments and other governmental charges due and payable from the Borrower
except for those Taxes being contested in good faith by appropriate proceedings
and in respect of which it has established proper reserves on its books. No Tax
lien or similar adverse claim has been filed, and no claim is being asserted,
with respect to any such Tax, assessment or other governmental

 

83

--------------------------------------------------------------------------------


 

charge. Any Taxes, fees and other governmental charges due and payable by the
Borrower, as applicable, in connection with the execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby or thereby have been paid or shall have been paid if and when due.

 

(n)           Location.  The Borrower’s location (within the meaning of
Article 9 of the UCC) is Delaware. The chief executive office of the Borrower
(and the location of the Borrower’s records regarding the Collateral Portfolio
(other than those delivered to the Collateral Custodian)) is located at the
address set forth under its name in Section 11.02 (or at such other address as
shall be designated by such party in a written notice to the other parties
hereto).

 

(o)           Tradenames.  Except as permitted hereunder, the Borrower’s legal
name is as set forth in this Agreement. Except as permitted hereunder, the
Borrower has not changed its name since its formation; does not have tradenames,
fictitious names, assumed names or “doing business as” names other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Agent upon receipt of a notice delivered to the Agent (who will provide each
Lender with a copy promptly upon receipt thereof) pursuant to Section 5.02(r));
the Borrower’s only jurisdiction of formation is Delaware, and, except as
permitted hereunder, the Borrower has not changed its jurisdiction of formation.

 

(p)           Solvency.  The Borrower is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Borrower is solvent, and the transactions
under this Agreement and any other Transaction Document to which the Borrower is
a party do not and will not render the Borrower insolvent. The Borrower is
paying its debts as they become due (subject to any applicable grace period);
and the Borrower, after giving effect to the transactions contemplated hereby,
will have adequate capital to conduct its business.

 

(q)           No Subsidiaries.  The Borrower has no Subsidiaries other than in
connection with retaining equity pursuant to Section 6.05.

 

(r)            Value Given.  The Borrower has given fair consideration and
reasonably equivalent value to the Equityholder in exchange for the purchase of
the Loan Assets (or any number of them) from the Equityholder pursuant to the
Second Tier Purchase and Sale Agreement. No such transfer has been made for or
on account of an antecedent debt owed by the Borrower to the Equityholder and no
such transfer is or may be voidable or subject to avoidance under any section of
the Bankruptcy Code.

 

(s)            Reports Accurate.  All Servicer’s Certificates, Servicing
Reports, Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Borrower (or the Servicer on its behalf) to
the Agent, the Trustee, the Lenders or the Collateral Custodian in connection
with this Agreement are, as of their date, accurate, true and correct in all
material respects; provided that, solely with respect to written or electronic
information furnished by the Borrower (or the Servicer on its behalf) which was
provided to the Borrower (or the Servicer on its behalf) from an Obligor with
respect to a Loan Asset, such information need only be accurate, true and
correct in all material respects to the knowledge of the Borrower (or the
Servicer on its

 

84

--------------------------------------------------------------------------------


 

behalf); provided, further, that the foregoing proviso shall not apply to any
information presented in a Servicer’s Certificate, Servicing Report, Notice of
Borrowing or Borrowing Base Certificate.

 

(t)            Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

(u)           No Adverse Agreements.  There are no agreements in effect
adversely affecting the rights of the Borrower to make, or cause to be made, the
grant of the security interest in the Collateral Portfolio contemplated by
Section 2.13.

 

(v)           Event of Default/Unmatured Event of Default.  No event has
occurred which constitutes an Event of Default, and no event has occurred and is
continuing which constitutes an Unmatured Event of Default (other than any Event
of Default or Unmatured Event of Default which has previously been disclosed to
the Agent as such).

 

(w)          Servicing Standard.  Each of the Loan Assets was underwritten or
acquired and is being serviced in conformance with the standard underwriting,
credit, collection, operating and reporting procedures and systems of the
Servicer or the Transferor.

 

(x)           ERISA.  The present value of all vested benefits under each
“employee pension benefit plan”, as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by the Borrower or any ERISA Affiliate of the
Borrower, or to which the Borrower or any ERISA Affiliate of the Borrower
contributes or has an obligation to contribute, or has any liability (each, a
“Pension Plan”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date for such Pension Plan) determined in accordance with
the assumptions used for funding such Pension Plan pursuant to Sections 412 and
430 of the Code for the applicable plan year.  No prohibited transactions
(within the meaning of Section 406(a) or (b) of ERISA or Section 4975 of the
Code) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, failure to meet the minimum
funding standard set forth in Section 302(a) of ERISA and Section 412(a) of the
Code with respect to any Pension Plan, withdrawal from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which the Borrower or any ERISA
Affiliate of the Borrower was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, or Reportable Events have
occurred with respect to any Pension Plan that, in the aggregate, could subject
the Borrower to any material Tax penalty or other liability.  No notice of
intent to terminate a Pension Plan has been filed under Section 4041 of ERISA,
nor has any Pension Plan been terminated under Section 4041 of ERISA, nor has
the Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer a Pension Plan under Section 4042 of ERISA and
no event has occurred or condition exists that

 

85

--------------------------------------------------------------------------------


 

constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.

 

(y)           Allocation of Charges.  There is not any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

(z)           Broker-Dealer.  The Borrower is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(aa)         Instructions to Obligors. The Collection Account is the only
account to which Obligors have been instructed by the Borrower, or the Servicer
on the Borrower’s behalf, to send Principal Collections and Interest Collections
on the Collateral Portfolio. The Borrower has not granted any Person other than
the Trustee, for the benefit of the Secured Parties, an interest in the
Collection Account.

 

(bb)         Second Tier Purchase and Sale Agreement.  The Second Tier Purchase
and Sale Agreement and the Second Tier Loan Assignments contemplated therein are
the only agreements pursuant to which the Borrower acquires the Collateral
Portfolio. The Original Purchase and Sale Agreement was the only agreement
pursuant to which the Borrower acquired the Collateral Portfolio prior to the
Restatement Date.

 

(cc)         Investment Company Act.  The Borrower is not required to register
as an “investment company” under the provisions of the 1940 Act.

 

(dd)         Compliance with Law.  The Borrower has complied in all material
respects with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(ee)         Collections.  The Borrower acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio Pledged hereunder are held and shall be held in trust for the benefit
of the Trustee, on behalf of the Secured Parties until deposited into the
Collection Account within two Business Days after receipt as required herein.

 

(ff)          Set-Off, etc.  No Loan Asset has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the
Borrower, the Transferor, the Equityholder or the Obligor thereof, and no
Collateral Portfolio is subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral
Portfolio or otherwise, by the Borrower, the Transferor, the Equityholder or the
Obligor with respect thereto, except, in each case, for amendments, extensions
and modifications, if any, to such Collateral Portfolio otherwise

 

86

--------------------------------------------------------------------------------


 

permitted pursuant to Section 6.04(a) of this Agreement and in accordance with
the Servicing Standard.

 

(gg)         Full Payment.  As of the applicable Cut-Off Date thereof, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan Asset will not be paid in full.

 

(hh)         Environmental.  With respect to each item of Underlying Collateral
as of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment.  As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor, the Equityholder nor the Servicer has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

 

(ii)           USA PATRIOT Act.  Neither the Borrower nor any Affiliate of the
Borrower is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(jj)           Confirmation from Transferor and Equityholder.  The Borrower has
received in writing from the Transferor and the Equityholder confirmation that
the Transferor and the Equityholder will not cause the Borrower to file a
voluntary bankruptcy petition under the Bankruptcy Code.

 

(kk)         Accuracy of Representations and Warranties.  Each representation or
warranty by the Borrower contained herein or in any certificate or other
document furnished by the Borrower pursuant hereto or in connection herewith is
true and correct in all material respects. The Borrower hereby reaffirms each
representation and warranty made pursuant to the Original Agreement and
represents and warrants that each such representation and warranty was, as of
its date, true and correct in all material respects and that, immediately prior
to this amendment and restatement of this Agreement, there existed no breach of
any covenant or

 

87

--------------------------------------------------------------------------------


 

agreement of the Original Agreement. For the avoidance of doubt, the Borrower
hereby agrees that any such breach of any representation, warranty, covenant or
agreement of the Borrower under the Original Agreement prior to the Restatement
Date shall be treated as a breach of a representation or warranty under this
Section 4.01.

 

(ll)           Reaffirmation of Representations and Warranties.  On each day
that any Advance is made hereunder, the Borrower shall be deemed to have
certified that all representations and warranties described in Section 4.01 and
Section 4.02 are correct on and as of such day as though made on and as of such
day, except for any such representations or warranties which are made as of a
specific date.

 

(mm)      Security Interest.

 

(i)            This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral Portfolio in favor of the
Trustee, on behalf of the Secured Parties, which security interest is prior to
all other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Borrower;

 

(ii)           the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “tangible chattel paper”, “accounts”,
“certificated securities”, “uncertificated securities”, “securities accounts”,
“deposit accounts”, “supporting obligations” or “insurance” (each as defined in
the applicable UCC), real property and/or such other category of collateral
under the applicable UCC as to which the Borrower has complied with its
obligations under this Section 4.01(mm);

 

(iii)          with respect to Collateral Portfolio that constitute “security
entitlements”:

 

a.             all of such security entitlements have been credited to one of
the Controlled Accounts and the securities intermediary for each Controlled
Account has agreed to treat all assets credited to such Controlled Account as
“financial assets” within the meaning of the applicable UCC;

 

b.             the Borrower has taken all steps necessary to cause the
securities intermediary to identify in its records the Borrower, subject to the
lien of the Trustee, for the benefit of the Secured Parties, as the Person
having a security entitlement against the securities intermediary in each of the
Controlled Accounts; and

 

c.             the Controlled Accounts are not in the name of any Person other
than the Borrower, subject to the lien of the Trustee, for the benefit of the
Secured Parties.  The securities intermediary of any Controlled Account which is
a “securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Servicer and the Trustee (acting at
the direction of the Agent) in accordance with the Transaction Documents,
including causing cash to be invested in Permitted Investments; provided that,
upon the delivery of a notice of exclusive control under the Collection Account
Agreement

 

88

--------------------------------------------------------------------------------


 

or Unfunded Exposure Account Agreement by the Trustee (acting at the direction
of the Agent), the securities intermediary has agreed to only follow the
entitlement orders and instructions of the Trustee, on behalf of the Secured
Parties, including with respect to the investment of cash in Permitted
Investments.

 

(iv)          all Controlled Accounts constitute “securities accounts” or
“deposit accounts” as defined in the applicable UCC;

 

(v)           with respect to any Controlled Account which constitutes a
“deposit account” as defined in the applicable UCC, the Borrower, the Bank and
the Trustee, on behalf of the Secured Parties, have entered into an account
control agreement which permits the Trustee on behalf of the Secured Parties to
direct disposition of the funds in such deposit account;

 

(vi)          the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(vii)         the Borrower has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Trustee, on behalf of the Secured Parties;

 

(viii)        the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest of the Trustee in the
Collateral Portfolio and that portion of the Loan Assets in which a security
interest may be perfected by filing granted to the Trustee, on behalf of the
Secured Parties, under this Agreement; provided that filings in respect of real
property shall not be required;

 

(ix)          other than as expressly permitted by the terms of this Agreement
and the security interest granted to the Trustee, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio.  The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Collateral Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the Second
Tier Purchase and Sale Agreement, or (B) relating to the closing of a Permitted
Securitization contemplated by Section 2.07(c), or (C) that has been terminated
and/or fully and validly assigned to the Trustee on or prior to the Closing
Date. The Borrower is not aware of the filing of any judgment or Tax lien
filings against the Borrower;

 

(x)           all original executed copies of each underlying promissory note or
copies of each Loan Asset Register, as applicable, that constitute or evidence
each Loan Asset has been, or subject to the delivery requirements contained
herein, will be delivered to the Collateral Custodian;

 

89

--------------------------------------------------------------------------------


 

(xi)          other than in the case of Noteless Loan Assets, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian, as the bailee of the Trustee, is holding the underlying promissory
notes that constitute or evidence the Loan Assets solely on behalf of and for
the Trustee, for the benefit of the Secured Parties; provided that the
acknowledgement of the Collateral Custodian set forth in Section 12.11 may serve
as such acknowledgement;

 

(xii)         none of the underlying promissory notes, or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee, on behalf of the Secured Parties;

 

(xiii)        with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Trustee, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Trustee, for the benefit of the Secured Parties, upon original issue
or registration of transfer by the Borrower of such certificated security; and

 

(xiv)        with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Trustee, on behalf of the Secured
Parties, as the registered owner of such uncertificated security.

 

SECTION 4.02             Representations and Warranties of the Borrower Relating
to the Agreement and the Collateral Portfolio.  The Borrower hereby represents
and warrants, as of the Restatement Date, as of each applicable Cut-Off Date, as
of each applicable Advance Date, as of each Payment Date and any date which Loan
Assets are Pledged hereunder and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made (unless a specific date is
specified below):

 

(a)           Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the Trustee,
for the benefit of the Secured Parties, which upon the delivery of the Required
Loan Documents to the Collateral Custodian, the crediting of Loan Assets to the
Controlled Accounts and the filing of the financing statements, shall be a valid
and first priority perfected security interest in the Loan Assets forming a part
of the Collateral Portfolio and in that portion of the Loan Assets in which a
security interest may be perfected by filing subject only to Permitted Liens. 
Neither the Borrower nor any Person claiming through or under Borrower shall
have any claim to or interest in the Controlled Accounts and, if this Agreement
constitutes the grant of a security interest in such property, except for the
interest of the Borrower in such property as a debtor for purposes of the UCC.

 

90

--------------------------------------------------------------------------------


 

(b)           Eligibility of Collateral Portfolio. As of the Restatement Date,
each Cut-Off Date and each Advance Date, (i) the Loan Asset Schedule and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct as of the related Cut-Off Date, (ii) each Loan Asset
designated on any Borrowing Base Certificate as an Eligible Loan Asset and each
Loan Asset included as an Eligible Loan Asset in any calculation of Borrowing
Base or Borrowing Base Deficiency is an Eligible Loan Asset and (iii) with
respect to each item of Collateral Portfolio, all consents, licenses, approvals
or authorizations of or registrations or declarations of any Governmental
Authority or any Person required to be obtained, effected or given by the
Borrower in connection with the transfer of a security interest in each item of
Collateral Portfolio to the Trustee, for the benefit of the Secured Parties,
have been duly obtained, effected or given and are in full force and effect. 
For the avoidance of doubt, any inaccurate representation that a Loan Asset is
an Eligible Loan Asset hereunder or under the Purchase and Sale Agreements shall
not constitute an Event of Default if the Borrower complies with
Section 2.07(e) hereunder, the Equityholder complies with Section 6.1 of the
Second Tier Purchase and Sale Agreement and the Transferor complies with
Section 6.1 of the First Tier Purchase and Sale Agreement.

 

(c)           No Fraud. Each Loan Asset was originated without any fraud or
material misrepresentation by the Transferor or, to the best of the Borrower’s
knowledge, on the part of the Obligor.

 

(d)           Reaffirmation of Representations and Warranties. The Borrower
hereby reaffirms that each representation and warranty made pursuant to
Section 4.02 of the Original Agreement and represents and warrants that each
such representation and warranty was, as of its date, true and correct in all
material respects. For the avoidance of doubt, the Borrower hereby agrees that
any such breach of any representation or warranty made by the Borrower under
Section 4.02 of the Original Agreement prior to the Restatement Date shall be
treated as a breach of a representation or warranty under this Section 4.02,
including, without limitation, for purposes of the Borrower’ obligation to
repurchase Warranty Loan Assets.

 

SECTION 4.03             Representations and Warranties of the Servicer.  The
Servicer hereby represents and warrants, as of the Restatement Date, as of each
applicable Cut-Off Date, as of each applicable Advance Date, as of each Payment
Date and as of each other date provided under this Agreement or the other
Transaction Documents on which such representations and warranties are required
to be (or deemed to be) made (unless a specific date is specified below):

 

(a)           Organization and Good Standing.  The Servicer has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Maryland (except as such jurisdiction is changed as
permitted hereunder), with all requisite corporate power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

 

(b)           Due Qualification.  The Servicer is duly qualified to do business
as a corporation and is in good standing as a corporation, and has obtained all
necessary licenses and

 

91

--------------------------------------------------------------------------------


 

approvals in all jurisdictions in which the ownership or lease of its property
and or the conduct of its business requires such qualification, licenses or
approvals.

 

(c)           Power and Authority; Due Authorization; Execution and Delivery. 
The Servicer (i) has all necessary power, authority and legal right to
(a) execute and deliver this Agreement and the other Transaction Documents to
which it is a party, (b) carry out the terms of the Transaction Documents to
which it is a party, and (ii) has duly authorized by all necessary corporate
action the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party.  This Agreement and each other
Transaction Document to which the Servicer is a party have been duly executed
and delivered by the Servicer.

 

(d)           Binding Obligation.  This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

(e)           No Violation.  The consummation of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Servicer’s
articles of incorporation or by-laws or any contractual obligation of the
Servicer, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Servicer’s properties pursuant to the terms of
any such contractual obligation, other than this Agreement, or (iii) violate any
Applicable Law.

 

(f)            No Proceedings.  There is no litigation, proceeding or
investigation pending or, to the knowledge of the Servicer, threatened against
the Servicer, before any Governmental Authority (i) asserting the invalidity of
this Agreement or any other Transaction Document to which the Servicer is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document to which the
Servicer is a party or (iii) seeking any determination or ruling that could
reasonably be expected to have Material Adverse Effect.

 

(g)           All Consents Required.  All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

 

(h)           Reports Accurate.  All Borrowing Base Certificates, information,
exhibits, financial statements, documents, books, records or reports furnished
by the Servicer to the Agent, the Trustee, the Lenders or the Collateral
Custodian in connection with this Agreement are, as of their date, accurate,
true and correct in all material respects; provided that, solely with respect to
written or electronic information furnished by the Servicer which was provided
to the Servicer from an Obligor with respect to a Loan Asset, such information
need only be accurate, true and correct in all material respects to the
knowledge of the Servicer; provided, further, that

 

92

--------------------------------------------------------------------------------


 

the foregoing proviso shall not apply to any information presented in a
Servicer’s Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate.

 

(i)            Servicing Standard.  The Servicer has complied in all material
respects with the Servicing Standard with regard to the servicing of the Loan
Assets.

 

(j)            Collections.  The Servicer acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred or Pledged hereunder are held and shall be held in trust
for the benefit of the Secured Parties until deposited into the Collection
Account within two Business Days from receipt as required herein.

 

(k)           Bulk Sales.  The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” act or similar law by
the Servicer.

 

(l)            Solvency.  The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event.  The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not solvent.

 

(m)          Taxes.  The Servicer has filed or caused to be filed all tax
returns that are required to be filed by it.  The Servicer has paid or made
adequate provisions for the payment of all Taxes and all assessments and other
governmental charges due and payable from the Servicer except for those Taxes
being contested in good faith by appropriate proceedings and in respect of which
it has established proper reserves on its books. No Tax lien or similar adverse
claim has been filed, and no claim is being asserted, with respect to any such
Tax, assessment or other governmental charge. Any Taxes, fees and other
governmental charges due and payable by the Servicer, as applicable, in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transactions contemplated hereby or thereby have
been paid or shall have been paid if and when due.

 

(n)           Exchange Act Compliance; Regulations T, U and X.  None of the
transactions contemplated herein or the other Transaction Documents (including,
without limitation, the use of the Proceeds from the sale of the Collateral
Portfolio) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

 

(o)           Security Interest.  The Servicer will take all steps necessary to
ensure that the Borrower has granted a security interest (as defined in the UCC)
to the Trustee, for the benefit of the Secured Parties, in the Collateral
Portfolio, which is enforceable in accordance with Applicable Law upon execution
and delivery of this Agreement.  Upon the filing of UCC-1 financing statements
naming the Trustee as secured party and the Borrower as debtor, the Trustee, for
the benefit of the Secured Parties, shall have a valid and first priority
perfected security interest in the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing
(except for any Permitted Liens).  All filings (including, without limitation,
such UCC filings) as are necessary for the perfection of the Secured Parties’
security interest in the Loan Assets and that portion of the Collateral
Portfolio in which a security

 

93

--------------------------------------------------------------------------------


 

interest may be perfected by filing have been (or prior to the applicable
Advance will be) made; provided that filings in respect of real property shall
not be required.

 

(p)           ERISA.  The present value of all vested benefits under each
“employee pension benefit plan”, as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by the Servicer or any ERISA Affiliate of the
Servicer or to which the Servicer or any ERISA Affiliate of the Servicer
contributes or has an obligation to contribute, or has any liability (each, a
“Servicer Pension Plan”) does not exceed the value of the assets of the Servicer
Pension Plan allocable to such vested benefits (based on the value of such
assets as of the last annual valuation date for such Servicer Pension Plan)
determined in accordance with the assumptions used for funding such Servicer
Pension Plan pursuant to Sections 412 and 430 of the Code for the applicable
plan year.  No prohibited transactions (within the meaning of Section 406(a) or
(b) of ERISA or Section 4975 of the Code) for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, failure to meet the minimum funding standard set forth in
Section 302(a) of ERISA and Section 412(a) of the Code with respect to any
Servicer Pension Plan, withdrawal from a Servicer Pension Plan subject to
Section 4063 of ERISA during a plan year in which the Servicer or any ERISA
Affiliate of the Servicer was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, or Reportable Events have
occurred with respect to any Servicer Pension Plan that, in the aggregate, could
subject the Servicer to any material Tax penalty or other liability.  No notice
of intent to terminate a Servicer Pension Plan has been filed under Section 4041
of ERISA, nor has any Servicer Pension Plan been terminated under Section 4041
of ERISA, nor has the Pension Benefit Guaranty Corporation instituted
proceedings to terminate, or appoint a trustee to administer, a Servicer Pension
Plan under Section 4042 of ERISA and no event has occurred or condition exists
that constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Servicer Pension Plan.

 

(q)           USA PATRIOT Act.  Neither the Servicer nor any Affiliate of the
Servicer is (i) a country, territory, organization, person or entity named on an
OFAC list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(r)            Environmental.  With respect to each item of Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Servicer: 
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent

 

94

--------------------------------------------------------------------------------


 

liability in connection with any release of any Hazardous Materials into the
environment. The Servicer has not received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does the Servicer, have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

(s)            No Injunctions.  No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party.

 

(t)            Instructions to Obligors. The Collection Account is the only
account to which Obligors have been instructed by the Servicer on the Borrower’s
behalf to send Available Collections on the Collateral Portfolio.

 

(u)           Allocation of Charges.  There is not any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

(v)           Servicer Termination Event.  No event has occurred which
constitutes a Servicer Termination Event (other than any Servicer Termination
Event which has previously been disclosed to the Agent as such).

 

(w)          Broker-Dealer.  The Servicer is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(x)           Compliance with Applicable Law. The Servicer has complied in all
material respects with all Applicable Law to which it may be subject, and no
Loan Asset in the Collateral Portfolio contravenes in any respect any Applicable
Law.

 

(y)           Reaffirmation of Representations and Warranties.  The Servicer
hereby reaffirms that each representation and warranty made pursuant to the
Original Agreement and represents and warrants that each such representation and
warranty was, as of its date, true and correct in all material respects and
that, immediately prior to this amendment and restatement of this Agreement,
there existed no breach of any covenant or agreement of the Servicer under the
Original Agreement prior to the Restatement Date. For the avoidance of doubt,
the Servicer hereby agrees that any such breach of any representation, warranty,
covenant or agreement under the Original Agreement shall be treated as a breach
of a representation or warranty under this Section 4.03.

 

SECTION 4.04             Representations and Warranties of the Trustee.  The
Trustee in its individual capacity and as Trustee represents and warrants as
follows:

 

(a)           Organization; Power and Authority.  It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States.  It has

 

95

--------------------------------------------------------------------------------


 

full corporate power, authority and legal right to execute, deliver and perform
its obligations as Trustee under this Agreement.

 

(b)           Due Authorization.  The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Trustee, as the case may be.

 

(c)           No Conflict.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Trustee is a party or by which it or any of its property is bound.

 

(d)           No Violation.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

 

(e)           All Consents Required.  All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Trustee, required in connection with the execution and delivery of this
Agreement, the performance by the Trustee of the transactions contemplated
hereby and the fulfillment by the Trustee of the terms hereof have been
obtained.

 

(f)            Validity, Etc.  The Agreement constitutes the legal, valid and
binding obligation of the Trustee, enforceable against the Trustee in accordance
with its terms, except as such enforceability may be limited by applicable
Bankruptcy Laws and general principles of equity (whether considered in a suit
at law or in equity).

 

SECTION 4.05             Representations and Warranties of each Lender.  Each
Lender hereby individually represents and warrants, as to itself, that it is
(a) either a “qualified institutional buyer” under Rule 144A of the Securities
Act or an institutional “accredited investor” as defined in
Rule 501(a)(1)-(3) or (7) under the Securities Act and (b) a “qualified
purchaser” under the 1940 Act.

 

SECTION 4.06             Representations and Warranties of the Collateral
Custodian.  The Collateral Custodian in its individual capacity and as
Collateral Custodian represents and warrants as follows:

 

(a)           Organization; Power and Authority.  It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States.  It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

(b)           Due Authorization.  The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.

 

96

--------------------------------------------------------------------------------


 

(c)           No Conflict.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which the Collateral Custodian is a party or by which it or any of its property
is bound.

 

(d)           No Violation.  The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.

 

(e)           All Consents Required.  All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian, required in connection with the execution and delivery
of this Agreement, the performance by the Collateral Custodian of the
transactions contemplated hereby and the fulfillment by the Collateral Custodian
of the terms hereof have been obtained.

 

(f)            Validity, Etc.  The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Bankruptcy Laws and general principles of equity
(whether considered in a suit at law or in equity).

 

ARTICLE V.

 

GENERAL COVENANTS

 

SECTION 5.01             Affirmative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)           Organizational Procedures and Scope of Business.  The Borrower
will observe all organizational procedures required by its certificate of
formation, limited liability company agreement and the laws of its jurisdiction
of formation. Without limiting the foregoing, the Borrower will limit the scope
of its business to: (i) the acquisition of Eligible Loan Assets and the
ownership and management of the Portfolio Assets and the related assets in the
Collateral Portfolio; (ii) the sale, transfer or other disposition of Loan
Assets as and when permitted under the Transaction Documents; (iii) entering
into and performing under the Transaction Documents; (iv) consenting or
withholding consent as to proposed amendments, waivers and other modifications
of the Loan Agreements to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; (v) exercising any rights
(including but not limited to voting rights and rights arising in connection
with a Bankruptcy Event with respect to an Obligor or the consensual or
non-judicial restructuring of the debt or equity of an Obligor) or remedies in
connection with the Loan Assets and participating in the committees (official or
otherwise) or other groups formed by creditors of an Obligor to the extent not
in conflict with the terms of this Agreement or any other Transaction Document;
and (vi) engaging in any activity and to exercise any powers permitted to
limited liability companies under the laws

 

97

--------------------------------------------------------------------------------


 

of the State of Delaware that are related to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.

 

(b)           Special Purpose Entity Requirements.  The Borrower will at all
times:  (i) maintain at least one Independent Director; (ii) maintain its own
separate books and records and bank accounts; (iii) hold itself out to the
public and all other Persons as a legal entity separate from the Equityholder
and any other Person (although, in connection with certain advertising and
marketing, the Borrower may be identified as a Subsidiary of Ares); (iv) have a
Board of Directors separate from that of the Equityholder and any other Person;
(v) file its own tax returns, if any, as may be required under Applicable Law,
to the extent (1) not part of a consolidated group filing a consolidated return
or returns or (2) not treated as a division for tax purposes of another
taxpayer, and pay any Taxes so required to be paid under Applicable Law in
accordance with the terms of this Agreement; (vi) except as contemplated by the
Transaction Documents, not commingle its assets with assets of any other Person;
(vii) conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence (although, in
connection with certain advertising and marketing, the Borrower may be
identified as a Subsidiary of Ares); (viii) maintain separate financial
statements, except to the extent that the Borrower’s financial and operating
results are consolidated with those of Ares in consolidated financial
statements; (ix) pay its own liabilities only out of its own funds; (x) maintain
an arm’s-length relationship with its Affiliates and the Equityholder; (xi) pay
the salaries of its own employees, if any; (xii) not hold out its credit or
assets as being available to satisfy the obligations of others; (xiii) maintain
separate office space (which may be a separately identified area in office space
shared with one or more Affiliates of the Borrower) and allocate fairly and
reasonably any overhead for shared office space; (xiv) to the extent used, use
separate stationery, invoices and checks (although, in connection with certain
advertising and marketing, the Borrower may be identified as a Subsidiary of
Ares); (xv) except as expressly permitted by this Agreement, not pledge its
assets as security for the obligations of any other Person; (xvi) correct any
known misunderstanding regarding its separate identity; (xvii) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xviii) cause its Board of Directors to meet at least annually or act pursuant
to written consent and keep minutes of such meetings and actions and observe in
all material respects all other Delaware limited liability company formalities;
(xix) not acquire the obligations or any securities of its Affiliates; and
(xx) cause the directors, officers, agents and other representatives of the
Borrower to act at all times with respect to the Borrower consistently and in
furtherance of the foregoing and in the best interests of the Borrower. Where
necessary, the Borrower will obtain proper authorization from its members for
limited liability company action.

 

(c)           Preservation of Company Existence.  The Borrower will maintain its
limited liability company existence in good standing under the laws of its
jurisdiction of formation and will promptly obtain and thereafter maintain
qualifications to do business as a foreign limited liability company in any
other state in which it does business and in which it is required to so qualify
under Applicable Law.

 

(d)           Compliance with Legal Opinions.  The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Latham & Watkins LLP, as special counsel to the
Borrower, issued in connection

 

98

--------------------------------------------------------------------------------


 

with the Purchase and Sale Agreements and relating to the issues of substantive
consolidation and true sale of the Loan Assets.

 

(e)           Deposit of Collections.  The Borrower shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(f)            Disclosure of Purchase Price.  The Borrower shall disclose to the
Agent the purchase price for each Loan Asset proposed to be transferred to the
Equityholder and then to the Borrower pursuant to the terms of the Purchase and
Sale Agreements. The Agent will provide each Lender with a copy of any such
disclosure promptly upon receipt thereof.

 

(g)           Obligor Defaults.  The Borrower shall give, or shall cause the
Servicer to give, notice to the Agent within two Business Days of the
Borrower’s, the Transferor’s or the Servicer’s actual knowledge of the
occurrence of any default by an Obligor under any Loan Asset. The Agent will
provide each Lender with a copy of any such notice promptly upon receipt
thereof.

 

(h)           Required Loan Documents.  The Borrower shall deliver to the
Collateral Custodian a hard copy of the Required Loan Documents and the Loan
Asset Checklist pertaining to each Loan Asset within five Business Days of the
Cut-Off Date pertaining to such Loan Asset.

 

(i)            Taxes.  The Borrower will file or cause to be filed its tax
returns and pay any and all Taxes imposed on it or its property as required by
the Transaction Documents (except as contemplated in Section 4.01(m)).

 

(j)            Notice of Events of Default.  The Borrower will provide the Agent
(with a copy to the Trustee) with prompt written notice of the occurrence of
each Event of Default (and in any event within one Business Day) and each
Unmatured Event of Default (and in any event within two Business Days) of which
the Servicer has knowledge or has received notice (other than notice received
from the Agent).  In addition, no later than two Business Days following the
Borrower’s knowledge or notice of the occurrence of any Event of Default or
Unmatured Event of Default, the Borrower will provide to the Trustee and the
Agent a written statement of a Responsible Officer of the Borrower setting forth
the details of such event and the action that the Borrower proposes to take with
respect thereto.  The Agent will provide each Lender with a copy of any such
notice promptly upon receipt thereof.

 

(k)           Notice of Material Events.  The Borrower shall, promptly upon
becoming aware thereof, notify the Agent of any event or other circumstance that
is reasonably likely to have a Material Adverse Effect. The Agent will provide
each Lender with a copy of any such notice promptly upon receipt thereof.

 

(l)            Notice of Income Tax Liability.  The Borrower shall furnish to
the Agent telephonic or facsimile notice within 10 Business Days (confirmed in
writing within five Business Days thereafter) of the receipt of revenue agent
reports or other written proposals, determinations or assessments of the
Internal Revenue Service or any other taxing authority which propose, determine
or otherwise set forth positive adjustments (i) to the Tax liability of

 

99

--------------------------------------------------------------------------------


 

Ares or any “affiliated group” (within the meaning of Section 1504(a)(l) of the
Code) of which Ares is a member in an amount equal to or greater than
$50,000,000 in the aggregate, or (ii) to the Tax liability of the Borrower
itself in an amount equal to or greater than $1,000,000 in the aggregate.  Any
such notice shall specify the nature of the items giving rise to such
adjustments and the amounts thereof. The Agent will provide each Lender with a
copy of any such notice promptly upon receipt thereof.

 

(m)          Notice of Auditors’ Management Letters.  The Borrower shall
promptly notify the Agent after the receipt of any auditors’ management letters
received by the Borrower or by its accountants. The Agent will provide each
Lender with a copy of any such notice promptly upon receipt thereof.

 

(n)           Notice of Breaches of Representations and Warranties under this
Agreement.  The Borrower shall promptly notify the Agent if any representation
or warranty set forth in Section 4.01 or Section 4.02 was incorrect at the time
it was given or deemed to have been given and at the same time deliver to the
Trustee and the Agent a written notice setting forth in reasonable detail the
nature of such facts and circumstances.  In particular, but without limiting the
foregoing, the Borrower shall notify the Agent in the manner set forth in the
preceding sentence before any Cut-Off Date of any facts or circumstances within
the knowledge of the Borrower which would render any of the said representations
and warranties untrue at the date when such representations and warranties were
made or deemed to have been made. The Agent will provide each Lender with a copy
of any such notice promptly upon receipt thereof.

 

(o)           Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreements.  The Borrower confirms and agrees that the
Borrower will, upon receipt of notice or discovery thereof, promptly send to the
Agent and the Trustee a notice of (i) any breach of any representation,
warranty, agreement or covenant under either of the Purchase and Sale Agreements
or (ii) any event or occurrence that, upon notice, or upon the passage of time
or both, would constitute such a breach, in each case, promptly upon learning
thereof. The Agent will provide each Lender with a copy of any such notice
promptly upon receipt thereof.

 

(p)           Notice of Proceedings.  The Borrower shall notify the Agent, as
soon as possible and in any event within three Business Days, after the Borrower
receives notice or obtains knowledge thereof, of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the Collateral Portfolio, the
Transaction Documents, the Trustee’s interest in the Collateral Portfolio, for
the benefit of the Secured Parties, or the Borrower, the Servicer, the
Equityholder or the Transferor or any of their Affiliates. For purposes of this
Section 5.01(p), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Collateral Portfolio, the Transaction
Documents, the Trustee’s interest in the Collateral Portfolio, for the benefit
of the Secured Parties, or the Borrower or the Equityholder in excess of
$1,000,000 shall be deemed to be expected to have such a Material Adverse Effect
and (ii) any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Servicer or the Transferor or any of their
Affiliates (other than the Borrower or the Equityholder) in excess of
$50,000,000 shall be deemed to be expected to have

 

100

--------------------------------------------------------------------------------


 

such a Material Adverse Effect. The Agent will provide each Lender with a copy
of any such notice promptly upon receipt thereof.

 

(q)           Notice of ERISA Reportable Events.  The Borrower shall promptly
notify the Agent after receiving notice of the occurrence of any Reportable
Event with respect to any Pension Plan, and promptly provide the Agent with a
copy of such notice.  The Agent will provide each Lender with a copy of any such
notice promptly upon receipt thereof.

 

(r)            Notice of Accounting Changes.  As soon as possible and in any
event within three Business Days after the effective date thereof, the Borrower
will provide to the Agent notice of any material change in the accounting
policies of the Borrower. The Agent will provide each Lender with a copy of any
such notice promptly upon receipt thereof.

 

(s)            Additional Documents.  The Borrower shall provide the Agent with
copies of such documents as the Agent may reasonably request evidencing the
truthfulness of the representations set forth in this Agreement.

 

(t)            Protection of Security Interest.  With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) with respect to the
Collateral Portfolio acquired on and after the Restatement Date, acquire such
Collateral Portfolio pursuant to and in accordance with the terms of the Second
Tier Purchase and Sale Agreement, (ii) (at the expense of the Servicer, on
behalf of the Borrower) take all action necessary to perfect, protect and more
fully evidence the Borrower’s ownership of such Collateral Portfolio free and
clear of any Lien other than the Lien created hereunder and Permitted Liens,
including, without limitation, (a) with respect to the Loan Assets and that
portion of the Collateral Portfolio in which a security interest may be
perfected by filing, filing and maintaining (at the expense of the Servicer, on
behalf of the Borrower), effective financing statements against the Equityholder
in all necessary or appropriate filing offices, (including any amendments
thereto or assignments thereof) and filing continuation statements, amendments
or assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof) and (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(iii) (at the expense of the Servicer, on behalf of the Borrower) take all
action necessary to cause a valid, subsisting and enforceable first priority
perfected security interest, subject only to Permitted Liens, to exist in favor
of the Trustee (for the benefit of the Secured Parties) in the Borrower’s
interests in all of the Collateral Portfolio being Pledged hereunder including
the filing of a UCC financing statement in the applicable jurisdiction
adequately describing the Collateral Portfolio (which may include an “all asset”
filing), and naming the Borrower as debtor and the Trustee as the secured party,
and filing continuation statements, amendments or assignments with respect
thereto in such filing offices, (including any amendments thereto or assignments
thereof), (iv) permit the Agent or its agents or representatives to visit the
offices of the Borrower during normal office hours and upon reasonable advance
notice examine and make copies of all documents, books, records and other
information concerning the Collateral Portfolio and discuss matters related
thereto with any of the officers or employees of the Borrower having knowledge
of such matters, and (v) take all additional action that the Agent or the
Trustee may reasonably request to perfect, protect and more fully evidence the
respective first priority perfected security interests of the parties to this
Agreement in the Collateral Portfolio, or to enable the Agent or the Trustee to
exercise or enforce any of their respective rights hereunder.

 

101

--------------------------------------------------------------------------------


 

(u)           Liens. The Borrower will promptly notify the Agent of the
existence of any Lien on the Collateral Portfolio (other than Permitted Liens)
and the Borrower shall defend the right, title and interest of the Trustee, for
the benefit of the Secured Parties, in, to and under the Collateral Portfolio
against all claims of third parties.

 

(v)           Other Documents.  At any time from time to time upon prior written
request of the Agent, at the sole expense of the Borrower, the Borrower will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Agent may reasonably request for the purposes
of obtaining or preserving the full benefits of this Agreement including the
first priority security interest (subject only to Permitted Liens) granted
hereunder and of the rights and powers herein granted (including, among other
things, authorizing the filing of such UCC financing statements as the Agent may
request).

 

(w)          Compliance with Law.  The Borrower shall at all times comply in all
material respects with all Applicable Law applicable to Borrower or any of its
assets (including, without limitation, Environmental Laws, and all federal
securities laws), and the Borrower shall do or cause to be done all things
necessary to preserve and maintain in full force and effect its legal existence,
and all licenses material to its business.

 

(x)           Proper Records.  The Borrower shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP.

 

(y)           Satisfaction of Obligations.  The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves with respect thereto have been provided on
the books of the Borrower.

 

(z)           Performance of Covenants.  The Borrower shall observe, perform and
satisfy all the material terms, provisions, covenants and conditions required to
be observed, performed or satisfied by it, and shall pay when due all costs,
fees and expenses required to be paid by it, under the Transaction Documents.
The Borrower shall pay and discharge all Taxes, levies, liens and other charges
on it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided.

 

(aa)         Tax Treatment.  The Borrower, the Transferor, the Equityholder and
the Lenders shall treat the Advances advanced hereunder as indebtedness of the
Borrower (or, so long as the Borrower is treated as a disregarded entity for
U.S. federal income tax purposes, as indebtedness of the entity of which it is
considered to be a part) for U.S. federal income tax purposes and to file any
and all tax forms in a manner consistent therewith.

 

(bb)         Maintenance of Records.  The Borrower will maintain records with
respect to the Collateral Portfolio and the conduct and operation of its
business with no less a degree of prudence than if the Collateral Portfolio were
held by the Borrower for its own account

 

102

--------------------------------------------------------------------------------


 

and will furnish the Agent, upon the reasonable request by the Agent,
information with respect to the Collateral Portfolio and the conduct and
operation of its business.

 

(cc)         Obligor Notification Forms.  The Borrower shall furnish the Trustee
and the Agent with an appropriate power of attorney to send (at the Agent’s
discretion on the Trustee’s behalf, after the occurrence or declaration of the
Facility Maturity Date but subject to the proviso in Section 7.02(a)) Obligor
notification forms to give notice to the Obligors of the Trustee’s interest in
the Collateral Portfolio and the obligation to make payments as directed by the
Agent on the Trustee’s behalf.

 

(dd)         Officer’s Certificate.  On each anniversary of the date of this
Agreement, the Borrower shall deliver an Officer’s Certificate, in form and
substance acceptable to the Agent, providing (i) a certification, based upon a
review and summary of UCC search results, that there is no other interest in the
Collateral Portfolio perfected by filing of a UCC financing statement other than
in favor of the Trustee and (ii) a certification, based upon a review and
summary of tax and judgment lien searches satisfactory to the Agent, that there
is no other interest in the Collateral Portfolio based on any tax or judgment
lien. The Agent will provide each Lender with a copy of any such Officer’s
Certificate promptly upon receipt thereof.

 

(ee)         Continuation Statements. The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statement referred to in Schedule I hereto or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:

 

(i)            authorize and deliver and file or cause to be filed an
appropriate continuation statement with respect to such financing statement and
the Trustee hereby authorizes the Borrower to file such continuation statements;
and

 

(ii)           deliver or cause to be delivered to the Trustee and the Agent an
opinion of the counsel for the Borrower, in form and substance reasonably
satisfactory to the Agent, confirming and updating the opinion delivered
pursuant to Schedule I with respect to perfection and otherwise to the effect
that the security interest hereunder continues to be an enforceable and
perfected security interest, subject to no other Liens of record except as
specified therein, provided herein or otherwise permitted hereunder, which
opinion may contain usual and customary assumptions, limitations and exceptions.

 

(ff)          Loan Asset Rating Update.  The Borrower (or the Servicer on behalf
of the Borrower) shall update the Moody’s Rating of each Loan Asset included in
the Collateral Portfolio whose Moody’s Rating is determined pursuant to clause
(iv) of the definition thereof within 12 months of the last rating estimate for
each such Loan Asset.  The Borrower shall promptly, upon receipt of written
notice or upon actual knowledge of a Responsible Officer of the Borrower, notify
the Agent in writing if at any time the Moody’s Rating of any Loan Asset
included in the Collateral Portfolio has been, or is known will be, changed or
withdrawn.  The Agent will provide each Lender with a copy of any such notice
promptly upon receipt thereof.

 

103

--------------------------------------------------------------------------------


 

SECTION 5.02             Negative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)           Special Purpose Entity Requirements.  Except as otherwise
permitted by this Agreement, the Borrower shall not (i) guarantee any obligation
of any Person, including any Affiliate; (ii) engage, directly or indirectly, in
any business, other than the actions required or permitted to be performed under
the Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents or under any Hedging
Agreement pursuant to Section 5.09 and arising in connection with ordinary
business expenses arising pursuant to the transactions contemplated by this
Agreement, any Hedging Agreement and the other Transaction Documents; (iv) make
or permit to remain outstanding any loan or advance to, or own or acquire any
stock or securities (other than any equity or other securities retained pursuant
to Section 6.05) of, any Person, except that the Borrower may invest in those
Loan Assets and other investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (v) fail to pay its debts and
liabilities from its assets when due; (vi) create, form or otherwise acquire any
Subsidiaries or (vii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

 

(b)           Requirements for Material Actions.  The Borrower shall not fail to
provide that the unanimous consent of all directors (including the consent of
the Independent Director(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.

 

(c)           Protection of Title.  The Borrower shall not take any action which
would directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

 

(d)           Transfer Limitations.  The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral
Portfolio to any person other than the Trustee for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the Agent and the
Lenders, in each case, except as otherwise expressly permitted by the terms of
this Agreement.

 

(e)           Liens.  The Borrower shall not create, incur or permit to exist
any lien, encumbrance or security interest in or on any of the Collateral
Portfolio subject to the security interest granted by the Borrower pursuant to
this Agreement, other than Permitted Liens.

 

104

--------------------------------------------------------------------------------


 

(f)            Organizational Documents.  The Borrower shall not modify or
terminate any of the organizational or operational documents of the Borrower
without the prior written consent of the Agent.

 

(g)           [Reserved].

 

(h)           Merger, Acquisitions, Sales, etc.  The Borrower shall not change
its organizational structure, enter into any transaction of merger or
consolidation or amalgamation, or asset sale (other than pursuant to Section
2.07), or liquidate, wind up or dissolve itself (or suffer any liquidation,
winding up or dissolution) without the prior written consent of the Agent.

 

(i)            Use of Proceeds.  The Borrower shall not use the proceeds of any
Advance other than (i) to finance the purchase by the Borrower from the
Equityholder on a “true sale” basis, of Collateral Portfolio pursuant to the
terms of the Second Tier Purchase and Sale Agreement, (ii) to fund the Unfunded
Exposure Account in order to establish reserves for unfunded commitments of
Revolving Loan Assets and Delayed Draw Loan Assets included in the Collateral
Portfolio or (iii) to distribute such proceeds to the Equityholder (so long as
such distribution is permitted pursuant to Section 5.02(n)).

 

(j)            Limited Assets.  The Borrower shall not hold or own any assets
that are not part of the Collateral Portfolio other than with respect to any
assets released from the Lien of the Trustee hereunder following (i) a
substitution effected in accordance with Section 2.07(a) (so long as the
Borrower has Pledged a Substitute Eligible Loan Asset in connection therewith),
(ii) an Optional Sale in connection with a Permitted Refinancing effected in
accordance with Section 2.07(c), (iii) a Lien Release Dividend effected in
accordance with Section 2.07(d), (iv) a repurchase or substitution of a Warranty
Loan Asset effected in accordance with Section 2.07(e) or (v) a transaction in
accordance with Section 2.07(g).

 

(k)           Tax Treatment.  The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U. S. federal income
tax purposes.

 

(l)            Extension or Amendment of Collateral Portfolio.  The Borrower
will not, except as otherwise permitted in Section 6.04(a) of this Agreement and
in accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

 

(m)          Second Tier Purchase and Sale Agreement.  The Borrower will not
amend, modify, waive or terminate any provision of the Second Tier Purchase and
Sale Agreement without the prior written consent of the Agent.

 

(n)           Restricted Junior Payments.  The Borrower shall not make any
Restricted Junior Payment, except that, so long as no Event of Default has
occurred or Unmatured Event of Default is continuing or would result therefrom,
the Borrower may declare and make distributions to its member on its membership
interests.

 

(o)           ERISA.  The Borrower will not (a) engage, and will exercise its
best efforts not to permit any ERISA Affiliate of the Borrower to engage, in any
prohibited

 

105

--------------------------------------------------------------------------------


 

transaction (within the meaning of Sections 406(a) or (b) of ERISA or Section
4975 of the Code) for which an exemption is not available or has not previously
been obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code with respect to any Pension Plan, (c) fail to make any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate of the Borrower may
be required to make under the agreement relating to such Multiemployer Plan or
any law pertaining thereto, (d) terminate any Pension Plan so as to result,
directly or indirectly in any liability to the Borrower, or (e) permit to exist
any occurrence of any Reportable Event with respect to any Pension Plan.

 

(p)           Instructions to Obligors.  The Borrower will not make any change,
or permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account, unless the Agent has consented to such change (such consent
not to be unreasonably withheld or delayed, it being understood that any such
account to which the Obligors may be instructed to make payments shall be
subject to an account control agreement which provides the Trustee with a first
priority perfected security interest in such account, as evidenced by an Opinion
of Counsel reasonably acceptable to the Agent).

 

(q)           Taxable Mortgage Pool Matters.  The sum of the Outstanding
Balances of all Loan Assets owned by the Borrower and that are principally
secured by an interest in real property (within the meaning of Treasury
Regulation Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the
aggregate Outstanding Balance of all Loan Assets.

 

(r)            Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its formation, make any
change to its corporate name or use any tradenames, fictitious names, assumed
names, “doing business as” names or other names (other than those listed on
Schedule II hereto, as such schedule may be revised from time to time to reflect
name changes and name usage permitted under the terms of this Section 5.02(r)
after compliance with all terms and conditions of this Section 5.02(r) related
thereto) unless, prior to the effective date of any such change in the
jurisdiction of its formation, name change or use, the Borrower receives prior
written consent from the Agent of such change and delivers to the Agent such
financing statements as the Agent may request to reflect such name change or
use, together with such Opinions of Counsel and other documents and instruments
as the Agent may request in connection therewith.  The Borrower will not change
the location of its chief executive office unless prior to the effective date of
any such change of location, the Borrower notifies the Agent of such change of
location in writing. The Borrower will not move, or consent to the Collateral
Custodian or the Servicer moving, the Loan Asset Files from the location thereof
on the Restatement Date, unless 30 days (or such shorter notice period as
consented to by the Agent) prior to the effective date of any such move, the
Borrower notifies the Agent of such move in writing. The Agent will provide each
Lender with a copy of any such financing statements, other documents and
instruments, and notices promptly upon receipt thereof.

 

(s)            Allocation of Charges.  There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or

 

106

--------------------------------------------------------------------------------


 

otherwise in respect of any Taxes, fees, assessments or other governmental
charges; provided that it is understood and acknowledged that the Borrower will
be consolidated with the Servicer for tax purposes.

 

(t)            Deposits to Special Accounts.  The Borrower will not deposit or
otherwise credit, or cause to be so deposited or credited, to the Collection
Account cash or cash proceeds other than Available Collections in respect of the
Collateral Portfolio.

 

SECTION 5.03             Affirmative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Servicer will comply in all material
respects with all Applicable Law, including those with respect to servicing the
Collateral Portfolio or any part thereof pursuant to the terms hereof.

 

(b)           Preservation of Company Existence.  The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)           Obligations and Compliance with Collateral Portfolio.  The
Servicer will duly fulfill and comply in all material respects with all
obligations on the part of the Borrower to be fulfilled or complied with under
or in connection with the administration of each item of Collateral Portfolio
and will do nothing to impair the rights of the Trustee, for the benefit of the
Secured Parties, or of the Secured Parties in, to and under the Collateral
Portfolio.  It is understood and agreed that the Servicer does not hereby assume
any obligations of the Borrower in respect of any Advances or assume any
responsibility for the performance by the Borrower of any of its obligations
hereunder or under any other agreement executed in connection herewith that
would be inconsistent with the limited recourse undertaking of the Servicer, in
its capacity as seller, under Section 2.1(e) of the First Tier Purchase and Sale
Agreement.

 

(d)           Keeping of Records and Books of Account.

 

(i)            The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral Portfolio in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

 

(ii)           The Servicer shall permit the Agent or its respective agents or
representatives, to visit the offices of the Servicer during normal office hours
and upon reasonable advance notice and examine and make copies of all documents,
books, records and other information concerning the Collateral Portfolio and the
Servicer’s servicing thereof and discuss matters related thereto with any of the
officers or employees of the Servicer having knowledge of such matters.

 

107

--------------------------------------------------------------------------------


 

(iii)          The Servicer will on or prior to the Restatement Date, mark its
master data processing records and other books and records relating to the
Collateral Portfolio with a legend, acceptable to the Agent describing (i) the
sale of the Collateral Portfolio (A) from the Transferor to the Equityholder and
(B) from the Equityholder to the Borrower and (ii) the Pledge from the Borrower
to the Trustee, for the benefit of the Secured Parties.

 

(e)           Preservation of Security Interest.  The Servicer (at its own
expense, on behalf of the Borrower) will file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Trustee, for the benefit of the Secured
Parties, in, to and under the Loan Assets and that portion of the Collateral
Portfolio in which a security interest may be perfected by filing.

 

(f)            Servicing Standard.  The Servicer will comply in all material
respects with the Servicing Standard in regard to the Collateral Portfolio.

 

(g)           Notice of Events of Default.  The Servicer will provide the Agent
(with a copy to the Trustee) with prompt written notice of the occurrence of
each Event of Default (any in any event within one Business Day) and each
Unmatured Event of Default (and in any event within two Business Days) of which
the Servicer has knowledge or has received notice (other than notice received
from the Agent).  In addition, no later than two Business Days following the
Servicer’s knowledge or notice of the occurrence of any Event of Default or
Unmatured Event of Default, the Servicer will provide to the Trustee and the
Agent a written statement of the chief financial officer or chief accounting
officer of the Servicer setting forth the details of such event and the action
that the Servicer proposes to take with respect thereto. The Agent will provide
each Lender with a copy of any such notice promptly upon receipt thereof.

 

(h)           Taxes.  The Servicer will file its tax returns and pay any and all
Taxes imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

 

(i)            Other.  The Servicer will promptly furnish to the Trustee and the
Agent such other information, documents, records or reports respecting the
Collateral Portfolio or the condition or operations, financial or otherwise, of
the Borrower or the Servicer as the Trustee and the Agent may from time to time
reasonably request in order to protect the interests of the Agent, the Trustee
or the Secured Parties under or as contemplated by this Agreement. The Agent
will provide each Lender with a copy of any such other information, documents,
records or reports promptly upon receipt thereof.

 

(j)            Notice of Proceedings Related to the Borrower, the Servicer, the
Equityholder, the Transferor and the Transaction Documents.  The Servicer shall
notify the Agent as soon as possible and in any event within three Business Days
after any executive officer of the Servicer receives notice or obtains knowledge
thereof of any settlement of, judgment (including a judgment with respect to the
liability phase of a bifurcated trial) in or commencement of any labor
controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or

 

108

--------------------------------------------------------------------------------


 

foreign, that could reasonably be expected to have a Material Adverse Effect on
the Borrower, the Servicer, the Equityholder or the Transferor (or any of their
Affiliates) or the Transaction Documents. For purposes of this Section 5.03(j),
(i) any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Transaction Documents or the Borrower or the
Equityholder in excess of $1,000,000 shall be deemed to be expected to have such
a Material Adverse Effect and (ii) any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Servicer or the Transferor
or any of their Affiliates (other than the Borrower or the Equityholder) in
excess of $50,000,000 shall be deemed to be expected to have such a Material
Adverse Effect. The Agent will provide each Lender with a copy of any such
notice promptly upon receipt thereof.

 

(k)           Deposit of Collections. The Servicer shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(l)            Loan Asset Register.

 

(i)            The Servicer shall maintain, or cause to be maintained, with
respect to each Noteless Loan Asset a register (which may be in physical or
electronic form and readily identifiable as the loan asset register) (each, a
“Loan Asset Register”) in which it will record, or cause to be recorded, (v) the
amount of such Noteless Loan Asset, (w) the amount of any principal or interest
due and payable or to become due and payable from the Obligor thereunder, (x)
the amount of any sum in respect of such Noteless Loan Asset received from the
Obligor, (y) the date of origination of such Noteless Loan Asset and (z) the
maturity date of such Noteless Loan Asset.

 

(ii)           At any time a Noteless Loan Asset is included as part of the
Collateral Portfolio pursuant to this Agreement, the Servicer shall deliver to
the Agent, the Trustee and the Collateral Custodian a copy of the related Loan
Asset Register, together with a certificate of a Responsible Officer of the
Servicer (in the form of Exhibit R) certifying to the accuracy of such Loan
Asset Register as of the applicable Cut-Off Date.

 

(m)          Special Purpose Entity Requirements.  The Servicer shall take such
actions as are necessary to cause the Borrower to be in compliance with the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b); provided that, for the avoidance of doubt, the Servicer shall
not be required to expend any of its own funds to cause the Borrower to be in
compliance with subsection 5.02(a)(v) or subsection 5.01(b)(xvii) (it being
understood that this proviso shall in no way affect the obligation of the
Servicer to manage the activities and liability of the Borrower such that the
Borrower maintains compliance with either of the foregoing subsections).

 

(n)           Notice of Accounting Changes.  As soon as possible and in any
event within three Business Days after the effective date thereof, the Servicer
will provide to the Agent notice of any material change in the accounting
policies of the Servicer. The Agent will provide each Lender with a copy of any
such notice promptly upon receipt thereof.

 

109

--------------------------------------------------------------------------------


 

(o)           Notice of Proceedings Related to the Collateral Portfolio.  The
Servicer shall notify the Agent as soon as possible and in any event within
three Business Days after any Responsible Officer of the Servicer receives
notice or has actual knowledge of any settlement of, judgment (including a
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any labor controversy, litigation, action, suit or proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that could reasonably be expected to
have a Material Adverse Effect on the Collateral Portfolio or the interests of
the Trustee or the Secured Parties in, to and under the Collateral Portfolio.
Solely, for purposes of this Section 5.03(o), any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral
Portfolio or the Trustee’s or the Secured Parties’ interest in the Collateral
Portfolio that may reduce the value of the Collateral Portfolio in excess of
$2,500,000 or more shall be deemed to be expected to have such a Material
Adverse Effect.  The Agent will provide each Lender with a copy of any such
notice promptly upon receipt thereof.

 

(p)           Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Latham & Watkins LLP, as special counsel to the
Servicer, issued in connection with the Transaction Documents and relating to
the issues of substantive consolidation and true sale of the Loan Assets.

 

(q)           Instructions to Agents and Obligors. The Servicer shall direct, or
shall cause the Transferor or the Equityholder to direct, any agent or
administrative agent for any Loan Asset to remit all payments and collections
with respect to such Loan Asset, and, if applicable, to direct the Obligor with
respect to such Loan Asset to remit all such payments and collections with
respect to such Loan Asset directly to the Collection Account. The Borrower and
the Servicer shall take commercially reasonable steps to ensure, and shall cause
the Transferor or the Equityholder to take commercially reasonable steps to
ensure, that only funds constituting payments and collections relating to Loan
Assets shall be deposited into the Collection Account.

 

(r)            Capacity as Servicer. The Servicer will ensure that, at all times
when it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

 

(s)            Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreements.  The Servicer confirms and agrees that the
Servicer will, upon receipt of notice or discovery thereof, promptly send to the
Agent and the Trustee a notice of (i) any breach of any representation,
warranty, agreement or covenant under either of the Purchase and Sale Agreements
or (ii) any event or occurrence that, upon notice, or upon the passage of time
or both, would constitute such a breach, in each case, promptly upon learning
thereof. The Agent will provide each Lender with a copy of any such notice
promptly upon receipt thereof.

 

(t)            Audits. Periodically, at the discretion of the Agent, the
Servicer shall allow the Agent and the Lenders (during normal office hours and
upon reasonable advance notice) to review the Servicer’s collection and
administration of the Collateral Portfolio in order to assess compliance by the
Servicer with the Servicing Standard, as well as with the Transaction Documents
and to conduct an audit of the Collateral Portfolio and Required Loan Documents
in

 

110

--------------------------------------------------------------------------------


 

conjunction with such a review.  Such review shall be reasonable in scope and
shall be completed in a reasonable period of time; provided that, at the
Servicer’s expense, (i) prior to the occurrence of an Event of Default, the
Agent and the Lenders shall be entitled to two (2) such audits in the aggregate
during each calendar year and, (ii) after the occurrence of an Event of Default,
the Agent and the Lenders shall be entitled to such number of audits per annum
and at such times as it shall require in its reasonable discretion.

 

(u)           Notice of Breaches of Representations and Warranties under this
Agreement.  The Servicer shall promptly, upon receipt of notice or discovery
thereof, notify the Agent if any representation or warranty set forth in Section
4.03 was incorrect at the time it was given or deemed to have been given and at
the same time deliver to the Trustee and the Agent a written notice setting
forth in reasonable detail the nature of such facts and circumstances.  In
particular, but without limiting the foregoing, the Servicer shall notify the
Agent in the manner set forth in the preceding sentence before any Cut-Off Date
of any facts or circumstances within the knowledge of the Servicer which would
render any of the said representations and warranties untrue at the date when
such representations and warranties were made or deemed to have been made. The
Agent will provide each Lender with a copy of any such notice promptly upon
receipt thereof.

 

(v)           Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve the
rights and remedies of the Trustee and the Secured Parties in any Insurance
Policies applicable to Loan Assets (to the extent the Servicer or an Affiliate
of the Servicer is the agent or servicer under the applicable Loan Agreement)
including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Trustee and
the Secured Parties; provided that, unless the Borrower is the sole lender under
such Loan Agreement, the Servicer shall only take such actions that are
customarily taken by or on behalf of a lender in a syndicated loan facility to
preserve the rights of such lender.

 

(w)          Loan Asset Rating Update.  The Servicer shall cause the Borrower
to, or shall on the Borrower’s behalf, update the Moody’s Rating of each Loan
Asset included in the Collateral Portfolio whose Moody’s Rating is determined
pursuant to clause (iv) of the definition thereof within 12 months of the last
rating estimate for each such Loan Asset. The Servicer shall promptly, upon
receipt of written notice or upon actual knowledge of a Responsible Officer of
the Servicer, notify the Agent in writing if at any time the Moody’s Rating of
any Loan Asset included in the Collateral Portfolio has been, or is known will
be, changed or withdrawn.  The Agent will provide each Lender with a copy of any
such notice promptly upon receipt thereof.

 

SECTION 5.04             Negative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)           Mergers, Acquisition, Sales, etc.  The Servicer will not
consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless the
Servicer is the surviving entity and unless:

 

111

--------------------------------------------------------------------------------


 

(i)            the Servicer has delivered to the Agent (who will provide each
Lender with a copy promptly upon receipt thereof) an Officer’s Certificate and
an Opinion of Counsel each stating that any such consolidation, merger,
conveyance or transfer and any supplemental agreement executed in connection
therewith comply with this Section 5.04 and that all conditions precedent herein
provided for relating to such transaction have been complied with and, in the
case of the Opinion of Counsel, that such supplemental agreement is legal, valid
and binding with respect to the Servicer and such other matters as the Agent may
reasonably request;

 

(ii)           the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Agent (who will provide each Lender with a
copy promptly upon receipt thereof); and

 

(iii)          after giving effect thereto, no Event of Default or Servicer
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Servicer Termination Event shall have occurred.

 

(b)           Change of Name or Location of Loan Asset Files.  The Servicer
shall not (x) change its name, move the location of its principal place of
business and chief executive office, change the offices where it keeps records
concerning the Collateral Portfolio from the address set forth under its name in
Section 11.02, or change the jurisdiction of its formation, or (y) subject to
Section 2.16 move, or consent to the Collateral Custodian moving, the Required
Loan Documents and Loan Asset Files from the location thereof on the initial
Advance Date, unless the Servicer has given at least 30 days’ (or such shorter
notice period as consented to by the Agent) written notice to the Agent (who
will provide each Lender with a copy promptly upon receipt thereof) and has
taken all actions required under the UCC of each relevant jurisdiction in order
to continue the first priority perfected security interest of the Trustee, for
the benefit of the Secured Parties, in the Collateral Portfolio.

 

(c)           Change in Payment Instructions to Obligors.  The Servicer will not
make any change in its instructions to Obligors regarding payments to be made
with respect to the Collateral Portfolio to the Collection Account, unless the
Agent has consented to such change (such consent not to be unreasonably withheld
or delayed, it being understood that any such account to which the Obligors may
be instructed to make payments shall be subject to an account control agreement
which provides the Trustee with a first priority perfected security interest in
such account, as evidenced by an Opinion of Counsel reasonably acceptable to the
Agent).

 

(d)           Extension or Amendment of Loan Assets.  The Servicer will not,
except as otherwise permitted in Section 6.04(a), extend, amend or otherwise
modify the terms of any Loan Asset (including the Underlying Collateral).

 

(e)           Taxable Mortgage Pool Matters.  The Servicer will manage the
portfolio and advise the Borrower with respect to purchases from the
Equityholder so as to not at any time allow the sum of the Outstanding Balances
of all Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation Section
301.7701(i)-1(d)(3)) to exceed 35% of the aggregate Outstanding Balance of all
Loan Assets.

 

112

--------------------------------------------------------------------------------


 

(f)            Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

SECTION 5.05             Affirmative Covenants of the Trustee.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Trustee will comply in all material
respects with all Applicable Law.

 

(b)           Preservation of Existence.  The Trustee will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.06             Negative Covenants of the Trustee.

 

From the Closing Date until the Collection Date, the Trustee will not make any
changes to the Trustee Fees without the prior written approval of the Agent and
the Borrower.

 

SECTION 5.07             Affirmative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)           Compliance with Law.  The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

(b)           Preservation of Existence.  The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)           Location of Required Loan Documents.  Subject to Article XII of
this Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth under its name
in Section 11.02 unless notice of a different address is given in accordance
with the terms hereof or unless the Agent agrees to allow certain Required Loan
Documents to be released to the Servicer on a temporary basis in accordance with
the terms hereof, except as such Required Loan Documents may be released
pursuant to the terms of this Agreement.

 

113

--------------------------------------------------------------------------------


 

SECTION 5.08             Negative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)           Required Loan Documents.  The Collateral Custodian will not
dispose of any documents constituting the Required Loan Documents in any manner
that is inconsistent with the performance of its obligations as the Collateral
Custodian pursuant to this Agreement and will not dispose of any Collateral
Portfolio except as contemplated by this Agreement.

 

(b)           No Changes in Collateral Custodian Fees.  The Collateral Custodian
will not make any changes to the Collateral Custodian Fees without the prior
written approval of the Agent and the Borrower.

 

SECTION 5.09             Covenants of the Borrower Relating to Hedging of Loan
Assets.

 

(a)           At any time prior to an Event of Default, the Borrower may enter
into Hedge Agreements for certain Fixed Rate Loan Assets with a Hedge
Counterparty with the prior consent of the Agent (such consent not to be
unreasonably withheld or delayed).  After an Event of Default or at any time
after the Spread Differential has fallen below 2.25%, the Agent may, at its sole
discretion, direct the Borrower to enter into Hedge Transactions for certain
Fixed Rate Loan Assets.

 

(b)           From the Closing Date to the Collection Date, as additional
security hereunder, the Borrower hereby assigns to the Trustee, for the benefit
of the Secured Parties, all right, title and interest of the Borrower (but none
of the obligations) in each Hedging Agreement, each Hedge Transaction, and all
present and future amounts payable by a Hedge Counterparty to the Borrower under
or in connection with the respective Hedging Agreement and Hedge Transaction(s)
with that Hedge Counterparty (“Hedge Collateral”), and grants a security
interest to the Trustee, for the benefit of the Secured Parties, in the Hedge
Collateral; provided that so long as the Hedge Counterparty is the Agent or any
Affiliate thereof, the Trustee hereby grants to the Servicer a non-exclusive
license (which shall be deemed revoked upon the occurrence of an Event of
Default) to exercise any rights under any related Hedging Agreement or Hedge
Transaction.  The Borrower acknowledges that as a result of such assignment the
Borrower may not, except as set forth in the proviso to the immediately
preceding sentence, without the prior written consent of the Agent, exercise any
rights under any Hedging Agreement or Hedge Transaction, except for the
Borrower’s right under any Hedging Agreement to enter into Hedge Transactions in
order to meet the Borrower’s obligations under Section 5.09 hereof.  Nothing
herein shall have the effect of releasing the Borrower from any of its
obligations under any Hedging Agreement or any Hedge Transaction, nor be
construed as requiring the consent of the Agent, the Lenders, the Trustee or any
Secured Party for the performance by the Borrower of any such obligations.

 

(c)           From the Closing Date to the Collection Date, the Borrower may
enter into Asset Specific Hedges in connection with Fixed Rate Loan Assets and
Floating Rate Loan Assets; provided that each such Asset Specific Hedge shall:

 

(i)            be entered into with a Hedge Counterparty and governed by a
Hedging Agreement;

 

114

--------------------------------------------------------------------------------


 

(ii)           have a notional amount such that the Hedge Notional Amount shall
be equal to the Outstanding Balance of such Asset Specific Hedged Loan Asset;

 

(iii)          provide for two series of payments to be netted against each
other, one such series being payments to be made by the Borrower to a Hedge
Counterparty (solely on a net basis) by reference to the fixed rate or floating
rate for such Asset Specific Hedged Loan Asset, as applicable, and the other
such series being payments to be made by the Hedge Counterparty to the Trustee
(solely on a net basis) at a floating rate or fixed rate, as applicable, the net
amount of which shall be paid into the Collection Account (if payable by the
Hedge Counterparty) or from the Collection Account to the extent funds are
available under Section 2.04(a)(iii), Section 2.04(b)(i) and Section
2.04(c)(iii) of this Agreement (if payable by the Borrower); provided that (i)
in connection with any Asset Specific Hedged Loan Asset which provides for
monthly interest payments, such swap payments shall be made on a monthly basis,
(ii) in connection with any Asset Specific Hedged Loan Asset which provides for
quarterly interest payments, such swap payments shall be made on a quarterly
basis in connection with the Payment Date following the calendar month in which
the Scheduled Payment with respect to such Asset Specific Hedged Loan Asset is
due and (iii) in connection with any Asset Specific Hedged Loan Asset which
provides for semi-annual interest payments, such swap payments shall be made on
a semi-annual basis in connection with the Payment Date following the calendar
month in which the Scheduled Payment with respect to such Asset Specific Hedged
Loan Asset is due; and

 

(iv)          remain in effect until the earlier of (A) the date of the last
Scheduled Payment due to occur under or with respect to such Asset Specific
Hedged Loan Asset and (B) the Facility Maturity Date.

 

(d)           The Borrower shall, promptly upon execution thereof, provide to
the Agent and the Trustee a copy of any Hedging Agreement entered into in
connection with this Agreement.

 

ARTICLE VI.

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

SECTION 6.01             Appointment and Designation of the Servicer.

 

(a)           Initial Servicer.  The Borrower, each Lender, the Hedge
Counterparty and the Agent hereby appoint Ares, pursuant to the terms and
conditions of this Agreement, as Servicer, with the authority to service,
administer and exercise rights and remedies, on behalf of the Borrower, in
respect of the Collateral Portfolio. Until the Agent gives Ares a Servicer
Termination Notice, Ares hereby accepts such appointment and agrees to perform
the duties and responsibilities of the Servicer pursuant to the terms hereof.
The Servicer and the Borrower hereby acknowledge that the Agent and the Secured
Parties are third party beneficiaries of the obligations undertaken by the
Servicer hereunder.

 

(b)           Servicer Termination Notice.  The Borrower, the Servicer, each
Lender, the Hedge Counterparty and the Agent hereby agree that, upon the
occurrence of a Servicer Termination Event, the Agent, by written notice to the
Servicer (with a copy to the Trustee) (a

 

115

--------------------------------------------------------------------------------


 

“Servicer Termination Notice”), may terminate all of the rights, obligations,
power and authority of the Servicer under this Agreement. On and after the
receipt by the Servicer of a Servicer Termination Notice pursuant to this
Section 6.01(b), the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Servicer Termination Notice
or otherwise specified by the Agent in writing or, if no such date is specified
in such Servicer Termination Notice or otherwise specified by the Agent, until a
date mutually agreed upon by the Servicer and the Agent and shall be entitled to
receive, to the extent of funds available therefor pursuant to Section 2.04, the
Servicing Fees therefor until such date. After such date, the Servicer agrees
that it will terminate its activities as Servicer hereunder in a manner that the
Agent believes will facilitate the transition of the performance of such
activities to a successor Servicer, and the successor Servicer shall assume each
and all of the Servicer’s obligations to service and administer the Collateral
Portfolio, on the terms and subject to the conditions herein set forth, and the
Servicer shall use its best efforts to assist the successor Servicer in assuming
such obligations.

 

(c)           Appointment of Replacement Servicer.  At any time following the
delivery of a Servicer Termination Notice, the Agent may, at its discretion, (i)
appoint Wells Fargo as Servicer under this Agreement and, in such case, all
authority, power, rights and obligations of the Servicer shall pass to and be
vested in Wells Fargo or (ii) appoint a new Servicer (the “Replacement
Servicer”), which appointment shall take effect upon the Replacement Servicer
accepting such appointment by a written assumption in a form satisfactory to the
Agent in its sole discretion. In the event that Wells Fargo or a Replacement
Servicer has not accepted its appointment at the time when the Servicer ceases
to act as Servicer, the Agent shall petition a court of competent jurisdiction
to appoint any established financial institution, having a net worth of not less
than United States $50,000,000 and whose regular business includes the servicing
of Collateral Portfolio, as the Replacement Servicer hereunder.

 

(d)           Liabilities and Obligations of Replacement Servicer. Upon its
appointment, Wells Fargo or the Replacement Servicer, as applicable, shall be
the successor in all respects to the Servicer with respect to servicing
functions under this Agreement and shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and all references in this Agreement to the Servicer shall be
deemed to refer to Wells Fargo or the Replacement Servicer, as applicable;
provided that Wells Fargo or Replacement Servicer, as applicable, shall have (i)
no liability with respect to any action performed by the terminated Servicer
prior to the date that Wells Fargo or Replacement Servicer, as applicable,
becomes the successor to the Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to
perform any advancing obligations, if any, of the Servicer unless it elects to
in its sole discretion, (iii) no obligation to pay any Taxes required to be paid
by the Servicer (provided that Wells Fargo or Replacement Servicer, as
applicable, shall pay any income Taxes for which it is liable), (iv) no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer.  The indemnification obligations of Wells Fargo
or the Replacement Servicer, as applicable, upon becoming a Replacement
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances.  In
addition, Wells Fargo or Replacement Servicer, as

 

116

--------------------------------------------------------------------------------


 

applicable, shall have no liability relating to the representations and
warranties of the Servicer contained in Section 4.03.

 

(e)           Authority and Power. All authority and power granted to the
Servicer under this Agreement shall automatically cease and terminate upon
termination of this Agreement and shall pass to and be vested in the Borrower
and, without limitation, the Borrower is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights.  The Servicer agrees to cooperate with the
Borrower in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing of the Collateral Portfolio.

 

(f)            Subcontracts. The Servicer may, with the prior written consent of
the Agent, subcontract with any other Person for servicing, administering or
collecting the Collateral Portfolio; provided that (i) the Servicer shall select
any such Person with reasonable care and shall be solely responsible for the
fees and expenses payable to any such Person, (ii) the Servicer shall not be
relieved of, and shall remain liable for, the performance of the duties and
obligations of the Servicer pursuant to the terms hereof without regard to any
subcontracting arrangement and (iii) any such subcontract shall be terminable
upon the occurrence of a Servicer Termination Event.

 

(g)           Servicing Programs.  In the event that the Servicer uses any
software program in servicing the Collateral Portfolio that it licenses from a
third party, the Servicer shall use its best efforts to obtain, either before
the Closing Date or as soon as possible thereafter, whatever licenses or
approvals are necessary to allow the Agent or the Servicer to use such program
and to allow the Servicer to assign such licenses to Wells Fargo or to any other
Replacement Servicer appointed as provided in this Agreement.

 

(h)           Waiver.  The Borrower acknowledges that the Agent or any of its
Affiliates may act as the Trustee and/or the Servicer, and the Borrower waives
any and all claims against the Agent or any of its Affiliates, the Trustee and
the Servicer relating in any way to the custodial or collateral administration
functions having been performed by the Agent or any of its Affiliates in
accordance with the terms and provisions (including the standard of care) set
forth in the Transaction Documents.

 

SECTION 6.02             Duties of the Servicer.

 

(a)           Duties.  The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to collect on the Collateral Portfolio
from time to time, all in accordance with Applicable Law and the Servicing
Standard.  Without limiting the foregoing, the duties of the Servicer shall
include the following:

 

(i)            supervising the Collateral Portfolio, including communicating
with Obligors, providing consents and waivers, enforcing and collecting on the
Collateral Portfolio and otherwise managing the Collateral Portfolio on behalf
of the Borrower;

 

(ii)           maintaining all necessary servicing records with respect to the
Collateral Portfolio and providing such reports to the Agent (who will provide
each

 

117

--------------------------------------------------------------------------------


 

Lender with a copy promptly upon receipt thereof) (with a copy to the Trustee
and the Collateral Custodian) in respect of the servicing of the Collateral
Portfolio (including information relating to its performance under this
Agreement) as may be required hereunder or as the Agent may reasonably request;

 

(iii)          maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate servicing
records evidencing the Collateral Portfolio in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral Portfolio;

 

(iv)          promptly delivering to the Agent (who will provide each Lender
with a copy promptly upon receipt thereof), the Trustee or the Collateral
Custodian, from time to time, such information and servicing records (including
information relating to its performance under this Agreement) as the Agent or
the Trustee may from time to time reasonably request;

 

(v)           identifying each Loan Asset clearly and unambiguously in its
servicing records to reflect that such Loan Asset is owned by the Borrower and
that the Borrower is Pledging a security interest therein to the Secured Parties
pursuant to this Agreement;

 

(vi)          notifying the Agent of any material action, suit, proceeding,
dispute, offset, deduction, defense or counterclaim (1) that is or is threatened
to be asserted by an Obligor with respect to any Loan Asset (or portion thereof)
of which it has knowledge or has received notice; or (2) that could reasonably
be expected to have a Material Adverse Effect;

 

(vii)         using its best efforts to maintain the perfected security interest
of the Trustee, for the benefit of the Secured Parties, in the Collateral
Portfolio;

 

(viii)        maintaining the Loan Asset File with respect to Loan Assets
included as part of the Collateral Portfolio; provided that, so long as the
Servicer is in possession of any Required Loan Documents, the Servicer will hold
such Required Loan Documents in a fireproof safe or fireproof file cabinet;

 

(ix)          directing the Trustee to make payments pursuant to the terms of
the Servicing Report in accordance with Section 2.04;

 

(x)           directing the sale or substitution of Collateral Portfolio in
accordance with Section 2.07;

 

(xi)          providing administrative assistance to the Borrower with respect
to the purchase and sale of and payment for the Loan Assets;

 

(xii)         instructing the Obligors and the administrative agents on the Loan
Assets to make payments directly into the Collection Account established and
maintained with the Trustee;

 

118

--------------------------------------------------------------------------------


 

(xiii)        delivering the Loan Asset Files and the Loan Asset Schedule to the
Collateral Custodian;

 

(xiv)        calculating the Moody’s Rating, the Maximum Weighted Average Rating
Factor Test, the Moody’s Weighted Average Rating Factor, the Minimum Weighted
Average Coupon Test, the Minimum Weighted Average Spread Test and the
Concentration Limits with respect to the Loan Assets on the dates and times
necessary for the Borrower and Servicer to comply with this Agreement;

 

(xv)         furnishing all reports, certificates, financial statements and
other information as required pursuant to Section 6.08; and

 

(xvi)        complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Agent (who will provide
each Lender with a copy promptly upon receipt thereof) upon becoming aware of
such conflict or breach, (b) have determined that there is no other commercially
reasonable performance that it could render consistent with the express terms of
the Loan Agreements which would result in all or a portion of the servicing
duties being performed in accordance with this Agreement, and (c) undertake all
commercially reasonable efforts to mitigate the effects of such non-performance
including performing as much of the servicing duties as possible and performing
such other commercially reasonable and/or similar duties consistent with the
terms of the Loan Agreements.

 

(b)           Notwithstanding anything to the contrary contained herein, the
exercise by the Agent, each Lender, the Trustee and the Secured Parties of their
rights hereunder shall not release the Servicer, the Transferor or the Borrower
from any of their duties or responsibilities with respect to the Collateral
Portfolio.  The Secured Parties, the Agent, each Lender and the Trustee shall
not have any obligation or liability with respect to any Collateral Portfolio,
nor shall any of them be obligated to perform any of the obligations of the
Servicer hereunder.

 

(c)           Any payment by an Obligor in respect of any indebtedness owed by
it to the Transferor or the Borrower shall, except as otherwise specified by
such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

119

--------------------------------------------------------------------------------


 

SECTION 6.03             Authorization of the Servicer.

 

(a)           Each of the Borrower, the Agent and each Lender hereby authorizes
the Servicer (including any successor thereto) to take any and all reasonable
steps in its name and on its behalf necessary or desirable in the determination
of the Servicer and not inconsistent with the sale of the Collateral Portfolio
by the Transferor to the Equityholder and the Equityholder to the Borrower under
the Purchase and Sale Agreements and, thereafter, the Pledge by the Borrower to
the Trustee on behalf of the Secured Parties hereunder, to collect all amounts
due under any and all Collateral Portfolio, including, without limitation,
endorsing any of their names on checks and other instruments representing
Interest Collections and Principal Collections, executing and delivering any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge, and all other comparable instruments, with respect to the
Collateral Portfolio and, after the delinquency of any Collateral Portfolio and
to the extent permitted under and in compliance with Applicable Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Transferor could have done if it had continued to own such Collateral
Portfolio.  The Transferor, the Borrower and the Trustee on behalf of the
Secured Parties shall furnish the Servicer (and any successors thereto) with any
powers of attorney and other documents necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder, and
shall cooperate with the Servicer to the fullest extent in order to ensure the
collectability of the Collateral Portfolio.  In no event shall the Servicer be
entitled to make the Secured Parties, the Agent, the Trustee, any Lender or any
Hedge Counterparty a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the Agent’s
consent.

 

(b)           After the declaration of the Facility Maturity Date but subject to
the proviso in Section 7.02(a), at the direction of the Agent, the Servicer
shall take such action as the Agent may deem necessary or advisable to enforce
collection of the Collateral Portfolio; provided that the Agent may, at any time
after the occurrence or declaration of the Facility Maturity Date, notify any
Obligor with respect to any Collateral Portfolio of the assignment of such
Collateral Portfolio to the Trustee on behalf of the Secured Parties and direct
that payments of all amounts due or to become due be made directly to the Agent
or any servicer, collection agent or account designated by the Agent and, upon
such notification and at the expense of the Borrower, the Agent may enforce
collection of any such Collateral Portfolio, and adjust, settle or compromise
the amount or payment thereof.

 

SECTION 6.04             Collection of Payments; Accounts.

 

(a)           Collection Efforts, Modification of Collateral Portfolio.  The
Servicer will use its best efforts to collect or cause to be collected, all
payments called for under the terms and provisions of the Loan Assets included
in the Collateral Portfolio as and when the same become due in accordance with
the Servicing Standard.  The Servicer may not waive, modify or otherwise vary
any provision of an item of Collateral Portfolio in any manner contrary to the
Servicing Standard; provided that, on and after the occurrence of an Event of
Default, the prior written consent of the Agent shall be required for any
waiver, modification or variance that would impair the collectability of the
Collateral Portfolio.

 

120

--------------------------------------------------------------------------------


 

(b)           Acceleration.  If consistent with the Servicing Standard, the
Servicer shall accelerate or vote to accelerate, as applicable, the maturity of
all or any Scheduled Payments and other amounts due under any Loan Asset
promptly after such Loan Asset becomes defaulted.

 

(c)           Taxes and other Amounts.  The Servicer will use its best efforts
to collect all payments with respect to amounts due for Taxes, assessments and
insurance premiums relating to each Loan Asset to the extent required to be paid
to the Borrower for such application under the Loan Agreement and remit such
amounts to the appropriate Governmental Authority or insurer as required by the
Loan Agreements.

 

(d)           Payments to Collection Account.  The Servicer shall have
instructed all Obligors to make all payments in respect of the Collateral
Portfolio directly to the Collection Account on or before the applicable Cut-Off
Date; provided that the Servicer is not required to so instruct any Obligor
which is solely a guarantor unless and until the Servicer calls on the related
guaranty.

 

(e)           Controlled Accounts. Each of the parties hereto hereby agrees that
(i) each Controlled Account is intended to be a “securities account” or “deposit
account” within the meaning of the UCC and (ii) except as otherwise expressly
provided herein and in the Collection Account Agreement or Unfunded Exposure
Account Agreement, as applicable, prior to the delivery of a notice of exclusive
control, the Borrower, the Servicer and the Trustee (acting at the direction of
the Agent) shall be entitled to exercise the rights that comprise each Financial
Asset held in each Controlled Account which is a securities account and have the
right to direct the disposition of funds in any Controlled Account which is a
deposit account; provided that after the delivery of a notice of exclusive
control, such rights shall be exclusively held by the Trustee (acting at the
direction of the Agent).  Each of the parties hereto hereby agrees to cause the
securities intermediary that holds any money or other property for the Borrower
in a Controlled Account that is a securities account to agree with the parties
hereto that (A) the cash and other property (subject to Section 6.04(f) below
with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset under
Article 8 of the UCC and (B) regardless of any provision in any other agreement,
for purposes of the UCC, with respect to the Controlled Accounts, New York shall
be deemed to be the Bank’s jurisdiction (within the meaning of Section 9-304 of
the UCC) and the securities intermediary’s jurisdiction (within the meaning of
Section 8-110 of the UCC). All securities or other property underlying any
Financial Assets credited to the Controlled Accounts in the form of securities
or instruments shall be registered in the name of the Bank or if in the name of
the Borrower or the Trustee, Indorsed to the Bank, Indorsed in blank, or
credited to another securities account maintained in the name of the Bank, and
in no case will any Financial Asset credited to the Controlled Accounts be
registered in the name of the Borrower, payable to the order of the Borrower or
specially Indorsed to the Borrower, except to the extent the foregoing have been
specially Indorsed to the Bank or Indorsed in blank.

 

(f)            Loan Agreements.  Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Trustee, the
Collateral Custodian nor any securities intermediary shall be under any duty or
obligation in connection with the acquisition by the Borrower, or the grant by
the Borrower to the Trustee, of any Loan Asset in the nature of a loan

 

121

--------------------------------------------------------------------------------


 

or a participation in a loan to examine or evaluate the sufficiency of the
documents or instruments delivered to it by or on behalf of the Borrower under
the related Loan Agreements, or otherwise to examine the Loan Agreements, in
order to determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents). 
The Collateral Custodian shall hold any Instrument delivered to it evidencing
any Loan Asset granted to the Trustee hereunder as custodial agent for the
Trustee in accordance with the terms of this Agreement.

 

(g)           Adjustments.  If (i) the Servicer makes a deposit into the
Collection Account in respect of a Interest Collection or Principal Collection
of a Loan Asset and such Interest Collection or Principal Collection was
received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Interest Collection or Principal Collection and deposits an amount that is less
than or more than the actual amount of such Interest Collection or Principal
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake.  Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

 

SECTION 6.05             Realization Upon Loan Assets.  The Servicer will use
reasonable efforts consistent with the Servicing Standard to foreclose upon or
repossess, as applicable, or otherwise comparably convert the ownership of any
Underlying Collateral relating to a defaulted Loan Asset as to which no
satisfactory arrangements can be made for collection of delinquent payments.  In
addition, the Servicer may, consistent with the Servicing Standard, sell or
otherwise transfer, or if it deems advisable to maximize recoveries, hold any
defaulted Loan Asset, equity or other securities received by the Borrower in
connection with a default, workout, restructuring or plan of reorganization or
similar event under a Loan Asset. The Servicer will comply with the Servicing
Standard and Applicable Law in realizing upon such Underlying Collateral, and
employ practices and procedures including reasonable efforts consistent with the
Servicing Standard to enforce all obligations of Obligors foreclosing upon,
repossessing and causing the sale of such Underlying Collateral at public or
private sale in circumstances other than those described in the preceding
sentence.  Without limiting the generality of the foregoing, unless the Agent
has specifically given instruction to the contrary, the Servicer may cause the
sale of any such Underlying Collateral to the Servicer or its Affiliates for a
purchase price equal to the then fair market value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Agent setting forth the Loan Asset, the Underlying Collateral, the sale
price of the Underlying Collateral and certifying that such sale price is the
fair market value of such Underlying Collateral.  In any case in which any such
Underlying Collateral has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the foreclosure or repossession of such
Underlying Collateral unless it reasonably determines that such repair and/or
foreclosure or repossession will increase the Recoveries by an amount greater
than the amount of such expenses.  The Servicer will remit to the Collection
Account the Recoveries received in connection with the sale or disposition of
Underlying Collateral relating to a defaulted Loan Asset.

 

SECTION 6.06             Servicing Compensation.  As compensation for its
activities hereunder and reimbursement for its expenses, the Servicer shall be
entitled to be paid the Servicing Fees and reimbursed its reasonable expenses as
provided in Section 2.04.

 

122

--------------------------------------------------------------------------------


 

SECTION 6.07             Payment of Certain Expenses by Servicer.  The Servicer
will be required to pay all expenses incurred by it in connection with its
activities under this Agreement, including fees and disbursements of its
independent accountants, Taxes imposed on the Servicer, expenses incurred by the
Servicer in connection with payments and reports pursuant to this Agreement, and
all other fees and expenses not expressly stated under this Agreement for the
account of the Borrower. The Servicer, on behalf of the Borrower, will be
required to pay all reasonable fees and expenses owing to any bank or trust
company in connection with this Agreement or the maintenance of the Controlled
Accounts.  The Borrower will reimburse the Servicer for any reasonable expenses
incurred hereunder or on behalf of the Borrower, subject to the availability of
funds pursuant to Section 2.04; provided that, to the extent funds are not so
available on any Payment Date to reimburse such expenses incurred during the
immediately ended Remittance Period, such reimbursement amount shall be deferred
and payable on the next Payment Date on which funds are available therefor
pursuant to Section 2.04 and such deferred reimbursement amount shall bear
interest beginning on the Payment Date immediately following the Remittance
Period in which such expenses were incurred until paid at an annual rate equal
to the Yield Rate.  For the avoidance of doubt, the Servicer shall remain liable
for, and shall pay in accordance with the terms hereof, all expenses payable by
it as set forth in this Section 6.07 or otherwise under this Agreement,
notwithstanding any failure of the Servicer to be reimbursed on any Payment Date
due to the insufficiency of funds. Following realization of the Collateral
Portfolio and distribution of proceeds in the manner provided in Section 2.04,
any claims of the Servicer against the Borrower in respect of any deferred
reimbursement amount or otherwise shall be extinguished and shall not thereafter
revive.

 

SECTION 6.08             Reports to the Agent; Account Statements; Servicing
Information.

 

(a)           Notice of Borrowing. On each Advance Date and on each reduction of
Advances Outstanding pursuant to Section 2.18, the Borrower (and the Servicer on
its behalf) will provide a Notice of Borrowing or a Notice of Reduction, as
applicable, and a Borrowing Base Certificate, each updated as of such date, to
the Agent (with a copy to the Trustee). The Agent will provide each Lender with
a copy of such Notices of Borrowing, Notices of Reduction and Borrowing Base
Certificates promptly upon receipt thereof.

 

(b)           Servicing Report.

 

(i)            On each Reporting Date, the Servicer will provide to the
Borrower, the Agent and the Trustee, a monthly statement including (x) a
Borrowing Base calculated as of the most recent Determination Date, (y)
calculations showing compliance with the Collateral Quality Test and the
Concentration Limits as of the most recent Determination Date and (z) a summary
prepared with respect to each Obligor and with respect to each Loan Asset for
such Obligor prepared as of the most recent Determination Date that will be
required to set forth only (A) calculations of the Net Leverage Ratio and the
Interest Coverage Ratio for each such Loan Asset for the most recently ended
Relevant Test Period for each such Loan Asset and (B) whether or not each such
Loan Asset shall have become subject to a Material Modification (such monthly
statement, a “Servicing Report”), with respect to related calendar month signed
by a Responsible Officer of the Servicer and the Borrower and substantially in
the form of Exhibit L.

 

123

--------------------------------------------------------------------------------


 

(ii)           On each Reporting Date that includes a Payment Date in the same
month, in addition to the information provided under clause (i) above, the
Servicer will provide to the Borrower, the Agent and the Trustee in such monthly
statement, (x) the Interest Collections received during the immediately
preceding Remittance Period and available for distribution pursuant as of such
Payment Date, (y) the Principal Collections received during the immediately
preceding Remittance Period and available for distribution as of such Payment
Date, and (z) the dollar amount to be distributed on such Payment Date at each
level of priority pursuant to Section 2.04.

 

(iii)          The Agent will provide each Lender with a copy of such Servicing
Reports promptly upon receipt thereof.

 

(c)           Servicer’s Certificate.  Together with each Servicing Report, the
Servicer shall submit to the Agent and the Trustee a certificate substantially
in the form of Exhibit M (a “Servicer’s Certificate”), signed by a Responsible
Officer of the Servicer, which shall include a certification by such Responsible
Officer that no Event of Default or Unmatured Event of Default has occurred. The
Agent will provide each Lender with a copy of such Servicer’s Certificates
promptly upon receipt thereof.

 

(d)           Financial Statements.  The Servicer will submit to the Agent and
the Trustee, (i) within 45 days after the end of each of its fiscal quarters
(excluding the fiscal quarter ending on the date specified in clause (ii)),
commencing March 31, 2010, consolidated unaudited financial statements of the
Servicer for the most recent fiscal quarter, and (ii) within 90 days after the
end of each fiscal year, commencing with the fiscal year ended December 31,
2009, consolidated audited financial statements of the Servicer, audited by a
firm of nationally recognized independent public accountants, as of the end of
such fiscal year.  The Servicer shall be deemed to have satisfied the
requirements of this Section 6.08(d) if the reports, documents and information
of the types otherwise so required are publicly available when required to be
filed on EDGAR at the www.sec.gov website or any successor service provided by
the Securities and Exchange Commission; provided that the Agent and each of the
Lenders have been granted access to a notification system that notifies the
Agent and each of the Lenders when any such information is publicly available.

 

(e)           Tax Returns.  Upon demand by the Agent, the Servicer shall
deliver, copies of all federal, state and local tax returns and reports filed by
the Borrower, the Equityholder and the Servicer, or in which the Borrower, the
Equityholder or Servicer was included on a consolidated or combined basis
(excluding sales, use and similar Taxes).  The Agent will provide each Lender
with a copy of such tax returns and reports promptly upon receipt thereof.

 

(f)            Obligor Financial Statements; Valuation Reports; Other Reports. 
The Servicer will deliver to the Agent and the Trustee, with respect to each
Obligor, (i) to the extent received by the Borrower and/or the Servicer pursuant
to the Loan Agreement, the complete financial reporting package with respect to
such Obligor and with respect to each Loan Asset for such Obligor (including any
covenant compliance certificates with respect to such Obligor and with respect
to each Loan Asset for such Obligor) provided to the Borrower and/or the
Servicer either monthly or quarterly, as the case may be, by such Obligor, which
delivery shall be made

 

124

--------------------------------------------------------------------------------


 

within 45 days (or such longer period as specified in the Loan Agreement) after
the end of each such month or such Obligor’s fiscal quarters, as applicable
(excluding the last month or fiscal quarter, as applicable, of each such
Obligor’s fiscal year), and within 90 days (or such longer period as specified
in the Loan Agreement) after the end of each such Obligor’s fiscal year, and
(ii) a quarterly update to the “tear sheet” prepared by the Servicer with
respect to such Obligor and with respect to each Loan Asset for such Obligor,
which delivery shall be made within 45 days (or such longer period as specified
in the Loan Agreement) after the end of each such Obligor’s fiscal quarters
(excluding the last fiscal quarter of each such Obligor’s fiscal year) and
within 90 days (or such longer period as specified in the Loan Agreement) after
the end of each such Obligor’s fiscal year.  The Servicer will promptly deliver
to the Agent, upon reasonable request and to the extent received by the Borrower
and/or the Servicer, all other documents and information required to be
delivered by the Obligors to the Borrower with respect to any Loan Asset
included in the Collateral Portfolio.  The Agent will provide each Lender with a
copy of such other documents and information promptly upon receipt thereof.

 

(g)           Amendments to Loan Assets.  The Servicer will deliver to the Agent
(who will provide each Lender with a copy promptly upon receipt thereof) and the
Collateral Custodian a copy of any material amendment, restatement, supplement,
waiver or other modification to the Loan Agreement of any Loan Asset (along with
any internal documents prepared by the Servicer and provided to its investment
committee in connection with such amendment, restatement, supplement, waiver or
other modification) within 10 Business Days of the effectiveness of such
amendment, restatement, supplement, waiver or other modification.

 

(h)           Website Access to Information.  Notwithstanding anything to the
contrary contained herein, information required to be delivered or submitted to
any Secured Party pursuant to Section 5.03(i) and this Article VI shall be
deemed to have been delivered on the date on which such information is posted on
an IntraLinks (or other replacement) website to which the Agent and the Lenders
have access.

 

SECTION 6.09             Annual Statement as to Compliance.  The Servicer will
provide to the Agent and the Trustee within 90 days following the end of each
fiscal year of the Servicer, commencing with the fiscal year ending on December
31, 2010, a fiscal report signed by a Responsible Officer of the Servicer
certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the fiscal period ending
on the last day of such fiscal year has been made under such Person’s
supervision and (b) the Servicer has performed or has caused to be performed in
all material respects all of its obligations under this Agreement throughout
such year and no Servicer Termination Event has occurred. With respect to the
Original Agreement, the Servicer will provide to the Agent and the Trustee
within 90 days following the end of the fiscal year of the Servicer for 2009, a
fiscal report signed by a Responsible Officer of the Servicer certifying that
(a) a review of the activities of the Servicer, and the Servicer’s performance
pursuant to the Original Agreement, for the fiscal period ending on the last day
of such fiscal year has been made under such Person’s supervision and (b) the
Servicer has performed or has caused to be performed in all material respects
all of its obligations under the Original Agreement throughout such year and no
“Servicer Default” (as defined in the Original Agreement) has occurred. The
Agent will provide each Lender with a copy of such reports promptly upon receipt
thereof.

 

125

--------------------------------------------------------------------------------


 

SECTION 6.10             Annual Independent Public Accountant’s Servicing
Reports.  The Servicer will cause a firm of nationally recognized independent
public accountants (who may also render other services to the Servicer) to
furnish to the Agent and the Trustee within 90 days following the end of each
fiscal year of the Servicer, commencing with the fiscal year ending on December
31, 2010, a report covering such fiscal year to the effect that such accountants
have applied certain agreed-upon procedures (a copy of which procedures are
attached hereto as Schedule IV, it being understood that the Servicer and the
Agent will provide an updated Schedule IV reflecting any further amendments to
such Schedule IV prior to the issuance of the first such agreed-upon procedures
report, a copy of which shall replace the then existing Schedule IV) to certain
documents and records relating to the Collateral Portfolio under any Transaction
Document, compared the information contained in the Servicing Reports and the
Servicer’s Certificates delivered during the period covered by such report with
such documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Article VI, except for such exceptions as such accountants
shall believe to be immaterial and such other exceptions as shall be set forth
in such statement. With respect to the Original Agreement the Servicer will
cause a firm of nationally recognized independent public accountants (who may
also render other services to the Servicer) to furnish to the Agent and the
Trustee within 90 days following the end of the fiscal year of the Servicer for
2009, a report covering such fiscal year to the effect that such accountants
have applied certain agreed-upon procedures (a copy of which procedures were
attached to the Original Agreement as Schedule V) to certain documents and
records relating to the Collateral Portfolio under any Transaction Document in
effect immediately prior to the Restatement Date, compared the information
contained in the Servicing Reports and the Servicer’s Certificates delivered
during the period covered by such report with such documents and records and
that no matters came to the attention of such accountants that caused them to
believe that such servicing was not conducted in compliance with Article VI of
the Original Agreement, except for such exceptions as such accountants shall
believe to be immaterial and such other exceptions as shall be set forth in such
statement. The Agent will provide each Lender with a copy of such reports
promptly upon receipt thereof.

 

SECTION 6.11             The Servicer Not to Resign.  The Servicer shall not
resign from the obligations and duties hereby imposed on it except upon the
Servicer’s determination that (i) the performance of its duties hereunder is or
becomes impermissible under Applicable Law and (ii) there is no reasonable
action that the Servicer could take to make the performance of its duties
hereunder permissible under Applicable Law.  Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Agent.  No such resignation
shall become effective until a Replacement Servicer shall have assumed the
responsibilities and obligations of the Servicer in accordance with
Section 6.02.

 

126

--------------------------------------------------------------------------------


 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

SECTION 7.01             Events of Default.  If any of the following events
(each, an “Event of Default”) shall occur:

 

(a)           the Borrower, the Equityholder or the Transferor defaults in
making any payment required to be made under one or more agreements for borrowed
money to which it is a party in an aggregate principal amount in excess of (x)
$1,000,000 for the Borrower or the Equityholder or (y) $50,000,000 for the
Transferor and any such failure continues unremedied for two Business Days and
such default is not cured within the applicable cure period, if any, provided
for under such agreement; or

 

(b)           any failure on the part of the Borrower, the Equityholder or the
Transferor duly to observe or perform in any material respect any other
covenants or agreements of the Borrower, the Equityholder or the Transferor set
forth in this Agreement or the other Transaction Documents to which the
Borrower, the Equityholder or the Transferor is a party (it being understood,
without limiting the generality of the foregoing, that any failure to meet any
Concentration Limitation or Collateral Quality Test is not an Event of Default)
and the same continues unremedied for a period of 30 days (if such failure can
be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to the
Borrower, the Equityholder or the Transferor by the Agent or Trustee and (ii)
the date on which the Borrower, the Equityholder or the Transferor acquires
knowledge thereof; or

 

(c)           the occurrence of a Bankruptcy Event relating to the Transferor,
the Equityholder or the Borrower; or

 

(d)           the occurrence of a Servicer Termination Event (subject to the
applicable cure periods set forth in the definition of “Servicer Termination
Event”); or

 

(e)           (1) the rendering of one or more final judgments, decrees or
orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $50,000,000, against the
Transferor, or $1,000,000, against the Borrower or the Equityholder, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than 60 consecutive days without such judgment, decree or order
being vacated, stayed or discharged during such 60 day period or (2) the
Transferor, the Equityholder or the Borrower shall have made payments of amounts
in excess of $50,000,000 (in the case of the Transferor) or $1,000,000 (in the
case of the Borrower or the Equityholder), in the settlement of any litigation,
claim or dispute (excluding payments made from insurance proceeds); or

 

(f)            either the Borrower or the Equityholder shall cease to be an
Affiliate of the Transferor or shall fail to qualify as a bankruptcy-remote
entity based upon customary criteria such that reputable counsel could no longer
render a substantive nonconsolidation opinion with respect thereto; or

 

127

--------------------------------------------------------------------------------


 

(g)           (1)           any Transaction Document, or any Lien or security
interest granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower, the Equityholder, the
Transferor, or the Servicer,

 

(2)           (A) the Borrower, the Transferor, the Equityholder or the Servicer
shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
Lien or security interest thereunder or (B) there shall be a contest in any
manner of the effectiveness, validity, binding nature or enforceability of any
Transaction Document or of any Lien or security interest thereunder by any other
party (other than the Agent, the Collateral Custodian, the Trustee or any
Lender) which could reasonably be expected to have a Material Adverse Effect, as
determined by the Agent, in its reasonable discretion, or

 

(3)           any security interest securing any obligation under any
Transaction Document shall, in whole or in part, cease to be a first priority
perfected security interest (subject to Permitted Liens) except as otherwise
expressly permitted to be released in accordance with the applicable Transaction
Document; or

 

(h)           the Advances Outstanding on any day exceeds the Borrowing Base and
has not been remedied in accordance with Section 2.06; provided that, during the
period of time that such event remains unremedied, any payments required to be
made by the Servicer on a Payment Date shall be made under Section 2.04(c); or

 

(i)            failure on the part of (A) the Borrower (except as set forth in
subclause (B) of this Section 7.01(i)), the Equityholder, the Transferor or the
Servicer to make any payment or deposit (including, without limitation, with
respect to bifurcation and remittance of Interest Collections and Principal
Collections or any other payment or deposit required to be made by the terms of
the Transaction Documents, including, without limitation, to any Secured Party,
Affected Party or Indemnified Party) required by the terms of any Transaction
Document (other than Section 2.06) on the day such payment or deposit is
required to be made and the same continues unremedied for two Business Days or
(B) the Borrower to pay Yield and the Non-Usage Fee within three Business Days
of any Payment Date or within three Business Days of when otherwise due; or

 

(j)            the Borrower or the Equityholder shall become required to
register as an “investment company” within the meaning of the 1940 Act or the
arrangements contemplated by the Transaction Documents shall require
registration as an “investment company” within the meaning of the 1940 Act; or

 

(k)           the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower, the
Equityholder or the Transferor and such lien shall not have been released within
five Business Days, or the Pension Benefit Guaranty Corporation shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
assets of the Borrower, the Equityholder or the Transferor and such lien shall
not have been released within five Business Days; or

 

128

--------------------------------------------------------------------------------


 

(l)            any Change of Control shall occur; or

 

(m)          any representation, warranty or certification made by the Borrower,
the Equityholder or the Transferor in any Transaction Document or in any
certificate delivered pursuant to any Transaction Document shall prove to have
been incorrect when made, which has a Material Adverse Effect on the Secured
Parties and continues to be unremedied for a period of 30 days after the earlier
to occur of (i) the date on which written notice of such incorrectness requiring
the same to be remedied shall have been given to the Borrower, the Equityholder
or the Transferor by the Agent or Trustee and (ii) the date on which a
Responsible Officer of the Borrower, the Equityholder or the Transferor acquires
knowledge thereof; or

 

(n)           failure to pay, on the Facility Maturity Date, the outstanding
principal of all outstanding Advances, if any, and all Yield and all Fees
accrued and unpaid thereon together with all other Obligations; or

 

(o)           an event has occurred which constitutes an Event of Default under
and pursuant to the terms of the Pledge Agreement; or

 

(p)           (i) failure of the Borrower or the Equityholder to maintain at
least one Independent Director, which failure is not cured within ten Business
Days or (ii) the removal of any Independent Director of the Borrower or the
Equityholder without “cause” (as such term is defined in the organizational
document of the Borrower) or without giving prior written notice to the Agent,
each as required in the organizational documents of the Borrower; or

 

(q)           the Borrower ceases to have a valid, perfected ownership interest
in all of the Collateral Portfolio; or

 

(r)            the Transferor fails to transfer to Equityholder or the
Equityholder fails to transfer to the Borrower the applicable Loan Assets and
the related Portfolio Assets on or prior to an Advance Date (provided that the
Lenders shall have funded the related Advance) unless the related Advance is
repaid in full with accrued and unpaid Yield thereon within five Business Days;
or

 

(s)            either of the Borrower or the Equityholder makes any assignment
or attempted assignment of their respective rights or obligations under this
Agreement or any other Transaction Document without first obtaining the specific
written consent of each of the Lenders and the Agent, which consent may be
withheld by any Lender or the Agent in the exercise of its sole and absolute
discretion;

 

then, by notice to the Borrower, (x) so long as the Agent is WFS, the Agent may,
and (y) whether or not the Agent is WFS, the Agent at the direction of the
Supermajority of the Lenders shall, declare the Facility Maturity Date to have
occurred; provided that, in the case of any event described in Section 7.01(c)
above, the Facility Maturity Date shall be deemed to have occurred automatically
upon the occurrence of such event. Upon any such declaration or automatic
occurrence, (i) the Borrower shall cease purchasing Loan Assets from the
Equityholder under the Second Tier Purchase and Sale Agreement and the
Equityholder shall cease purchasing Loan Assets from the Transferor under the
First Tier Purchase and Sale Agreement, (ii) (x) so long as the Agent is WFS,
the Agent may, and (y) whether or not the Agent is WFS, the Agent at the

 

129

--------------------------------------------------------------------------------


 

direction of the Supermajority of the Lenders shall, declare the Variable
Funding Notes to be immediately due and payable in full (without presentment,
demand, protest or notice of any kind all of which are hereby waived by the
Borrower) and any other Obligations to be immediately due and payable, and (iii)
all proceeds and distributions in respect of the Portfolio Assets shall be
distributed as described in Section 2.04(c) (provided that the Borrower shall in
any event remain liable to pay such Advances and all such amounts and
Obligations immediately in accordance with Section 2.04(e) hereof). In addition,
upon any such declaration or upon any such automatic occurrence, the Trustee, on
behalf of the Secured Parties and at the direction of the Agent, shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Servicer hereunder, the Borrower confirms and agrees that the
Trustee, on behalf of the Secured Parties and at the direction of the Agent, (or
any designee thereof, including, without limitation, the Servicer), following an
Event of Default, shall, at its option, have the sole right to enforce the
Borrower’s rights and remedies under each Assigned Document, but without any
obligation on the part of the Agent, the Lenders or any of their respective
Affiliates to perform any of the obligations of the Borrower under any such
Assigned Document. If any Event of Default shall have occurred, the Yield Rate
shall be increased to the Default Funding Rate, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence of
such Event of Default. The Agent will provide each Lender with a copy of any
notice delivered to the Borrower pursuant to this Section 7.01.

 

SECTION 7.02             Additional Remedies of the Agent.

 

(a)           If, (i) upon the Agent’s declaration that the Advances made to the
Borrower hereunder are immediately due and payable pursuant to Section 7.01 upon
the occurrence of an Event of Default, or (ii) on the Facility Maturity Date
(other than a Facility Maturity Date occurring pursuant to clause (iv) of the
definition thereof prior to an Event of Default), the aggregate outstanding
principal amount of the Advances, all accrued and unpaid Fees and Yield and any
other Obligations are not immediately paid in full, then the Trustee (acting as
directed by the Agent) or the Agent, in addition to all other rights specified
hereunder, shall have the right, in its own name and as agent for the Lenders,
to immediately sell (at the Servicer’s expense) in a commercially reasonable
manner, in a recognized market (if one exists) at such price or prices as the
Agent may reasonably deem satisfactory, any or all of the Collateral Portfolio
and apply the proceeds thereof to the Obligations; provided that,
notwithstanding anything to the contrary herein or in any other Transaction
Document, in the case of the declaration of the Facility Maturity Date that
arises solely pursuant to Section 7.01(d) due solely to the occurrence of an
event described in clauses (g) or (h) of the definition of “Servicer Termination
Event” or clause (o) of the definition of “Servicer Termination Event” (to the
extent arising solely due to the occurrence of an event described in clauses (g)
or (h) of the definition thereof), the Trustee and the Agent (as applicable) may
not order the assembly or liquidation of the Collateral Portfolio, or take any
action or exercise any power of attorney furnished hereunder in connection with
such assembly or liquidation, until on or after the earlier of (x) the date that
is twelve (12) months after the occurrence of such Facility Maturity Date or (y)
the occurrence of a Facility Maturity Date for any other reason other than an
event described in clauses (g) or (h) of the definition of “Servicer Termination
Event” or clause (o) of the definition of “Servicer

 

130

--------------------------------------------------------------------------------


 

Termination Event” (to the extent arising solely due to the occurrence of an
event described in clauses (g) or (h) of the definition thereof).

 

(b)           The parties recognize that it may not be possible to sell all of
the Collateral Portfolio on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the Agent
may elect, in its sole discretion, the time and manner of liquidating any of the
Collateral Portfolio, and nothing contained herein shall obligate the Agent to
liquidate any of the Collateral Portfolio on the date the Agent declares the
Advances made to the Borrower hereunder to be immediately due and payable
pursuant to Section 7.01 or to liquidate all of the Collateral Portfolio in the
same manner or on the same Business Day; provided that, notwithstanding anything
to the contrary set forth herein, the Agent will not cause or direct the sale of
any Loan Assets or other Collateral Portfolio on and after the declaration or
occurrence of the Facility Maturity Date unless either (i) the Agent determines
in its sole discretion that the anticipated proceeds of a sale or liquidation of
all or any portion of the Collateral Portfolio (after deducting the reasonable
expenses of such sale or liquidation) would be sufficient to discharge in full
the Obligations (other than contingent indemnification obligations in respect of
which no claim has been, or in the Agent’s reasonable determination, will be
asserted) (or in the case of a sale of less than all of the Collateral
Portfolio, an amount sufficient to discharge the amount of the Obligations
attributable to such portion of the Collateral Portfolio) or (ii) the Required
Lenders direct such sale and liquidation.

 

(c)           If the Trustee (acting as directed by the Agent) or the Agent
proposes to sell the Collateral Portfolio or any part thereof in one or more
parcels at a public or private sale, at the request of the Trustee or the Agent,
as applicable, the Borrower and the Servicer shall make available to (i) the
Agent, on a timely basis, all information (including any information that the
Borrower and the Servicer is required by Applicable Law or contract to keep
confidential, to the extent such information can be provided without violation
of such laws or contracts; provided that (A) notwithstanding the foregoing,
neither the Borrower nor the Servicer shall intentionally act or fail to act in
a manner that causes a confidentiality restriction to exist or otherwise arise
on any such information, (B) to the extent otherwise permissible under
Applicable Law or contract, the Borrower and the Servicer shall provide the
Agent written notice promptly (and in any event within one Business Day) after
the earlier of obtaining actual knowledge or receiving written notice of the
existence of confidentiality restriction which would preclude delivery of any
information with respect to the Collateral Portfolio, and (C) the Borrower and
the Servicer shall undertake commercially reasonable efforts to remove any such
confidentiality restrictions so that such information can be made available to
the Agent) relating to the Collateral Portfolio subject to sale, including,
without limitation, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials requested by the Agent, and (ii) each prospective bidder, on a timely
basis, all reasonable information relating to the Collateral Portfolio subject
to sale, including, without limitation, copies of any disclosure documents,
contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder;
provided that with respect to this clause (ii), neither the Borrower nor the
Servicer shall be required to disclose to each such bidder any information which
it is required by Applicable Law or contract to be kept confidential. For the
avoidance of doubt, each of the Borrower and the Servicer acknowledge and agree
that, pursuant to and in accordance with the provisions of Section 11.13, at the
time each Loan Asset

 

131

--------------------------------------------------------------------------------


 

is included in the Collateral Portfolio, the Agent is entitled to receive all
information relating to such Loan Asset and the Portfolio Assets related
thereto.

 

(d)           Each of the Borrower and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral Portfolio may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral Portfolio or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and each of the Borrower and the Servicer, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws, and
any and all right to have any of the properties or assets constituting the
Collateral Portfolio marshaled upon any such sale, and agrees that the Trustee,
or the Agent on its behalf, or any court having jurisdiction to foreclose the
security interests granted in this Agreement may sell the Collateral Portfolio
as an entirety or in such parcels as the Trustee or such court may determine.

 

(e)           Any amounts received from any sale or liquidation of the
Collateral Portfolio pursuant to this Section 7.02 in excess of the Obligations
will be applied in accordance with the provisions of Section 2.04(c), or as a
court of competent jurisdiction may otherwise direct.

 

(f)            The Agent and the Lenders shall have, in addition to all the
rights and remedies provided herein and provided by applicable federal, state,
foreign, and local laws (including, without limitation, the rights and remedies
of a secured party under the UCC of any applicable state, to the extent that the
UCC is applicable, and the right to offset any mutual debt and claim), all
rights and remedies available to the Lenders at law, in equity or under any
other agreement between any Lender and the Borrower.

 

(g)           Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
each and every remedy shall be cumulative and in addition to any other remedy,
and no delay or omission to exercise any right or remedy shall impair any such
right or remedy or shall be deemed to be a waiver of any Event of Default.

 

(h)           Each of the Borrower and the Servicer hereby irrevocably appoints
each of the Trustee and the Agent its true and lawful attorney (with full power
of substitution) in its name, place and stead and at is expense, in connection
with the enforcement of the rights and remedies after the occurrence of an Event
of Default, and as provided for in this Agreement, including without limitation
the following powers:  (a) to give any necessary receipts or acquittance for
amounts collected or received hereunder, (b) to make all necessary transfers of
the Collateral Portfolio in connection with any such sale or other disposition
made pursuant hereto, (c) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition, the Borrower and the Servicer hereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document or Hedging Agreement. Nevertheless,

 

132

--------------------------------------------------------------------------------


 

if so requested by the Trustee or the Agent, the Borrower shall ratify and
confirm any such sale or other disposition by executing and delivering to the
Trustee or the Agent or all proper bills of sale, assignments, releases and
other instruments as may be designated in any such request; provided that, for
the avoidance of doubt, no right under any power of attorney furnished under
this Section 7.02(h) may be exercised until after the occurrence of an Event of
Default.

 

(i)            (1)           If the Trustee (acting as directed by the Agent) or
the Agent elects to sell the Collateral Portfolio in whole, but not in part, at
a public or private sale, the Borrower may exercise its right of first refusal
to repurchase the Collateral Portfolio, in whole but not in part, prior to such
sale at a purchase price that is not less than the amount of the Obligations as
of the date of such proposed sale.  The Borrower’s right of first refusal shall
terminate not later than 4:00 p.m. on the second Business Day following the
Business Day on which the Borrower receives notice of the Trustee’s or the
Agent’s election to sell such Collateral Portfolio, such notice to attach copies
of all Eligible Bids received by the Trustee or the Agent in respect of such
Collateral Portfolio.

 

(2)           If the Trustee (acting as directed by the Agent) or the Agent
elects to sell less than all of the Collateral Portfolio in one or more parcels
at a public or private sale, the Borrower may exercise its right of first
refusal to repurchase such portion of the Collateral Portfolio prior to such
sale at a purchase price of not less than the highest Eligible Bid received in
respect of such portion of the Collateral Portfolio as of the date of such
proposed sale, as notified by the Trustee or the Agent to the Borrower.  The
Borrower’s right of first refusal shall terminate not later than 4:00 p.m. on
the Business Day on which the Borrower receives notice of the Trustee’s or the
Agent’s election to sell such portion of the Collateral Portfolio, if such
notice is delivered by 12:00 p.m. on such Business Day; provided that if such
notice is delivered after 12:00 p.m. on the Business Day on which the Borrower
receives such notice, or if the highest Eligible Bid received in respect of such
portion of the Collateral Portfolio is greater than $25,000,000, the Borrower’s
right of first refusal shall terminate not later than 12:00 p.m. on the
following Business Day.

 

(3)           If the Borrower elects not to exercise its right of first refusal
as provided in clauses (1) or (2) above, the Trustee (acting as directed by the
Agent) or the Agent shall sell such Collateral Portfolio or portion thereof for
a purchase price equal to the highest of the Eligible Bids then received.  For
the avoidance of doubt, any determination of the highest Eligible Bid shall only
consider bids for the same parcels of the Collateral Portfolio.

 

(4)           It is understood that the Borrower may submit its bid for the
Collateral Portfolio or any portion thereof as a combined bid with the bids of
other members of a group of bidders, and shall have the right to find bidders to
bid on the Collateral Portfolio or any portion thereof.

 

(5)           It is understood that the Borrower’s right of first refusal shall
apply to each proposed sale of the same parcel of the Collateral Portfolio.

 

133

--------------------------------------------------------------------------------


 

ARTICLE VIII.

 

INDEMNIFICATION

 

SECTION 8.01                                      Indemnities by the Borrower.

 

(a)                                 Without limiting any other rights which the
Agent, the Lenders, the Trustee, the Bank, the Collateral Custodian or any of
their respective Affiliates may have hereunder or under Applicable Law, the
Borrower hereby agrees to indemnify the Agent, the Lenders, the Trustee, the
Bank, the Collateral Custodian and each of their respective Affiliates, assigns,
officers, directors, employees and agents (each, an “Indemnified Party” for
purposes of this Article VIII) from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or actually incurred by
such Indemnified Party arising out of or as a result of this Agreement or in
respect of any of the Collateral Portfolio, excluding, however, Indemnified
Amounts to the extent resulting solely from gross negligence, bad faith or
willful misconduct on the part of an Indemnified Party. Without limiting the
foregoing, the Borrower shall indemnify each Indemnified Party for Indemnified
Amounts relating to or resulting from any of the following (to the extent not
resulting from the conditions set forth above):

 

(i)                                     any Loan Asset treated as or represented
by the Borrower to be an Eligible Loan Asset which is not at the applicable time
an Eligible Loan Asset, or the purchase by any party or origination of any Loan
Asset which violates Applicable Law;

 

(ii)                                  reliance on any representation or warranty
made or deemed made by the Borrower, the Servicer (if Ares or one of its
Affiliates is the Servicer) or any of their respective officers under or in
connection with this Agreement or any Transaction Document, which shall have
been false or incorrect in any material respect when made or deemed made or
delivered;

 

(iii)                               the failure by the Borrower or the Servicer
(if Ares or one of its Affiliates is the Servicer) to comply with any term,
provision or covenant contained in this Agreement or any agreement executed in
connection with this Agreement, or with any Applicable Law with respect to any
item of Collateral Portfolio, or the nonconformity of any item of Collateral
Portfolio with any such Applicable Law;

 

(iv)                              the failure to vest and maintain vested in the
Trustee, for the benefit of the Secured Parties, a first priority perfected
security interest in the Collateral Portfolio, free and clear of any Lien other
than Permitted Liens, whether existing at the time of the related Advance or at
any time thereafter;

 

(v)                                 on each Business Day prior to the Collection
Date, the occurrence of a Borrowing Base Deficiency and the same continues
unremedied for five Business Days;

 

(vi)                              the failure to file, or any delay in filing,
financing statements, continuation statements or other similar instruments or
documents under the UCC of any

 

134

--------------------------------------------------------------------------------


 

applicable jurisdiction or other Applicable Law with respect to any Loan Assets
included in the Collateral Portfolio or the other Portfolio Assets related
thereto, whether at the time of any Advance or at any subsequent time;

 

(vii)                           any dispute, claim, offset or defense (other
than the discharge in bankruptcy of an Obligor) to the payment of any Loan Asset
included in the Collateral Portfolio (including, without limitation, a defense
based on such Loan Asset (or the Loan Agreement evidencing such Loan Asset) not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the merchandise or services related to such Collateral Portfolio or the
furnishing or failure to furnish such merchandise or services;

 

(viii)                        any failure of the Borrower or the Servicer (if
Ares or one of its Affiliates is the Servicer) to perform its duties or
obligations in accordance with the provisions of the Transaction Documents to
which it is a party or any failure by Ares, the Borrower or any Affiliate
thereof to perform its respective duties under any Collateral Portfolio;

 

(ix)                              any inability to obtain any judgment in, or
utilize the court or other adjudication system of, any state in which an Obligor
may be located as a result of the failure of the Borrower or the Transferor to
qualify to do business or file any notice or business activity report or any
similar report;

 

(x)                                 any action taken by the Borrower or the
Servicer in the enforcement or collection of the Collateral Portfolio, which
results in any claim, suit or action of any kind pertaining to the Collateral
Portfolio or which reduces or impairs the rights of the Agent or any Lender with
respect to any Loan Asset or the value of any such Loan Asset;

 

(xi)                              any products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort arising out of or in connection with the Underlying Collateral or
services that are the subject of any Collateral Portfolio;

 

(xii)                           any claim, suit or action of any kind arising
out of or in connection with Environmental Laws including any vicarious
liability;

 

(xiii)                        the failure by the Borrower to pay when due any
Taxes for which the Borrower is liable, including, without limitation, sales,
excise or personal property Taxes payable in connection with the Collateral
Portfolio;

 

(xiv)                       any repayment by the Agent, the Lenders or a Secured
Party of any amount previously distributed in payment of Advances or payment of
Yield or Fees or any other amount due hereunder or under any Hedging Agreement,
in each case which amount the Agent, the Lenders or a Secured Party believes in
good faith is required to be repaid;

 

135

--------------------------------------------------------------------------------


 

(xv)                          the commingling by the Borrower or the Servicer of
payments and collections required to be remitted to the Collection Account or
the Unfunded Exposure Account with other funds;

 

(xvi)                       any investigation, litigation or proceeding related
to this Agreement (or the Transaction Documents), or the use of proceeds of
Advances or the Collateral Portfolio, or the administration of the Loan Assets
by the Borrower or the Servicer (unless such administration is carried out by
Wells Fargo or any of its Affiliates in the capacity of the Servicer, if
applicable);

 

(xvii)                    any failure by the Borrower to give reasonably
equivalent value to the Equityholder in consideration for the transfer by the
Equityholder to the Borrower of any item of Collateral Portfolio or any attempt
by any Person to void or otherwise avoid any such transfer under any statutory
provision or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code;

 

(xviii)                 the use of the proceeds of any Advance in a manner other
than as provided in this Agreement and the Transaction Documents;

 

(xix)                       any failure of the Borrower, the Servicer or any of
their respective agents or representatives to remit to the Collection Account
within two Business Days of receipt, payments and collections with respect to
the Collateral Portfolio remitted to the Borrower, the Servicer or any such
agent or representative (other than such a failure on the part of Wells Fargo or
any of its Affiliates in the capacity of the Servicer, if applicable); and/or

 

(xx)                          the failure by the Borrower to comply with any of
the covenants relating to the Hedging Agreement in accordance with the
Transaction Documents.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 8.01 shall be paid by the Borrower to the Agent on
behalf of the applicable Indemnified Party within five Business Days following
receipt by the Borrower of the Agent’s written demand therefor on behalf of the
applicable Indemnified Party (and the Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Agent of such
amounts). The Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.01, shall submit to the Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)                                  If for any reason the indemnification
provided above in this Section 8.01 is unavailable to the Indemnified Party or
is insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect not only
the relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

136

--------------------------------------------------------------------------------


 

(d)                                 If the Borrower has made any payments in
respect of Indemnified Amounts to the Agent on behalf of an Indemnified Party
pursuant to this Section 8.01 and such Indemnified Party thereafter collects any
of such amounts from others, such Indemnified Party will promptly repay such
amounts collected to the Borrower in an amount equal to the amount it has
collected from others in respect of such Indemnified Amounts, without interest.

 

(e)                                  The obligations of the Borrower under this
Section 8.01 shall survive the resignation or removal of the Agent, the Lenders,
the Servicer, the Trustee or the Collateral Custodian and the termination of
this Agreement.

 

SECTION 8.02                                      Indemnities by Servicer.

 

(a)                                 Without limiting any other rights which any
Indemnified Party may have hereunder or under Applicable Law, the Servicer
hereby agrees to indemnify each Indemnified Party from and against any and all
Indemnified Amounts, awarded against or incurred by any Indemnified Party as a
consequence of any of the following, excluding, however, Indemnified Amounts to
the extent resulting from gross negligence, bad faith or willful misconduct on
the part of any Indemnified Party claiming indemnification hereunder:

 

(i)                                     the inclusion, in any computations made
by it in connection with any Borrowing Base Certificate or other report prepared
by it hereunder, of any Loan Assets which were not Eligible Loan Assets as of
the date of any such computation;

 

(ii)                                  reliance on any representation or warranty
made or deemed made by the Servicer or any of its officers under or in
connection with this Agreement or any other Transaction Document, any Servicing
Report, Servicer’s Certificate or any other information or report delivered by
or on behalf of the Servicer pursuant hereto, which shall have been false,
incorrect or misleading in any material respect when made or deemed made or
delivered;

 

(iii)                               the failure by the Servicer to comply with
(A) any term, provision or covenant contained in this Agreement or any other
Transaction Document, or any other agreement executed in connection with this
Agreement, or (B) any Applicable Law applicable to it with respect to any
Portfolio Assets;

 

(iv)                              any litigation, proceedings or investigation
against the Servicer;

 

(v)                                 any action or inaction by the Servicer that
causes the Trustee, for the benefit of the Secured Parties, not to have a first
priority perfected security interest in the Collateral Portfolio, free and clear
of any Lien other than Permitted Liens, whether existing at the time of the
related Advance or any time thereafter;

 

(vi)                              except as permitted by this Agreement, the
commingling by the Servicer of payments and collections required to be remitted
to the Collection Account or the Unfunded Exposure Account with other funds;

 

(vii)                           any failure of the Servicer or any of its agents
or representatives (including, without limitation, agents, representatives and
employees of such Servicer

 

137

--------------------------------------------------------------------------------


 

acting pursuant to authority granted under Section 6.01 hereof) to remit to
Collection Account, payments and collections with respect to Loan Assets
remitted to the Servicer or any such agent or representative within two Business
Days of receipt;

 

(viii)                        the failure by the Servicer to perform any of its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document or errors or omissions related to such duties;

 

(ix)                              the failure by the Servicer to comply with any
of the covenants relating to the Hedging Agreement in accordance with the
Transaction Documents; and/or

 

(x)                                 any of the events or facts giving rise to a
breach of any of the Servicer’s representations, warranties, agreements and/or
covenants set forth in Article IV, Article V or Article VI or this Agreement.

 

(b)                                 Any amounts subject to the indemnification
provisions of this Section 8.02 shall be paid by the Servicer to the Agent on
behalf of the applicable Indemnified Party within five Business Days following
receipt by the Servicer of the Agent’s written demand therefor on behalf of the
applicable Indemnified Party (and the Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Agent of such
amounts).  The Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.02, shall submit to the Servicer a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)                                  If for any reason the indemnification
provided above in this Section 8.02 is unavailable to the Indemnified Party or
is insufficient to hold an Indemnified Party harmless in respect of any losses,
claims, damages or liabilities, then the Servicer shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities in such proportion as is appropriate to reflect not only
the relative benefits received by such Indemnified Party on the one hand and the
Servicer on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)                                 If the Servicer has made any payments in
respect of Indemnified Amounts to the Agent on behalf of an Indemnified Party
pursuant to this Section 8.02 and such Indemnified Party thereafter collects any
of such amounts from others, such Indemnified Party will promptly repay such
amounts collected to the Servicer in an amount equal to the amount it has
collected from others in respect of such Indemnified Amounts, without interest.

 

(e)                                  The Servicer shall have no liability for
making indemnification hereunder to the extent any such indemnification
constitutes recourse for uncollectible or uncollected Loan Assets.

 

(f)                                   The obligations of the Servicer under this
Section 8.02 shall survive the resignation or removal of the Agent, the Lenders,
the Trustee or the Collateral Custodian and the termination of this Agreement.

 

138

--------------------------------------------------------------------------------


 

(g)                                  Any indemnification pursuant to this
Section 8.02 shall not be payable from the Collateral Portfolio.

 

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

 

SECTION 8.03                                      Legal Proceedings.  In the
event an Indemnified Party becomes involved in any action, claim, or legal,
governmental or administrative proceeding (an “Action”) for which it seeks
indemnification hereunder, the Indemnified Party shall promptly notify the other
party or parties against whom it seeks indemnification (the “Indemnifying
Party”) in writing of the nature and particulars of the Action; provided that
its failure to do so shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent such failure has a material adverse effect on the
Indemnifying Party. Upon written notice to the Indemnified Party acknowledging
in writing that the indemnification provided hereunder applies to the
Indemnified Party in connection with the Action (subject to the exclusion in the
first sentence of Section 8.01, the first sentence of Section 8.02 or
Section 8.02(d), as applicable), the Indemnifying Party may assume the defense
of the Action at its expense with counsel reasonably acceptable to the
Indemnified Party. The Indemnified Party shall have the right to retain separate
counsel in connection with the Action, and the Indemnifying Party shall not be
liable for the legal fees and expenses of the Indemnified Party after the
Indemnifying Party has done so; provided that if the Indemnified Party
determines in good faith that there may be a conflict between the positions of
the Indemnified Party and the Indemnifying Party in connection with the Action,
or that the Indemnifying Party is not conducting the defense of the Action in a
manner reasonably protective of the interests of the Indemnified Party, the
reasonable legal fees and expenses of the Indemnified Party shall be paid by the
Indemnifying Party; provided, further, that the Indemnifying Party shall not, in
connection with any one Action or separate but substantially similar or related
Actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees or expenses of more than one separate firm
of attorneys (and any required local counsel) for such Indemnified Party, which
firm (and local counsel, if any) shall be designated in writing to the
Indemnifying Party by the Indemnified Party. If the Indemnifying Party elects to
assume the defense of the Action, it shall have full control over the conduct of
such defense; provided that the Indemnifying Party and its counsel shall, as
reasonably requested by the Indemnified Party or its counsel, consult with and
keep them informed with respect to the conduct of such defense. The Indemnifying
Party shall not settle an Action without the prior written approval of the
Indemnified Party unless such settlement provides for the full and unconditional
release of the Indemnified Party from all liability in connection with the
Action. The Indemnified Party shall reasonably cooperate with the Indemnifying
Party in connection with the defense of the Action.

 

SECTION 8.04                                      After-Tax Basis. 
Indemnification under Section 8.01 and 8.02 shall be in an amount necessary to
make the Indemnified Party whole after taking into account any Tax consequences
to the Indemnified Party of the receipt of the indemnity provided hereunder,
including the effect of such Tax or refund on the amount of Tax measured by net
income or profits that is or was payable by the Indemnified Party.

 

139

--------------------------------------------------------------------------------


 

ARTICLE IX.

 

THE AGENT

 

SECTION 9.01                                      The Agent.

 

(a)                                 Appointment. Each Lender and each other
Secured Party hereby appoints and authorizes the Agent as its agent hereunder
and hereby further authorizes the Agent to appoint additional agents to act on
its behalf and for the benefit of each Lender and each other Secured Party. 
Each Lender and each other Secured Party further authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Transaction Documents as are delegated to the Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
in this Agreement, nor shall the Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” in this Agreement with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

(b)                                 Delegation of Duties.  The Agent may execute
any of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys in fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties; provided that, so
long as no Event of Default has occurred, the Agent may not execute any of its
duties under this Agreement or any other Transaction Document by or through any
Ares Competitor without the prior consent of the Borrower.  The Agent shall not
be responsible for the negligence or misconduct of any agent or attorney in fact
that it selects with reasonable care.  The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Affiliates of the Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility as well as activities as Agent.

 

(c)                                  Authorization to File. The Borrower
irrevocably authorizes the Agent and appoints the Agent as its attorney-in-fact
to act on behalf of the Borrower (i) to file financing statements necessary or
desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Secured Parties in the Collateral
Portfolio and (ii) to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Collateral Portfolio as
a financing statement in such offices as the Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Secured Parties in the Collateral Portfolio.  This
appointment is coupled with an interest and is irrevocable.

 

140

--------------------------------------------------------------------------------


 

(d)                                 Agent Expenses. If the Borrower or the
Servicer, as applicable, fails to perform any of its agreements or obligations
under Section 5.01(t), Section 5.02(r) or Section 5.03(e), the Agent may (but
shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Agent incurred in connection
therewith shall be payable by the Borrower or the Servicer (on behalf of the
Borrower), as applicable, upon the Agent’s demand therefor.

 

(e)                                  Agent’s Reliance, Etc. Neither the Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Agent under or in
connection with this Agreement or any of the other Transaction Documents, except
for its or their own gross negligence or willful misconduct. Each Lender and
each other Secured Party hereby waives any and all claims against the Agent or
any of its Affiliates for any action taken or omitted to be taken by the Agent
or any of its Affiliates under or in connection with this Agreement or any of
the other Transaction Documents, except for its or their own gross negligence or
willful misconduct. The Agent shall not be liable to the Borrower, any Lender,
any other Secured Party or any other Person with respect to any determination
made by it in good faith unless it shall be determined that the Agent was
grossly negligent in ascertaining the pertinent facts. Without limiting the
foregoing, the Agent: (i) may consult with legal counsel (including counsel for
the Borrower or the Transferor), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation and shall not
be responsible for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Transaction Documents on the
part of the Borrower, the Transferor, or the Servicer or to inspect the property
(including the books and records) of the Borrower, the Transferor, or the
Servicer; (iv) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any of the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) may rely upon and/or shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties,
or upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person.  In determining compliance with any
condition hereunder to the making of an Advance that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance.

 

(f)                                   Actions by Agent.  The Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Without limiting the generality of the
foregoing, the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Transaction Documents that the
Agent is required

 

141

--------------------------------------------------------------------------------


 

to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Transaction Documents) and shall not, except as expressly set forth herein
and in the other Transaction Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Agent or any of its Affiliates in any capacity.  The Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Transaction Document in accordance with a request or
consent of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Agent shall believe in good faith shall
be necessary); provided that, notwithstanding anything to the contrary herein,
the Agent shall not be required to take any action hereunder if the taking of
such action, in the reasonable determination of the Agent, shall be in violation
of any Applicable Law or contrary to any provision of this Agreement or shall
expose the Agent to liability hereunder or otherwise.  In the event the Agent
requests the consent of a Lender pursuant to the foregoing provisions and the
Agent does not receive a consent (either positive or negative) from such Person
within ten Business Days of such Person’s receipt of such request, then such
Lender shall be deemed to have declined to consent to the relevant action. The
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Transaction Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Unmatured Event of Default or Event of Default,
(iv) the value, validity, enforceability, sufficiency, effectiveness or
genuineness of this Agreement, any other Transaction Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

 

(g)                                  Notice of Event of Default, Unmatured Event
of Default or Servicer Termination Event. The Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Agent has received written
notice from a Lender, the Borrower or the Servicer referring to this Agreement,
describing such Event of Default, Unmatured Event of Default or Servicer
Termination Event and stating that such notice is a “Notice of Event of
Default,” “Notice of Unmatured Event of Default” or “Notice of Servicer
Termination Event,” as applicable.  The Agent shall (subject to Section 9.01(e))
take such action with respect to such Event of Default, Unmatured Event of
Default or Servicer Termination Event as may be requested by the Lenders acting
jointly or as the Agent shall deem advisable or in the best interest of the
Lenders.

 

(h)                                 Credit Decision with Respect to the Agent.
Each Lender and each other Secured Party acknowledges that none of the Agent or
any of its Affiliates has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any consent to and acceptance of
any assignment or review of the affairs of the Borrower, the Servicer, the
Transferor or any of their respective Affiliates or review or approval of any of
the Collateral Portfolio, shall be deemed to constitute any representation or
warranty by any of the Agent or its Affiliates to any Lender as to any matter,
including whether the Agent has disclosed

 

142

--------------------------------------------------------------------------------


 

material information in its possession. Each Lender and each other Secured Party
acknowledges that it has, independently and without reliance upon the Agent, or
any of the Agent’s Affiliates, and based upon such documents and information as
it has deemed appropriate, made its own evaluation and decision to enter into
this Agreement and the other Transaction Documents to which it is a party.  Each
Lender and each other Secured Party also acknowledges that it will,
independently and without reliance upon the Agent, or any of the Agent’s
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party.  Each Lender and each other Secured Party hereby agrees that the
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower, the
Servicer, the Transferor or their respective Affiliates which may come into the
possession of the Agent or any of its Affiliates.

 

(i)                                     Indemnification of the Agent. Each
Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower or the Servicer), ratably in accordance its Pro Rata Share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any of the
other Transaction Documents, or any action taken or omitted by the Agent
hereunder or thereunder; provided that the Lenders shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct; provided, further, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Article
IX. Without limitation of the foregoing, each Lender agrees to reimburse the
Agent, ratably in accordance its Pro Rata Share, promptly upon demand for any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Transaction Documents, to the extent that such expenses are incurred in
the interests of or otherwise in respect of the Lenders hereunder and/or
thereunder and to the extent that the Agent is not reimbursed for such expenses
by the Borrower or the Servicer.

 

(j)                                    Successor Agent. The Agent may resign at
any time, effective upon the appointment and acceptance of a successor Agent as
provided below, by giving at least five days’ written notice thereof to each
Lender and the Borrower and may be removed at any time with cause by the
Lenders.  Upon any such resignation or removal, the Lenders and the Borrower
acting jointly shall appoint a successor Agent; provided that after an Event of
Default has occurred, the Lenders may appoint any Person (other than an Ares
Competitor) as successor Agent without the consent of the Borrower.  Each Lender
agrees that it shall not unreasonably withhold or delay its approval of the
appointment of a successor Agent.  If no such successor Agent shall have been so
appointed, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the removal of the retiring
Agent, then the retiring Agent may, on behalf of the Secured Parties, appoint a
successor Agent which successor Agent shall be either (i) a commercial bank
organized under the laws of the United States or of any state thereof and have a
combined capital and surplus of at least $50,000,000 or

 

143

--------------------------------------------------------------------------------


 

(ii) an Affiliate of such a bank.  Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement.  After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article IX
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

 

(k)                                 Payments by the Agent. Unless specifically
allocated to a specific Lender pursuant to the terms of this Agreement, all
amounts received by the Agent on behalf of the Lenders shall be paid by the
Agent to the Lenders in accordance with their Pro Rata Shares in the applicable
Advances Outstanding, or if there are no Advances Outstanding in accordance with
their most recent Commitments, on the Business Day received by the Agent, unless
such amounts are received after 12:00 noon on such Business Day, in which case
the Agent shall use its reasonable efforts to pay such amounts to each Lender on
such Business Day, but, in any event, shall pay such amounts to such Lender not
later than the following Business Day. The Agent shall pay amounts owing to each
Lender in accordance with the written instructions delivered by such Lender to
the Agent.

 

ARTICLE X.

 

TRUSTEE

 

SECTION 10.01                               Designation of Trustee.

 

(a)                                 Initial Trustee.  The role of Trustee shall
be conducted by the Person designated as Trustee hereunder from time to time in
accordance with this Section 10.01.  Until the Agent shall give to U.S. Bank a
Trustee Termination Notice, U.S. Bank is hereby appointed as, and hereby accepts
such appointment and agrees to perform the duties and obligations of, Trustee
pursuant to the terms hereof.

 

(b)                                 Successor Trustee.  Upon the Trustee’s
receipt of a Trustee Termination Notice from the Agent of the designation of a
successor Trustee pursuant to the provisions of Section 10.05, the Trustee
agrees that it will terminate its activities as Trustee hereunder.

 

(c)                                  Secured Party.  The Agent and the Lenders
hereby appoint U.S. Bank, in its capacity as Trustee hereunder, as their agent
for the purposes of perfection of a security interest in the Collateral
Portfolio.  U.S. Bank, in its capacity as Trustee hereunder, hereby accepts such
appointment and agrees to perform the duties set forth in Section 10.02(b).

 

SECTION 10.02                               Duties of Trustee.

 

(a)                                 Appointment.  The Borrower and the Agent
each hereby appoints U.S. Bank to act as Trustee, for the benefit of the Secured
Parties.  The Trustee hereby accepts such appointment and agrees to perform the
duties and obligations with respect thereto set forth herein.

 

144

--------------------------------------------------------------------------------


 

(b)                                 Duties.  On or before the initial Advance
Date, and until its removal pursuant to Section 10.05, the Trustee shall
perform, on behalf of the Secured Parties, the following duties and obligations:

 

(i)                                     The Trustee shall make payments pursuant
to the terms of the Servicing Report in accordance with Section 2.04 (the
“Payment Duties”).

 

(ii)                                  The Trustee shall provide to the Servicer
a copy of all written notices and communications identified as being sent to it
in connection with the Loan Assets and the other Collateral Portfolio held
hereunder which it receives from the related Obligor, participating bank and/or
agent bank.  In no instance shall the Trustee be under any duty or obligation to
take any action on behalf of the Servicer in respect of the exercise of any
voting or consent rights, or similar actions, unless it receives specific
written instructions from the Servicer, prior to the occurrence of an Event of
Default or the Agent, after the occurrence of Event of Default, in which event
the Trustee shall vote, consent or take such other action in accordance with
such instructions.

 

(c)                                  (i)                                     The
Agent, each Lender and each other Secured Party further authorizes the Trustee
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are expressly delegated to
the Trustee by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  In furtherance, and without limiting the
generality of the foregoing, each Secured Party hereby appoints the Trustee
(acting at the direction of the Agent) as its agent to execute and deliver all
further instruments and documents, and take all further action that the Agent
deems necessary or desirable in order to perfect, protect or more fully evidence
the security interests granted by the Borrower hereunder, or to enable any of
them to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution by the Trustee as secured party/assignee of
such financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Loan Assets now existing or hereafter
arising, and such other instruments or notices, as may be necessary or
appropriate for the purposes stated hereinabove.  Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Trustee (for the
benefit of the Secured Parties) in the Collateral Portfolio, including to file
financing and continuation statements in respect of the Collateral Portfolio in
accordance with Section 5.01(t).

 

(ii)                                  The Agent may direct the Trustee to take
any such incidental action hereunder.  With respect to other actions which are
incidental to the actions specifically delegated to the Trustee hereunder, the
Trustee shall not be required to take any such incidental action hereunder, but
shall be required to act or to refrain from acting (and shall be fully protected
in acting or refraining from acting) upon the direction of the Agent; provided
that the Trustee shall not be required to take any action hereunder at the
request of the Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Trustee, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Trustee to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be

 

145

--------------------------------------------------------------------------------


 

satisfactory with respect thereto).  In the event the Trustee requests the
consent of the Agent and the Trustee does not receive a consent (either positive
or negative) from the Agent within 10 Business Days of its receipt of such
request, then the Agent shall be deemed to have declined to consent to the
relevant action.

 

(iii)                               Except as expressly provided herein, the
Trustee shall not be under any duty or obligation to take any affirmative action
to exercise or enforce any power, right or remedy available to it under this
Agreement (x) unless and until (and to the extent) expressly so directed by the
Agent or (y) prior to the Facility Maturity Date (and upon such occurrence, the
Trustee shall act in accordance with the written instructions of the Agent
pursuant to clause (x)).  The Trustee shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Trustee, or the Agent.  The Trustee shall not be deemed
to have notice or knowledge of any matter hereunder, including an Event of
Default, unless a Responsible Officer of the Trustee has knowledge of such
matter or written notice thereof is received by the Trustee.

 

(d)                                 If, in performing its duties under this
Agreement, the Trustee is required to decide between alternative courses of
action, the Trustee may request written instructions from the Agent as to the
course of action desired by it.  If the Trustee does not receive such
instructions within two Business Days after it has requested them, the Trustee
may, but shall be under no duty to, take or refrain from taking any such courses
of action.  The Trustee shall act in accordance with instructions received after
such two Business Day period except to the extent it has already, in good faith,
taken or committed itself to take, action inconsistent with such instructions. 
The Trustee shall be entitled to rely on the advice of legal counsel and
independent accountants in performing its duties hereunder and shall be deemed
to have acted in good faith if it acts in accordance with such advice.

 

(e)                                  Concurrently herewith, the Agent directs
the Trustee and the Trustee is authorized to enter into the Pledge Agreement,
the Collection Account Agreement and the Unfunded Exposure Account Agreement. 
For the avoidance of doubt, all of the Trustee’s rights, protections and
immunities provided herein shall apply to the Trustee for any actions taken or
omitted to be taken under the Pledge Agreement, the Collection Account Agreement
and the Unfunded Exposure Account Agreement in such capacity.

 

SECTION 10.03                               Merger or Consolidation.

 

Any Person (i) into which the Trustee may be merged or consolidated, (ii) that
may result from any merger or consolidation to which the Trustee shall be a
party, or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Trustee hereunder,
shall be the successor to the Trustee under this Agreement without further act
of any of the parties to this Agreement.

 

146

--------------------------------------------------------------------------------


 

SECTION 10.04                               Trustee Compensation.

 

As compensation for its Trustee activities hereunder, the Trustee shall be
entitled to the Trustee Fees and Trustee Expenses from the Borrower as set forth
in the Trustee and Collateral Custodian Fee Letter.  The Trustee shall be
entitled to receive the Trustee Fees and Trustee Expenses to the extent of funds
available therefor pursuant to the provision of Section 2.04; provided that, for
the avoidance of doubt, to the extent funds are not so available on any Payment
Date to pay such fees or reimburse such expenses incurred during the immediately
ended Remittance Period, such payment or reimbursement amount shall be deferred
and payable on the next Payment Date on which funds are available therefor
pursuant to Section 2.04.  The Trustee’s entitlement to receive the Trustee Fees
shall cease on the earlier to occur of: (i) its removal as Trustee pursuant to
Section 10.05 or (ii) the termination of this Agreement.

 

SECTION 10.05                               Trustee Removal.

 

The Trustee may be removed, with or without cause, by the Agent by notice given
in writing to the Trustee (the “Trustee Termination Notice”); provided that,
notwithstanding its receipt of a Trustee Termination Notice, the Trustee shall
continue to act in such capacity until a successor Trustee has been appointed
and has agreed to act as Trustee hereunder; provided that the Trustee shall
continue to receive compensation of its fees and expenses in accordance with
Section 10.04 above while so serving as the Trustee prior to a successor Trustee
being appointed.

 

SECTION 10.06                               Limitation on Liability.

 

(a)                                 The Trustee may conclusively rely on and
shall be fully protected in acting upon any certificate, instrument, opinion,
notice, letter, telegram or other document delivered to it and that in good
faith it reasonably believes to be genuine and that has been signed by the
proper party or parties.  The Trustee may rely conclusively on and shall be
fully protected in acting upon (a) the written instructions of any designated
officer of the Agent or (b) the verbal instructions of the Agent.

 

(b)                                 The Trustee may consult counsel satisfactory
to it and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.

 

(c)                                  The Trustee shall not be liable for any
error of judgment, or for any act done or step taken or omitted by it, in good
faith, or for any mistakes of fact or law, or for anything that it may do or
refrain from doing in connection herewith except in the case of its willful
misconduct or grossly negligent performance or omission of its duties and in the
case of the negligent performance of its Payment Duties.

 

(d)                                 The Trustee makes no warranty or
representation and shall have no responsibility (except as expressly set forth
in this Agreement) as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership or transferability of the Collateral
Portfolio, and will not be required to and will not make any representations as
to the validity or value (except as expressly set forth in this Agreement) of
any of the Collateral Portfolio.  The Trustee shall not be obligated to take any
legal action hereunder that might in its

 

147

--------------------------------------------------------------------------------


 

judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.

 

(e)                                  The Trustee shall have no duties or
responsibilities except such duties and responsibilities as are specifically set
forth in this Agreement and no covenants or obligations shall be implied in this
Agreement against the Trustee.

 

(f)                                   The Trustee shall not be required to
expend or risk its own funds in the performance of its duties hereunder.

 

(g)                                  It is expressly agreed and acknowledged
that the Trustee is not guaranteeing performance of or assuming any liability
for the obligations of the other parties hereto or any parties to the Collateral
Portfolio.

 

(h)                                 Subject in all cases to the last sentence of
Section 2.05, in case any reasonable question arises as to its duties hereunder,
the Trustee may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Servicer and may, after the
occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Agent, and shall be entitled at all times to refrain from
taking any action unless it has received instructions from the Servicer or the
Agent, as applicable.  The Trustee shall in all events have no liability, risk
or cost for any action taken pursuant to and in compliance with the instruction
of the Agent.  In no event shall the Trustee be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

(i)                                     The Trustee shall not be liable for the
acts or omissions of the Collateral Custodian under this Agreement and shall not
be required to monitor the performance of the Collateral Custodian. 
Notwithstanding anything herein to the contrary, unless appointed as successor
Collateral Custodian hereunder, the Trustee shall have no duty to perform any of
the duties of the Collateral Custodian under this Agreement.

 

SECTION 10.07                               Trustee Resignation.

 

The Trustee may resign at any time by giving not less than 90 days written
notice thereof to the Agent (who will provide each Lender with a copy promptly
upon receipt thereof) and with the consent of the Agent, which consent shall not
be unreasonably withheld.  Upon receiving such notice of resignation, the Agent
shall promptly appoint a successor trustee or trustees by written instrument, in
duplicate, executed by the Agent, one copy of which shall be delivered to the
Trustee so resigning and one copy to the successor trustee or trustees, together
with a copy to the Borrower, Servicer and Collateral Custodian.  If no successor
trustee shall have been appointed and an instrument of acceptance by a successor
Trustee shall not have been delivered to the Trustee within 45 days after the
giving of such notice of resignation, the resigning Trustee may petition any
court of competent jurisdiction for the appointment of a successor Trustee.
Notwithstanding anything herein to the contrary, the Trustee may not resign
prior to a successor Trustee being appointed.

 

148

--------------------------------------------------------------------------------


 

ARTICLE XI.

 

MISCELLANEOUS

 

SECTION 11.01                               Amendments and Waivers.

 

Except as provided in this Section 11.01, (i) no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Servicer, the Agent and the Required
Lenders; provided that no amendment, waiver or consent shall:

 

(a)                                 increase the Commitment of any Lender or the
amount of Advances of any Lender, in any case, without the written consent of
such Lender;

 

(b)                                 waive, extend or postpone any date fixed by
this Agreement or any other Transaction Document for any payment or mandatory
prepayment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled or mandatory reduction of the Commitment hereunder
or under any other Transaction Document without the written consent of each
Lender directly and adversely affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Advance or Obligation, or any fees or other
amounts payable hereunder or under any other Transaction Document without the
written consent of each Lender directly and adversely affected thereby;

 

(d)                                 change Section 2.04 or any related
definitions or provisions in a manner that would alter the order of application
of proceeds or would alter the pro rata sharing of payments required thereby, in
each case, without the written consent of each Lender directly and adversely
affected thereby;

 

(e)                                  change any provision of this Section 11.01
or reduce the percentages specified in the definitions of “Required Lenders”,
“Supermajority” or any other provision hereof specifying the number or
percentage of the Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

 

(f)                                   consent to the assignment or transfer by
any of the Borrower, the Transferor, the Equityholder or the Servicer of such
party’s rights and obligations under any Transaction Document to which it is a
party (except as expressly permitted hereunder), in each case, without the
written consent of each Lender;

 

(g)                                  make any modification to the definition of
“Applicable Percentage” without the written consent of each Lender;

 

(h)                                 release all or substantially all of the
Collateral Portfolio or release any Transaction Document (other than as
specifically permitted or contemplated in this Agreement or the applicable
Transaction Document) without the written consent of each Lender; or

 

149

--------------------------------------------------------------------------------


 

(i)                                     make material amendments to the
definitions of “Collateral Quality Test”, “Minimum Weighted Average Coupon
Test”, “Minimum Weighted Average Spread Test”, “Maximum Weighted Average Rating
Factor Test” or any definitions therein, in each case, without the written
consent of a Supermajority of the Lenders;

 

(j)                                    make any modification to the definitions
of “Borrowing Base”, “Adjusted Borrowing Value” or “Excess Concentration
Amount”, in each case, which would have a material adverse effect on the
calculation of the Borrowing Base, without the written consent of a
Supermajority of the Lenders;

 

provided, further, that (i) any amendment of this Agreement that is solely for
the purpose of adding a Lender may be effected with the consent of the Agent,
but without the written consent of the Borrower or any Lender, (ii) no such
amendment, waiver or modification materially adversely affecting the rights or
obligations of the Trustee, the Bank or the Collateral Custodian shall be
effective without the written agreement of the Trustee, the Bank or the
Collateral Custodian, as applicable, (iii) no amendment, waiver or modification
adversely affecting the rights or obligations of any Hedge Counterparty shall be
effective without the written agreement of such Person, (iv) no amendment,
waiver or consent shall, unless in writing and signed by the Swingline Lender in
addition to the Lenders required above, affect the rights or duties of the
Swingline Lender under this Agreement, (v) no amendment, waiver or consent
shall, unless in writing and signed by the Agent, affect the rights or duties of
the Agent under this Agreement or any other Transaction Document and (vi) the
Agent and the Borrower shall be permitted to amend any provision of the
Transaction Documents (and such amendment shall become effective without any
further action or consent of any other party to any Transaction Document) if the
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any such provision. 
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.  For the avoidance of doubt, in the event
that an Event of Default has occurred but has been waived unconditionally and in
its entirety in accordance with the terms hereof, such Event of Default shall be
deemed to have not “occurred” and references to “after the occurrence of an
Event of Default” shall be inapplicable for all purposes in this Agreement or
any of the Transaction Documents, except to the extent otherwise provided for in
the relevant waiver; provided that any waiver which by its terms becomes
effective upon certain conditions precedent being met will not be considered a
conditional waiver solely due to the existence of such conditions precedent if
all such conditions precedent to effectiveness have been satisfied. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

SECTION 11.02                               Notices, Etc. All notices and other
communications hereunder shall, unless otherwise stated herein, be in writing
(which shall include facsimile communication and communication by e-mail) and
faxed, e-mailed or delivered, to each party hereto, at its address set forth
under its name below or at such other address as shall be designated by such
party in a written notice to the other parties hereto:

 

150

--------------------------------------------------------------------------------


 

If to the Borrower:

 

Ares Capital CP Funding LLC

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital CP Funding LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, California 90067

Attention: Chief Accounting Officer

Facsimile No.: (310) 201-4197

Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.: (213) 891-8763

 

If to the Servicer:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067

Attention: Chief Accounting Officer
Facsimile No.: (310) 201-4197
Confirmation No.: (310) 201-4205

 

151

--------------------------------------------------------------------------------


 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.: (213) 891-8763

 

If to the Transferor:

 

Ares Capital Corporation

245 Park Avenue, 44th Floor

New York, New York 10167

Attention: General Counsel and Chief Financial Officer

Facsimile No.: (212) 750-1777

Confirmation No.: (212) 750-7300

 

and in each case:

 

Ares Capital Corporation
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, California 90067

Attention: Chief Accounting Officer
Facsimile No.: (310) 201-4197
Confirmation No.: (310) 201-4205

 

with a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Dominic Yoong

Facsimile No.: (213) 891-8763

 

If to the Agent:

 

Wells Fargo Securities, LLC

One Wells Fargo Center, Mail Code: D1053-082

Charlotte, North Carolina 28288

Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230

 

152

--------------------------------------------------------------------------------


 

If to the Swingline Lender:

 

Wells Fargo Bank, National Association

(as successor by merger to Wachovia Bank, National Association)

One Wells Fargo Center, Mail Code: D1053-082

Charlotte, North Carolina 28288

Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230

 

If to the Trustee:

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust / CDO Unit — Ares Capital CP Funding

Facsimile No: (866) 738-6062

 

If to the Bank:

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust / CDO Unit — Ares Capital CP Funding

Facsimile No: (866) 738-6062

 

If to the Collateral Custodian:

 

U.S. Bank National Association

as the Collateral Custodian

1719 Range Way

Florence, SC 29501

Attention: Sandra Farrow

Facsimile No.: 843-673-0162

 

Notices and communications by facsimile and e-mail shall be effective when sent,
and notices and communications sent by other means shall be effective when
received.

 

SECTION 11.03          No Waiver; Remedies. No failure on the part of the Agent,
the Trustee or a Secured Party to exercise, and no delay in exercising, any
right or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right.  The rights and
remedies herein provided are cumulative and not exclusive of any rights and
remedies provided by law.

 

SECTION 11.04          Binding Effect; Assignability; Multiple Lenders.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, the Transferor, the Agent, the Collateral Custodian,
the Secured Parties

 

153

--------------------------------------------------------------------------------


 

and their respective successors and permitted assigns.  Each Indemnified Party
shall be an express third party beneficiary of this Agreement. Each Lender and
its respective successors and assigns may assign, or grant a security interest
or sell a participation interest in, (i) this Agreement and all or any part of
such Lender’s rights and obligations hereunder and interest herein in whole or
in part and/or (ii) any Advance (or portion thereof) or any Variable Funding
Note (or any portion thereof) to any Person; provided that, as applicable, (x)
unless otherwise consented to by Ares, Wells Fargo shall (A) not assign, or
grant a security interest or sell a participation interest in, more than 49% of
the Maximum Facility Amount and (B) retain all approval rights pursuant to
clause 11 of the definition of “Eligibility Criteria” set forth in Schedule III,
(y) unless the Borrower and the Agent shall otherwise consent, a Lender may only
assign, grant a security interest or sell a participation in, its rights and
obligations hereunder to an Affiliate of such Lender and (z) after an Event of
Default has occurred, a Lender may assign its rights and obligations hereunder
to any Person (other than an Ares Competitor) with the consent of the Agent
(such consent not to be unreasonably withheld or delayed) but without any
consent from the Borrower.  Any such assignee shall execute and deliver to the
Servicer, the Borrower and the Agent a fully-executed Transferee Letter and a
fully-executed Joinder Supplement. Notwithstanding anything contained in this
Agreement to the contrary, (i) Wells Fargo shall not need prior consent of the
Borrower to consolidate with or merge into any other Person or convey or
transfer substantially all of its properties and assets, including without
limitation any Advance (or portion thereof) or any Variable Funding Note (or any
portion thereof), to any Person and (ii) if any Lender becomes a Defaulting
Lender, unless such Lender shall have been deemed to no longer be a Defaulting
Lender pursuant to Section 2.23(b), the Agent shall have the right to cause such
Person to assign its entire interest in the Advances and this Agreement to a
transferee selected by the Agent, in an assignment which satisfies the
conditions set forth in the first sentence of this Section 11.04(a). The parties
to any such assignment, grant or sale of a participation interest shall execute
and deliver to the Lender for its acceptance and recording in its books and
records, such agreement or document as may be satisfactory to such parties and
the applicable Lender.  None of the Borrower, the Equityholder, the Transferor
or the Servicer may assign, or permit any Lien (other than Permitted Liens) to
exist upon, any of its rights or obligations hereunder or under any Transaction
Document or any interest herein or in any Transaction Document without the prior
written consent of each Lender and the Agent.

 

(b)           Notwithstanding any other provision of this Section 11.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

 

(c)           Each Hedge Counterparty, each Affected Party and each Indemnified
Party shall be an express third party beneficiary of this Agreement.

 

SECTION 11.05          Term of This Agreement. This Agreement, including,
without limitation, the Borrower’s obligation to observe its covenants set forth
in Articles V and VI and the Servicer’s obligation to observe its covenants set
forth in Articles V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect

 

154

--------------------------------------------------------------------------------


 

to any breach of any representation and warranty made or deemed made by the
Borrower or the Servicer pursuant to Articles III and IV and the indemnification
and payment provisions of Article VIII and Article XI and the provisions of
Section 2.10, Section 2.11, Section 11.07, Section 11.08 and Section 11.09 shall
be continuing and shall survive any termination of this Agreement.
Notwithstanding anything herein to the contrary, the Collection Date will be
deemed to have occurred upon payment in full of all Obligations pursuant to
clause (i) of the first proviso of Section 2.18(b).

 

SECTION 11.06          GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

SECTION 11.07          Costs, Expenses and Taxes.

 

(a)           In addition to the rights of indemnification granted to the
Trustee, the Bank, the Agent, the Lenders, the Collateral Custodian and their
respective Affiliates under Section 8.01 and Section 8.02 hereof, each of the
Borrower, the Servicer and the Transferor agrees to pay on demand all
reasonable, invoiced out-of-pocket costs and expenses of the Agent, the Lenders,
the Trustee, the Bank and the Collateral Custodian incurred in connection with
the preparation, execution, delivery, administration (including periodic
auditing), renewal, amendment or modification of, or any waiver or consent
issued in connection with, this Agreement, the Transaction Documents and the
other documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Agent, the Lenders, the Trustee, the Bank and the Collateral Custodian
with respect thereto and with respect to advising the Agent, the Lenders, the
Trustee, the Bank and the Collateral Custodian as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all invoiced out-of-pocket costs and expenses, if
any (including reasonable counsel fees and expenses), incurred by the Agent, the
Lenders, the Trustee, the Bank or the Collateral Custodian in connection with
the enforcement of this Agreement or any Transaction Document by such Person and
the other documents to be delivered hereunder or in connection herewith.

 

(b)           The Borrower, the Servicer and the Transferor shall pay on demand
any and all stamp, sales, excise and other similar Taxes (“Other Taxes”) and
fees payable or determined to be payable to any Governmental Authority in
connection with the execution, delivery, filing and recording of this Agreement,
the other documents to be delivered hereunder or any other Transaction Document
or the funding or maintenance of Advances hereunder.

 

(c)           The Servicer and the Transferor shall pay on demand all other
reasonable, invoiced out-of-pocket costs, expenses and other Taxes (other than
Excluded Taxes or Indemnified Taxes) incurred by the Agent, the Lenders, the
Trustee, the Collateral Custodian and the Bank, including, without limitation,
all costs and expenses incurred by the Agent and the

 

155

--------------------------------------------------------------------------------


 

Lenders in connection with periodic audits of the Borrower’s, the Transferor’s
or the Servicer’s books and records.

 

(d)           For the avoidance of doubt, except with respect to the costs and
expenses to be paid to the Trustee and the Collateral Custodian, costs and
expenses to be paid pursuant to this Section 11.07 shall exclude all allocable
overhead costs and expenses.

 

SECTION 11.08          No Proceedings.

 

(a)           Each of the parties hereto (other than the Agent with the consent
of the Lenders) and each Hedge Counterparty (by accepting the benefits of this
Agreement) agrees that it will not institute against, or join any other Person
in instituting against, the Borrower any proceedings of the type referred to in
the definition of Bankruptcy Event so long as there shall not have elapsed one
year (or such longer preference period as shall then be in effect) and one day
since the Collection Date.

 

(b)           The provisions of this Section 11.08 are a material inducement for
the Agent, the Trustee and the Lenders to enter into this Agreement and the
transactions contemplated hereby and are an essential term hereof.  The Trustee
(acting as directed by the Agent) with the consent of the Lenders may seek and
obtain specific performance of such provisions (including injunctive relief),
including without limitation in any bankruptcy, reorganization, arrangement,
winding-up, insolvency, moratorium or liquidation proceedings, or other
proceedings under United States federal or state bankruptcy laws or any similar
laws.

 

SECTION 11.09          Recourse Against Certain Parties.

 

(a)           No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Agent, the Lenders or any other Secured Party as contained
in this Agreement or any other agreement, instrument or document entered into by
the Agent, the Lenders or any other Secured Party pursuant hereto or in
connection herewith shall be had against any administrator of the Agent, the
Lenders or any other Secured Party or any incorporator, affiliate, stockholder,
member, officer, partner, employee, administrator, partner, organizer or
director of the Agent, the Lenders or any other Secured Party or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of each party hereto contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Agent, the Lenders or any other Secured Party pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of such
party (and nothing in this Section 11.09 shall be construed to diminish in any
way such corporate obligations of such party), and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the Agent, the
Lenders or any other Secured Party or any incorporator, affiliate, stockholder,
member, officer, partner, employee, administrator, partner, organizer or
director of the Lenders or the Agent or of any such administrator, as such, or
any of them, under or by reason of any of the obligations, covenants or
agreements of the Agent, the Lenders or any other Secured Party contained in
this Agreement or in any other such instruments, documents or agreements, or are
implied therefrom, and that any and all personal liability of every such
administrator of the Agent, the Lenders or

 

156

--------------------------------------------------------------------------------


 

any other Secured Party and each incorporator, stockholder, affiliate, officer,
employee or director of the Agent, the Lenders or any other Secured Party or of
any such administrator, or any of them, for breaches by the Agent, the Lenders
or any other Secured Party of any such obligations, covenants or agreements,
which liability may arise either at common law or in equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.

 

(b)           Notwithstanding any contrary provision set forth herein, no claim
may be made by the Borrower, the Transferor, the Equityholder or the Servicer or
any other Person against the Agent, the Lenders or any other Secured Party or
their respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect to any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Borrower, the Transferor,
the Equityholder and the Servicer each hereby waives, releases, and agrees not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected.

 

(c)           No obligation or liability to any Obligor under any of the Loan
Assets is intended to be assumed by the Agent, the Lenders or any other Secured
Party under or as a result of this Agreement and the transactions contemplated
hereby.

 

(d)           The provisions of this Section 11.09 shall survive the termination
of this Agreement.

 

SECTION 11.10          Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by e-mail in portable document format (.pdf) or facsimile
shall be effective as delivery of a manually executed counterpart of this
Agreement. In the event that any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement, the other Transaction Documents
and any agreements or letters (including fee letters) executed in connection
herewith contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than any fee letter delivered by the Servicer to the Agent and the
Lenders.

 

SECTION 11.11          Consent to Jurisdiction; Service of Process.

 

(a)           Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal

 

157

--------------------------------------------------------------------------------


 

court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)           Each of the Borrower and the Servicer agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Borrower or the Servicer, as applicable, at its
address specified in Section 11.02 or at such other address as the Agent shall
have been notified in accordance herewith. Nothing in this Section 11.11 shall
affect the right of the Lenders or the Agent to serve legal process in any other
manner permitted by law.

 

SECTION 11.12          Characterization of Conveyances Pursuant to the Purchase
and Sale Agreements.

 

(a)           It is the express intent of the parties hereto that the conveyance
of the Eligible Loan Assets by the Transferor to the Equityholder and the
Equityholder to the Borrower as contemplated by the Purchase and Sale Agreements
be, and be treated for all purposes (other than accounting purposes and subject
to the tax characterization of the Borrower and the Advances described in
Section 5.01(aa) and Section 5.02(k) hereof) as, a sale by the Transferor and
the Equityholder, as applicable, of such Eligible Loan Assets. It is, further,
not the intention of the parties that such conveyance be deemed a pledge of the
Eligible Loan Assets by the Transferor to the Equityholder and the Equityholder
to the Borrower to secure a debt or other obligation of the Transferor or
Equityholder, as applicable. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are held to continue to be
property of the Transferor (in the case of the First Tier Purchase and Sale
Agreement) or the Equityholder (in the case of the Second Tier Purchase and Sale
Agreement), as applicable, then the parties hereto agree that: (i) each of the
Purchase and Sale Agreements shall also be deemed to be a security agreement
under Applicable Law; (ii) the transfer of the Eligible Loan Assets provided for
in the First Tier Purchase and Sale Agreement shall be deemed to be a grant by
the Transferor to the Equityholder of a first priority security interest
(subject only to Permitted Liens) in all of the Transferor’s right, title and
interest in and to the Eligible Loan Assets and all amounts payable to the
holders of the Eligible Loan Assets in accordance with the terms thereof and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including, without limitation,
all amounts from time to time held or invested in the Controlled Accounts,
whether in the form of cash, instruments, securities or other property; (iii)
the transfer of the Original Loan Assets provided for in the Original Purchase
and Sale Agreement shall be deemed to be a grant by the Transferor to the
Borrower of a first priority security interest (subject only to Permitted Liens)
in all of the Transferor’s right, title and interest in and to the Original Loan
Assets and all amounts payable to the holders of the Original Loan Assets in
accordance with the terms thereof and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Controlled Accounts, whether in the form of cash, instruments,
securities or other property; (iv) the transfer of the Eligible Loan Assets
provided for in the Second Tier Purchase and Sale Agreement shall be deemed to
be a grant by the Equityholder to the Borrower of a first priority

 

158

--------------------------------------------------------------------------------


 

security interest (subject only to Permitted Liens) in all of such
Equityholder’s right, title and interest in and to the Eligible Loan Assets and
all amounts payable to the holders of the Eligible Loan Assets in accordance
with the terms thereof and all proceeds of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Controlled Accounts, whether in the form of cash, instruments,
securities or other property; (v) the possession by the Borrower (or the
Collateral Custodian on its behalf) of Loan Assets and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (vi), for purposes of perfecting the security
interest pursuant to the UCC; and (vi) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreements. The Borrower shall,
to the extent consistent with this Agreement and the other Transaction
Documents, take such actions as may be necessary to ensure that, if either of
the Purchase and Sale Agreements were deemed to create a security interest in
the Eligible Loan Assets, such security interest would be deemed to be a
perfected security interest of first priority (subject only to Permitted Liens)
under Applicable Law and will be maintained as such throughout the term of this
Agreement.

 

(b)           It is the intention of each of the parties hereto that the
Eligible Loan Assets conveyed by the Transferor to the Equityholder pursuant to
the First Tier Purchase and Sale Agreement and by the Equityholder to the
Borrower pursuant to the Second Tier Purchase and Sale Agreement and by the
Transferor to the Borrower pursuant to the Original Purchase and Sale Agreement
shall constitute assets owned by the Borrower and shall not be part of the
Transferor’s estate or the Equityholder’s estate, as applicable, in the event of
the filing of a bankruptcy petition by or against the Transferor or
Equityholder, as applicable, under any bankruptcy or similar law.

 

(c)           The Borrower agrees to treat, and shall cause the Equityholder and
the Transferor to treat, for all purposes (other than accounting purposes and
subject to the tax characterization of the Borrower and the Advances described
in Section 5.01(aa) and Section 5.02(k) hereof) (x) the transactions effected by
the First Tier Purchase and Sale Agreements as sales of assets to the
Equityholder, (y) the transactions effected by the Second Tier Purchase and Sale
Agreements as sales of assets to the Borrower and (z) the transactions effected
by the Original Purchase and Sale Agreement as sales of the assets to the
Borrower. The Borrower and the Servicer each hereby agree to cause each of the
Transferor and the Equityholder, as applicable, to reflect in the Transferor’s
or Equityholder’s financial records, as applicable, and to include a note in the
publicly filed annual and quarterly financial statements of Ares indicating
that: (i) assets related to transactions (including transactions pursuant to the
Transaction Documents) that do not meet SFAS 140 requirements for accounting
sale treatment are reflected in the consolidated balance sheet of Ares, as
finance receivables pledged and non-recourse, secured borrowings and (ii) those
assets are owned by a special purpose entity that is consolidated in the
financial statements of Ares, and the creditors of that special purpose entity
have received ownership and/or security interests in such assets and such assets
are not intended

 

159

--------------------------------------------------------------------------------


 

to be available to the creditors of sellers (or any affiliate of the sellers) of
such assets to that special purpose entity.

 

SECTION 11.13          Confidentiality.

 

(a)           Each of the Agent, the Lenders, the Servicer, the Trustee, the
Borrower, the Bank, the Equityholder, the Transferor and the Collateral
Custodian shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and all information with respect
to the other parties, including all information regarding the business of the
Borrower and the Servicer hereto and their respective businesses, and all
information in connection with or related to the Loan Agreements (including but
not limited to any information provided pursuant to Section 6.08), obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its officers
and employees may (i) disclose such information to its external accountants,
investigators, auditors, attorneys or other agents, including any Approved
Valuation Firm, engaged by such party in connection with any due diligence or
comparable activities with respect to the transactions and Loan Assets
contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Agent, the Lenders, the Servicer, the Trustee, the
Borrower, the Bank, the Equityholder, the Transferor and the Collateral
Custodian that such information shall be used solely in connection with such
Excepted Person’s evaluation of, or relationship with, the Borrower and its
affiliates, (ii) disclose the existence of the Agreement, but not the financial
terms thereof, (iii) disclose such information as is required by Applicable Law
and (iv) disclose the Agreement and such information in any suit, action,
proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies, or interests under or in connection with any of the
Transaction Documents.  Notwithstanding the foregoing provisions of this Section
11.13(a), the Servicer may, subject to Applicable Law and the terms of any Loan
Agreements, make available copies of the documents in the Servicing Files and
such other documents it holds in its capacity as Servicer pursuant to the terms
of this Agreement, to any of its creditors.  It is understood that the financial
terms that may not be disclosed except in compliance with this Section 11.13(a)
include, without limitation, all fees and other pricing terms, and all Events of
Default, Servicer Termination Events, and priority of payment provisions.

 

(b)           Anything herein to the contrary notwithstanding, the Borrower, the
Equityholder and the Servicer each hereby consents to the disclosure of any
nonpublic information with respect to it (i) to the Agent, the Lenders, the
Trustee or the Collateral Custodian by each other, (ii) by the Agent, the
Lenders, the Trustee and the Collateral Custodian to any prospective or actual
assignee or participant of any of them; provided that (A) such Person would be
permitted to be an assignee or participant pursuant to the terms hereof and (B)
such Person agrees to hold such information confidential on terms consistent
with the terms set forth in this Section 11.13 or (iii) by the Agent, the
Lenders, the Trustee and the Collateral Custodian to any commercial paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to any
Lender, as applicable, and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of the confidential nature of such information.  In addition, the
Lenders, the Agent, the Trustee and the

 

160

--------------------------------------------------------------------------------


 

Collateral Custodian may disclose any such nonpublic information as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

 

(c)           Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(a) if required to do so by any applicable statute, law, rule or regulation, (b)
to any government agency or regulatory body having or claiming authority to
regulate or oversee any respects of the Lenders’, the Agent’s, the Trustee’s or
the Collateral Custodian’s business or that of their Affiliates, (c) pursuant to
any subpoena, civil investigative demand or similar demand or request of any
court, regulatory authority, arbitrator or arbitration to which the Agent, any
Lender or the Trustee or an officer, director, employer, shareholder or
Affiliate of any of the foregoing is a party, (d) in any preliminary or final
offering circular, registration statement or contract or other document approved
in advance by the Borrower, the Servicer, the Equityholder or the Transferor or
(e) to any Affiliate, independent or internal auditor, agent, employee or
attorney of the Trustee or the Collateral Custodian having a need to know the
same, provided that the disclosing party advises such recipient of the
confidential nature of the information being disclosed; or (iii) any other
disclosure authorized by the Borrower, Servicer, the Equityholder or the
Transferor.

 

SECTION 11.14          [Reserved].

 

SECTION 11.15          Waiver of Set Off.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Agent, the Lenders or their respective assets.

 

SECTION 11.16          Headings and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

SECTION 11.17          Ratable Payments.

 

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Obligations owing to such Secured Party
(other than payments received pursuant to Breakage Fees, Section 2.10, Section
2.11, Section 8.1 or Section 8.2) in a greater proportion than that received by
any other Secured Party, such Secured Party agrees, promptly upon demand, to
purchase for cash without recourse or warranty a portion of the Obligations held
by the other Secured Parties so that after such purchase each Secured Party will
hold its ratable proportion of the Obligations; provided that if all or any
portion of such excess amount is thereafter recovered from such Secured Party,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, but without interest.

 

161

--------------------------------------------------------------------------------


 

SECTION 11.18          Breaches of Representations, Warranties and Covenants.

 

For the avoidance of doubt, no breach or default of any representation, warranty
or covenant contained in Sections 4.01, 4.02 or 4.03 or 5.01, 5.02, 5.03, 5.04
that does not constitute an Unmatured Event of Default or Event of Default shall
be deemed to be a breach or default hereunder; provided that the foregoing shall
not affect the definition of “Eligible Loan Asset”, the definition of “Warranty
Event”, Sections 2.07(d), 2.07(f), 2.15, 2.21, 3.02(a), 3.04(h), 5.01(n), 8.01,
8.02, 11.05 and the schedules and exhibits hereto.

 

SECTION 11.19          Assignments of Loan Assets.

 

(a)           Notwithstanding anything to the contrary herein, solely for
administrative convenience and solely in the case of Third Party Acquired Loan
Assets, (i) for purposes of clause (a)(i) of the definition of “Required Loan
Documents”, the chain of endorsements required therein by the third party to the
Transferor, the Transferor to the Equityholder and the Equityholder to the
Borrower may be satisfied by a direct endorsement from the applicable third
party to the Borrower or (ii) delivery of the transfer documents or instruments
required by clause (a)(ii) of the definition of “Required Loan Documents” may be
satisfied by delivery of transfer documents or instruments evidencing the
assignment of such Loan Asset by the applicable third party directly to the
Borrower (and by the Borrower either to the Trustee or in blank).

 

(b)           Nothing in this Section 11.19 shall limit any requirement that all
Loan Assets treated as or represented to be Eligible Loan Assets hereunder or in
any Transaction Document be purchased by Borrower from the Equityholder pursuant
to the Second Tier Purchase and Sale Agreement and by the Equityholder from the
Transferor pursuant to the First Tier Purchase and Sale Agreement (as evidenced
by the Assignments applicable to each Purchase and Sale Agreement) or any
representations or warranties with respect to Loan Assets so purchased or the
liabilities or recourse of the Transferor or Equityholder, as applicable,
pertaining to such sales.

 

SECTION 11.20          Affirmation.

 

Each of the parties hereto confirm, acknowledge and agree that this Agreement is
an amendment and restatement of the Original Agreement and that the execution,
delivery and performance of this Agreement does not create a novation of any
indebtedness existing under the Original Agreement immediately prior to the
amendment and restatement on the Restatement Date.  The Borrower confirms,
acknowledges and agrees that this Agreement benefits from all collateral
security executed in connection with the Original Agreement and that the
“Obligations” are secured by, and benefit from, all collateral security and
guarantees included in the Transaction Documents.  The Borrower hereby ratifies
and confirms that all of the terms and conditions, representations and covenants
contained in the Transaction Documents shall remain in full force and effect
after giving effect to the execution and effectiveness of this Agreement.

 

162

--------------------------------------------------------------------------------


 

ARTICLE XII.

 

COLLATERAL CUSTODIAN

 

SECTION 12.01                               Designation of Collateral Custodian.

 

(a)                                 Initial Collateral Custodian.  The role of
Collateral Custodian with respect to the Required Loan Documents shall be
conducted by the Person designated as Collateral Custodian hereunder from time
to time in accordance with this Section 12.01.  Until the Agent shall give to
U.S. Bank a Collateral Custodian Termination Notice, U.S. Bank is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Collateral Custodian pursuant to the terms hereof.

 

(b)                                 Successor Collateral Custodian.  Upon the
Collateral Custodian’s receipt of a Collateral Custodian Termination Notice from
the Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 12.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

SECTION 12.02                               Duties of Collateral Custodian.

 

(a)                                 Appointment.  The Borrower and the Agent
each hereby appoints U.S. Bank to act as Collateral Custodian, for the benefit
of the Secured Parties.  The Collateral Custodian hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

(b)                                 Duties.  From the Closing Date until
Restatement Date, the Collateral Custodian was in compliance with its custodial
obligations under the Original Agreement in all material respects. From the
Restatement Date until its removal pursuant to Section 12.05, the Collateral
Custodian shall perform, on behalf of the Secured Parties, the following duties
and obligations:

 

(i)                                     The Collateral Custodian shall take and
retain custody of the Required Loan Documents delivered by the Borrower pursuant
to Section 3.02(a) and Section 3.04(b) hereof in accordance with the terms and
conditions of this Agreement, all for the benefit of the Secured Parties. 
Within five Business Days of its receipt of any Required Loan Documents, the
related Loan Asset Schedule and a hard copy of the Loan Asset Checklist, the
Collateral Custodian shall review the Required Loan Documents to confirm that
(A) such Required Loan Documents have been properly executed and have no
mutilated pages, (B) UCC and other filings (required by the Required Loan
Documents) have been made as listed on the Loan Asset Checklist, (C) if listed
on the Loan Asset Checklist, an Insurance Policy exists with respect to any real
or personal property constituting the Underlying Collateral, and (D) the related
original balance (based on a comparison to the note or assignment agreement, as
applicable), Loan Asset number and Obligor name, as applicable, with respect to
such Loan Asset is referenced on the related Loan Asset Schedule (such items (A)
through (D) collectively, the “Review Criteria”).  In order to facilitate the
foregoing review by the Collateral Custodian, in connection with each delivery
of Required Loan Documents hereunder to the Collateral

 

163

--------------------------------------------------------------------------------


 

Custodian, the Servicer shall provide to the Collateral Custodian a hard copy
(which may be preceded by an electronic copy, as applicable) of the related Loan
Asset Checklist which contains the Loan Asset information with respect to the
Required Loan Documents being delivered, identification number and the name of
the Obligor with respect to such Loan Asset.  Notwithstanding anything herein to
the contrary, the Collateral Custodian’s obligation to review the Required Loan
Documents shall be limited to reviewing such Required Loan Documents based on
the information provided on the Loan Asset Checklist. If, at the conclusion of
such review, the Collateral Custodian shall determine that (i) the original
balance of the Loan Asset with respect to which it has received Required Loan
Documents is less than as set forth on the Loan Asset Schedule, the Collateral
Custodian shall notify the Agent and the Servicer of such discrepancy within one
Business Day, or (ii) any Review Criteria is not satisfied, the Collateral
Custodian shall within one Business Day notify the Servicer of such
determination and provide the Servicer with a list of the non-complying Loan
Assets and the applicable Review Criteria that they fail to satisfy. The
Servicer shall have five Business Days after notice or knowledge thereof to
correct any non-compliance with any Review Criteria.  In addition, if requested
in writing (in the form of Exhibit N) by the Servicer and approved by the Agent
within 10 Business Days of the Collateral Custodian’s delivery of such report,
the Collateral Custodian shall return any Loan Asset which fails to satisfy a
Review Criteria to the Borrower.  Other than the foregoing, the Collateral
Custodian shall not have any responsibility for reviewing any Required Loan
Documents. Notwithstanding anything to the contrary contained herein, the
Collateral Custodian shall have no duty or obligation with respect to any Loan
Asset checklist delivered to it in electronic form.

 

(ii)                                  In taking and retaining custody of the
Required Loan Documents, the Collateral Custodian shall be deemed to be acting
as the agent of the Secured Parties; provided that the Collateral Custodian
makes no representations as to the existence, perfection or priority of any Lien
on the Required Loan Documents or the instruments therein; and provided,
further, that the Collateral Custodian’s duties shall be limited to those
expressly contemplated herein.

 

(iii)                               All Required Loan Documents shall be kept in
fire resistant vaults, rooms or cabinets at the locations specified on the
address of the Collateral Custodian in Section 11.02, or at such other office as
shall be specified to the Agent and the Servicer by the Collateral Custodian in
a written notice delivered at least 30 days (or such shorter notice period as
consented to by the Agent) prior to such change.  All Required Loan Documents
shall be placed together with an appropriate identifying label and maintained in
such a manner so as to permit retrieval and access. The Collateral Custodian
shall segregate the Required Loan Documents on its inventory system and will not
commingle the physical Required Loan Documents with any other files of the
Collateral Custodian other than those, if any, relating to Ares and its
Affiliates and subsidiaries; provided, however, that the Collateral Custodian
shall segregate any commingled files upon written request of the Agent and the
Borrower.

 

(iv)                              On the 12th calendar day of every month (or if
such day is not a Business Day, the next succeeding Business Day), the
Collateral Custodian shall provide a written report to the Agent (who will
provide each Lender with a copy promptly upon

 

164

--------------------------------------------------------------------------------


 

receipt thereof) and the Servicer (in a form mutually agreeable to the Agent and
the Collateral Custodian) identifying each Loan Asset for which it holds
Required Loan Documents and the applicable Review Criteria that any Loan Asset
fails to satisfy.

 

(v)                                 In performing its duties, the Collateral
Custodian shall use the same degree of care and attention as it employs with
respect to similar collateral that it holds as collateral custodian for others.

 

(c)                                  (i)                                     The
Collateral Custodian agrees to cooperate with the Agent and the Trustee and
deliver any Required Loan Documents to the Trustee or Agent (pursuant to a
written request in the form of Exhibit N), as applicable, as requested in order
to take any action that the Trustee or the Agent deems necessary or desirable in
order to perfect, protect or more fully evidence the security interests granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including any rights arising with respect
to Article VII. In the event the Collateral Custodian receives instructions from
the Trustee, the Servicer or the Borrower which conflict with any instructions
received by the Agent, the Collateral Custodian shall rely on and follow the
instructions given by the Agent.

 

(ii)                                  The Agent may direct the Collateral
Custodian to take any such incidental action hereunder.  With respect to other
actions which are incidental to the actions specifically delegated to the
Collateral Custodian hereunder, the Collateral Custodian shall not be required
to take any such incidental action hereunder, but shall be required to act or to
refrain from acting (and shall be fully protected in acting or refraining from
acting) upon the direction of the Agent; provided that the Collateral Custodian
shall not be required to take any action hereunder at the request of the Agent,
any Secured Party or otherwise if the taking of such action, in the reasonable
determination of the Collateral Custodian, (x) shall be in violation of any
Applicable Law or contrary to any provisions of this Agreement or (y) shall
expose the Collateral Custodian to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto).  In the event the Collateral Custodian requests the consent of the
Agent and the Collateral Custodian does not receive a consent (either positive
or negative) from the Agent within 10 Business Days of its receipt of such
request, then the Agent shall be deemed to have declined to consent to the
relevant action.

 

(iii)                               The Collateral Custodian shall not be liable
for any action taken, suffered or omitted by it in accordance with the request
or direction of any Secured Party, to the extent that this Agreement provides
such Secured Party the right to so direct the Collateral Custodian, or the
Agent.  The Collateral Custodian shall not be deemed to have notice or knowledge
of any matter hereunder, including an Event of Default, unless a Responsible
Officer of the Collateral Custodian has knowledge of such matter or written
notice thereof is received by the Collateral Custodian.

 

165

--------------------------------------------------------------------------------


 

SECTION 12.03                               Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

SECTION 12.04                               Collateral Custodian Compensation.

 

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees and
Collateral Custodian Expenses from the Borrower as set forth in the Trustee and
Collateral Custodian Fee Letter.  The Collateral Custodian shall be entitled to
receive the Collateral Custodian Fees and Collateral Custodian Expenses to the
extent of funds available therefor pursuant to the provision of Section 2.04;
provided that, for the avoidance of doubt, to the extent funds are not so
available on any Payment Date to pay such fees or reimburse such expenses
incurred during the immediately ended Remittance Period, such payment or
reimbursement amount shall be deferred and payable on the next Payment Date on
which funds are available therefor pursuant to Section 2.04. The Collateral
Custodian’s entitlement to receive the Collateral Custodian Fees shall cease on
the earlier to occur of:  (i) its removal as Collateral Custodian pursuant to
Section 12.05, (ii) its resignation as Collateral Custodian pursuant to Section
12.07 of this Agreement or (iii) the termination of this Agreement.

 

SECTION 12.05                               Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the Agent by
notice given in writing to the Collateral Custodian (the “Collateral Custodian
Termination Notice”); provided that, notwithstanding its receipt of a Collateral
Custodian Termination Notice, the Collateral Custodian shall continue to act in
such capacity until a successor Collateral Custodian has been appointed and has
agreed to act as Collateral Custodian hereunder.

 

SECTION 12.06                               Limitation on Liability.

 

(a)                                 The Collateral Custodian may conclusively
rely on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties.  The Collateral Custodian may rely conclusively on and
shall be fully protected in acting upon (a) the written instructions of any
designated officer of the Agent or (b) the verbal instructions of the Agent.

 

(b)                                 The Collateral Custodian may consult counsel
satisfactory to it and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(c)                                  The Collateral Custodian shall not be
liable for any error of judgment, or for any act done or step taken or omitted
by it, in good faith, or for any mistakes of fact or law,

 

166

--------------------------------------------------------------------------------


 

or for anything that it may do or refrain from doing in connection herewith
except in the case of its willful misconduct or grossly negligent performance or
omission of its duties and in the case of the negligent performance of its
duties in taking and retaining custody of the Required Loan Documents.

 

(d)                                 The Collateral Custodian makes no warranty
or representation and shall have no responsibility (except as expressly set
forth in this Agreement) as to the content, enforceability, completeness,
validity, sufficiency, value, genuineness, ownership or transferability of the
Collateral Portfolio, and will not be required to and will not make any
representations as to the validity or value (except as expressly set forth in
this Agreement) of any of the Collateral Portfolio.  The Collateral Custodian
shall not be obligated to take any legal action hereunder that might in its
judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it.

 

(e)                                  The Collateral Custodian shall have no
duties or responsibilities except such duties and responsibilities as are
specifically set forth in this Agreement and no covenants or obligations shall
be implied in this Agreement against the Collateral Custodian.

 

(f)                                   The Collateral Custodian shall not be
required to expend or risk its own funds in the performance of its duties
hereunder.

 

(g)                                  It is expressly agreed and acknowledged
that the Collateral Custodian is not guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral Portfolio.

 

(h)                                 Subject in all cases to the last sentence of
Section 12.02(c)(i), in case any reasonable question arises as to its duties
hereunder, the Collateral Custodian may, prior to the occurrence of an Event of
Default or the Facility Maturity Date, request instructions from the Servicer
and may, after the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Agent, and shall be entitled at all times to
refrain from taking any action unless it has received instructions from the
Servicer or the Agent, as applicable.  The Collateral Custodian shall in all
events have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Agent.  In no event shall the Collateral
Custodian be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the
Collateral Custodian has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

SECTION 12.07                               Collateral Custodian Resignation.

 

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Agent (who will
provide each Lender with a copy promptly upon receipt thereof) of written notice
of such resignation specifying a date when such resignation shall take effect. 
Upon the effective date of such resignation, or if the Agent gives Collateral
Custodian written notice of an earlier termination hereof, Collateral Custodian
shall (i) be reimbursed for any costs and expenses Collateral Custodian shall
incur in connection with the termination of its duties under this Agreement and
(ii) deliver all of the Required Loan Documents in the possession of Collateral
Custodian to the Agent or to such

 

167

--------------------------------------------------------------------------------


 

Person as the Agent may designate to Collateral Custodian in writing upon the
receipt of a request in the form of Exhibit N; provided that the Borrower shall
consent to any successor Collateral Custodian appointed by the Agent (such
consent not to be unreasonably withheld). Notwithstanding anything herein to the
contrary, the Collateral Custodian may not resign prior to a successor
Collateral Custodian being appointed.

 

SECTION 12.08                               Release of Documents.

 

(a)                                 Release for Servicing.  From time to time
and as appropriate for the enforcement or servicing of any of the Collateral
Portfolio, the Collateral Custodian is hereby authorized (unless and until such
authorization is revoked by the Agent), upon written receipt from the Servicer
of a request for release of documents and receipt in the form annexed hereto as
Exhibit N, to release to the Servicer within two Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer.  All documents so released to the
Servicer shall be held by the Servicer in trust for the benefit of the Trustee,
on behalf of the Secured Parties in accordance with the terms of this
Agreement.  The Servicer shall return to the Collateral Custodian the Required
Loan Documents or other such documents (i) promptly upon the request of the
Agent, or (ii) when the Servicer’s need therefor in connection with such
foreclosure or servicing no longer exists, unless the Loan Asset shall be
liquidated, in which case, the Servicer shall deliver an additional request for
release of documents to the Collateral Custodian and receipt certifying such
liquidation from the Servicer to the Trustee, all in the form annexed hereto as
Exhibit N.

 

(b)                                 Limitation on Release.  The foregoing
provision with respect to the release to the Servicer of the Required Loan
Documents and documents by the Collateral Custodian upon request by the Servicer
shall be operative only to the extent that at any time the Trustee shall not
have released to the Servicer active Required Loan Documents (including those
requested) pertaining to more than 10 Loan Assets at the time being serviced by
the Servicer under this Agreement.  Promptly after delivery to the Collateral
Custodian of any request for release of documents, the Servicer shall provide
notice of the same to the Agent (who will provide each Lender with a copy
promptly upon receipt thereof).  Any additional Required Loan Documents or
documents requested to be released by the Servicer may be released only upon
written authorization of the Agent.  The limitations of this paragraph shall not
apply to the release of Required Loan Documents to the Servicer pursuant to the
immediately succeeding subsection.

 

(c)                                  Release for Payment.  Upon receipt by the
Collateral Custodian of the Servicer’s request for release of documents and
receipt in the form annexed hereto as Exhibit N (which certification shall
include a statement to the effect that all amounts received in connection with
such payment or repurchase have been credited to the Collection Account as
provided in this Agreement), the Collateral Custodian shall promptly release the
related Required Loan Documents to the Servicer.

 

SECTION 12.09                               Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Agent (such consent not
to be unreasonably withheld or delayed), require that the Collateral Custodian
return each

 

168

--------------------------------------------------------------------------------


 

Required Loan Document (a) delivered to the Collateral Custodian in error or (b)
released from the Lien of the Trustee hereunder pursuant to Section 2.16, in
each case by submitting to the Collateral Custodian and the Agent a written
request in the form of Exhibit N hereto (signed by both the Borrower and the
Agent) specifying the Collateral Portfolio to be so returned and reciting that
the conditions to such release have been met (and specifying the Section or
Sections of this Agreement being relied upon for such release).  The Collateral
Custodian shall upon its receipt of each such request for return executed by the
Borrower and the Agent promptly, but in any event within five Business Days,
return the Required Loan Documents so requested to the Borrower.

 

SECTION 12.10                               Access to Certain Documentation and
Information Regarding the Collateral Portfolio; Audits of Servicer.

 

The Collateral Custodian shall provide to the Agent access to the Required Loan
Documents and all other documentation regarding the Collateral Portfolio
including in such cases where the Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures;
provided that the Agent may, and shall upon request of any Lender, permit each
Lender to be included on any such review, and shall use reasonably commercial
efforts to schedule any review on a day when Lenders desiring to participate in
such review may be included.  Periodically, at the discretion of the Agent, the
Agent may review the Servicer’s collection and administration of the Collateral
Portfolio in order to assess compliance by the Servicer with the Servicing
Standard, as well as with this Agreement and may conduct an audit of the
Collateral Portfolio, and Required Loan Documents in conjunction with such a
review.  Such review shall be (subject to Section 5.03(d)(ii)) reasonable in
scope and shall be completed in a reasonable period of time.  Without limiting
the foregoing provisions of this Section 12.10, from time to time on request of
the Agent, the Collateral Custodian shall permit certified public accountants or
other auditors acceptable to the Agent to conduct, at the expense of the
Servicer (on behalf of the Borrower), a review of the Required Loan Documents
and all other documentation regarding the Collateral Portfolio.

 

SECTION 12.11                               Custodian as Agent of Trustee.

 

The Collateral Custodian agrees and acknowledges that, with respect to any
Required Loan Documents at any time or times held in its possession or held in
its name, the Collateral Custodian shall be the agent and custodian of the
Trustee, for the benefit of the Secured Parties, for purposes of perfecting (to
the extent not otherwise perfected) the Trustee’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 

[Signature pages to follow.]

 

169

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

BORROWER:

ARES CAPITAL CP FUNDING LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares CP I Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

SERVICER:

ARES CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TRANSFEROR:

ARES CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares CP I Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

AGENT:

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

SWINGLINE LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares CP I Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------


 

TRUSTEE:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

COLLATERAL CUSTODIAN:

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ares CP I Facility

Loan and Servicing Agreement

 

--------------------------------------------------------------------------------